[exhibit101001.jpg]
EXECUTION COPY SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF MAY 1,
2015 AMONG AMERIPRISE FINANCIAL, INC., as Borrower, THE LENDERS LISTED HEREIN,
as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
BANK OF AMERICA, N.A., as Syndication Agent and CITIBANK, N.A., CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION, and JPMORGAN
CHASE BANK, N.A., as Co-Documentation Agents ______________________________
WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED, as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------



 
[exhibit101002.jpg]
TABLE OF CONTENTS Page Section 1. DEFINITIONS
.....................................................................................................1
1.1 Certain Defined Terms.
.........................................................................................1
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
..............................................................................................24
1.3 Other Definitional Provisions and Rules of Construction.
.................................25 Section 2. AMOUNTS AND TERMS OF LOANS
............................................................25 2.1 Loans; Making
of Loans; the Register; Optional Notes; Bid Loans. ..................25 2.2
Interest on the Loans.
..........................................................................................34
2.3 Fees.
....................................................................................................................38
2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments. ....................38 2.5 Use of
Proceeds.
..................................................................................................41
2.6 Special Provisions Governing Loans based on the Eurodollar Rate.
..................41 2.7 Increased Costs; Taxes; Capital Adequacy.
........................................................44 2.8 Statement of
Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.
.............................................................................................................50
2.9 Replacement of a Lender.
...................................................................................50
2.10 Increase in Commitments.
..................................................................................51
2.11 Defaulting Lenders.
.............................................................................................52
Section 3. LETTERS OF CREDIT
......................................................................................55
3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.
..............................................................................................................55
3.2 Letter of Credit Fees.
..........................................................................................57
3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.
........58 3.4 Obligations Absolute.
.........................................................................................60
3.5 Nature of Issuing Lenders’ Duties.
.....................................................................61 3.6
Applicability of UCP and ISP.
............................................................................62
3.7 Reporting of Letter of Credit Information and L/C Commitment.
.....................62 3.8 Letters of Credit Issued for Subsidiaries.
............................................................62 Section 4.
CONDITIONS TO LOANS AND LETTERS OF CREDIT ..............................63 4.1
Conditions to Closing.
........................................................................................63
4.2 Conditions to Effective Date; All Loans.
............................................................64 4.3 Conditions to
Letters of Credit.
..........................................................................65
Section 5. COMPANY’S REPRESENTATIONS AND WARRANTIES ..........................66



--------------------------------------------------------------------------------



 
[exhibit101003.jpg]
5.1 Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.
.......................................................................................................66
5.2 Authorization of Borrowing, etc.
........................................................................66 5.3
Financial Condition.
............................................................................................67
5.4 No Material Adverse Change.
.............................................................................67
5.5 Title to Properties; Liens.
....................................................................................68
5.6 Litigation; Adverse Facts.
...................................................................................68
5.7 Payment of Taxes.
...............................................................................................68
5.8 Governmental Regulation.
..................................................................................68
5.9 Securities Activities.
...........................................................................................69
5.10 Employee Benefit Plans.
.....................................................................................69
5.11 Environmental Protection.
..................................................................................69
5.12 Solvency.
.............................................................................................................69
5.13 Disclosure.
..........................................................................................................69
5.14 Sanctions; Anti-Corruption Laws.
......................................................................70 Section
6. AFFIRMATIVE COVENANTS
........................................................................70 6.1
Financial Statements and Other Reports.
............................................................70 6.2 Existence,
etc.
.....................................................................................................73
6.3 Payment of Taxes and Claims.
............................................................................73
6.4 Maintenance of Properties; Insurance.
................................................................74 6.5
Inspection Rights.
...............................................................................................74
6.6 Compliance with Laws, etc.
................................................................................74
Section 7. NEGATIVE COVENANTS
...............................................................................75
7.1 Liens and Related Matters.
.................................................................................75
7.2 Acquisitions.
.......................................................................................................77
7.3 Restricted Junior Payments.
................................................................................77
7.4 Financial Covenants.
...........................................................................................77
7.5 Restriction on Fundamental Changes; Asset Sales.
............................................77 7.6 Transactions with Affiliates.
...............................................................................78
7.7 Conduct of Business.
..........................................................................................78
Section 8. EVENTS OF DEFAULT
....................................................................................78
8.1 Failure to Make Payments When Due.
...............................................................78 8.2 Default in
Other Agreements.
.............................................................................79
8.3 Breach of Certain Covenants.
.............................................................................79
8.4 Breach of Warranty.
............................................................................................79
8.5 Other Defaults Under Loan Documents.
............................................................79 8.6 Involuntary
Bankruptcy; Appointment of Receiver, etc. ....................................80
8.7 Voluntary Bankruptcy; Appointment of Receiver, etc.
......................................80 8.8 Judgments and Attachments.
..............................................................................80
8.9 Dissolution.
.........................................................................................................81
8.10 Employee Benefit Plans.
.....................................................................................81



--------------------------------------------------------------------------------



 
[exhibit101004.jpg]
8.11 Change in Control.
..............................................................................................81
8.12 Licensing.
............................................................................................................81
8.13 Certain Proceedings.
...........................................................................................81
8.14 Invalidity of Loan Documents; Repudiation of Obligations.
..............................81 Section 9. ADMINISTRATIVE AGENT
...........................................................................83
9.1 Appointment.
......................................................................................................83
9.2 Powers and Duties; General Immunity.
..............................................................83 9.3 Independent
Investigation by Lenders; No Responsibility For Appraisal of Creditworthiness.
...........................................................................................84
9.4 Right to Indemnity.
.............................................................................................85
9.5 Resignation of Agents; Successor Administrative Agent and Swing Line Lender.
...............................................................................................................85
9.6 Duties of Other Agents.
......................................................................................86
9.7 Administrative Agent May File Proofs of Claim.
...............................................86 Section 10. MISCELLANEOUS
...........................................................................................87
10.1 Successors and Assigns; Assignments and Participations in Loans and Letters
of Credit.
................................................................................................87
10.2 Expenses.
............................................................................................................90
10.3 Indemnity.
...........................................................................................................91
10.4
Set-Off.................................................................................................................92
10.5 Ratable Sharing.
..................................................................................................92
10.6 Amendments and Waivers.
.................................................................................93
10.7 Independence of Covenants.
...............................................................................94
10.8 Notices; Effectiveness of Signatures; Posting on Electronic Delivery
Systems.
.............................................................................................................94
10.9 Survival of Representations, Warranties and Agreements.
................................96 10.10 Failure or Indulgence Not Waiver;
Remedies Cumulative. ................................96 10.11 Marshalling;
Payments Set Aside.
......................................................................97 10.12
Severability.
........................................................................................................97
10.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.
...............................................................................................................97
10.14 Applicable Law.
..................................................................................................98
10.15 Construction of Agreement; Nature of Relationship.
.........................................98 10.16 Consent to Jurisdiction and
Service of Process. .................................................98 10.17
Waiver of Jury Trial.
...........................................................................................99
10.18 Confidentiality.
...................................................................................................99
10.19 Counterparts; Effectiveness.
.............................................................................100
10.20 USA Patriot Act.
...............................................................................................101
10.21 No Advisory or Fiduciary Responsibility.
........................................................101 10.22 Amendment and
Restatement.
..........................................................................102
10.23 Entire Agreement.
.............................................................................................103



--------------------------------------------------------------------------------



 
[exhibit101005.jpg]
EXHIBITS I FORM OF NOTICE OF REVOLVING BORROWING IA FORM OF BID REQUEST IB FORM
OF COMPETITIVE BID II FORM OF NOTICE OF CONVERSION/CONTINUATION III FORM OF
REQUEST FOR ISSUANCE IV FORM OF REVOLVING NOTE V FORM OF SWING LINE NOTE VI FORM
OF COMPLIANCE CERTIFICATE VII FORM OF ASSIGNMENT AGREEMENT VIII FORM OF U.S. TAX
COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[exhibit101006.jpg]
SCHEDULES 1.1 SIGNIFICANT SUBSIDIARIES 1.2 EXISTING LETTERS OF CREDIT 2.1
LENDERS’ COMMITMENTS AND PRO RATA SHARES 5.6 LITIGATION 7.1 CERTAIN EXISTING
LIENS 10.8 NOTICE ADDRESSES



--------------------------------------------------------------------------------



 
[exhibit101007.jpg]
AMERIPRISE FINANCIAL, INC. SECOND AMENDED AND RESTATED CREDIT AGREEMENT This
SECOND AMENDED AND RESTATED CREDIT AGREEMENT is dated as of May 1, 2015 and
entered into by and among AMERIPRISE FINANCIAL, INC., a Delaware corporation
(“Company”), THE FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF
(each individually referred to herein as a “Lender” and collectively as
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
administrative agent for Lenders (in such capacity, “Administrative Agent”), and
BANK OF AMERICA, N.A., as syndication agent for Lenders (in such capacity,
“Syndication Agent”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, HSBC BANK
USA, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as co-documentation
agents for Lenders (in such capacity, “Co-Documentation Agents”). R E C I T A L
S WHEREAS, Company, certain financial institutions (the “Existing Lenders”) and
Wells Fargo Bank, National Association, as administrative agent, are party to an
Amended and Restated Credit Agreement dated as of September 30, 2013 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which the Existing Lenders made
available to the Company certain revolving loans (the “Existing Revolving
Loans”); WHEREAS, Company, Lenders and Administrative Agent wish to amend and
restate the Existing Credit Agreement, subject to the terms and conditions set
forth herein, to, among other things, (i) continue outstanding the loans
provided for under the Existing Credit Agreement and advance certain new loans
and (ii) provide working capital for Company and its Subsidiaries and funds for
other general corporate purposes of Company and its Subsidiaries; and WHEREAS,
Company, Lenders and Administrative Agent intend that (i) the Obligations under
and as defined in the Existing Credit Agreement shall continue to exist under,
and to be evidenced by, this Agreement and (ii) the Existing Revolving Loans
shall be Loans under and as defined in this Agreement; NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, Company, Lenders and Administrative Agent agree that the
Existing Credit Agreement shall be amended and restated in its entirety as
follows: Section 1. DEFINITIONS 1.1 Certain Defined Terms. The following terms
used in this Agreement shall have the following meanings: “Absolute Rate” means
a fixed rate of interest expressed in multiples of 1/100th of one percent.



--------------------------------------------------------------------------------



 
[exhibit101008.jpg]
2 “Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
by reference to an Absolute Rate. “Administrative Agent” has the meaning
assigned to that term in the introduction to this Agreement and also means and
includes any successor Administrative Agent appointed pursuant to subsection
9.5A. “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by Administrative Agent. “Affected Lender” has the meaning
assigned to that term in subsection 2.6C. “Affected Loans” has the meaning
assigned to that term in subsection 2.6C. “Affiliate”, as applied to any Person,
means any other Person directly or indirectly controlling, controlled by, or
under common control with, that Person. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of that Person, whether through the
ownership of voting securities or by contract or otherwise; provided, however,
that the term “Affiliate” shall specifically exclude the Agents and each Lender.
“Agents” means Administrative Agent, the Syndication Agent and the Co-
Documentation Agents named in the introduction to this Agreement. “Agreement”
means this Credit Agreement. “Annual Statement” means the annual statutory
financial statement of any Insurance Subsidiary required to be filed with the
insurance commissioner (or similar authority) of its jurisdiction of
incorporation, which statement shall be in the form required by such Insurance
Subsidiary’s jurisdiction of incorporation or, if no specific form is so
required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing annual statutory
financial statements and shall contain the type of information permitted by such
insurance commissioner (or such similar authority) to be disclosed therein,
together with all exhibits or schedules filed therewith. “Anti-Corruption Laws”
means all laws, rules, and regulations of any jurisdiction applicable to Company
or its Subsidiaries from time to time concerning or relating to bribery or
corruption. “Applicable Law” means all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Government Authorities and
all applicable orders and decrees of all courts and arbitrators. “Applicable
Margin” means, from time to time, the following rate per annum based upon the
Debt Rating as set forth below:



--------------------------------------------------------------------------------



 
[exhibit101009.jpg]
3 Pricing Level Debt Rating S&P/Moody’s Eurodollar Margin Base Rate Margin
Facility Fee Pricing Level I > A+ / A1 0.795% 0% 0.08% Pricing Level II A / A2
0.90% 0% 0.10% Pricing Level III A- / A3 1.00% 0% 0.125% Pricing Level IV BBB+/
Baa1 1.10% 0.10% 0.15% Pricing Level V < BBB+ / Baa1 1.30% 0.30% 0.20%
Initially, the Applicable Margin shall be Pricing Level II. Thereafter, each
change in the Applicable Margin resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change. If, at any time, Company has no Debt Rating from
S&P or Moody’s, the Applicable Margin shall be Pricing Level V. “Approved Fund”
means a Fund that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender. “Asset Sale” means the sale by Company or any of its
Subsidiaries to any Person other than Company or any of its wholly-owned
Subsidiaries of (i) any of the stock of any of Company’s Subsidiaries, (ii)
substantially all of the assets of any division or line of business of Company
or any of its Subsidiaries, or (iii) any other assets (whether tangible or
intangible) of Company or any of its Subsidiaries (other than (a) sales,
assignments, transfers or dispositions of accounts in the ordinary course of
business for purposes of collection and (b) sales, assignments, transfers or
dispositions of investment assets by Insurance Subsidiaries in the ordinary
course of business). “Assignment Agreement” means an Assignment and Assumption
in substantially the form of Exhibit VII annexed hereto. “Bankruptcy Code” means
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect, or any successor statute. “Base Rate” means, at any one time, the
highest of (a) the Prime Rate, (b) the Federal Funds Effective Rate (provided
that if the Federal Funds Effective Rate is less than zero percent (0%), such
rate shall be deemed to be zero percent (0%) for purposes of determining the
Base Rate), plus 0.50% and (c) the Eurodollar Rate (determined on a daily basis
as set forth in the definition of “Eurodollar Rate”), plus 1%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds



--------------------------------------------------------------------------------



 
[exhibit101010.jpg]
4 Rate or the Eurodollar Rate (provided that clause (c) shall not be applicable
during any period in which the Eurodollar Rate is unavailable or
unascertainable). “Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Base Rate as provided in subsection 2.2A. “Base
Rate Margin” means the margin over the Base Rate used in determining the rate of
interest of Base Rate Revolving Loans in accordance with the definition of
Applicable Margin. “Bid Borrowing” means a borrowing consisting of simultaneous
Bid Loans of the same Type from each of the Lenders whose offer to make one or
more Bid Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.03. “Bid Loan” has the meaning
specified in subsection 2.1A(iii). “Bid Loan Lender” means, in respect of any
Bid Loan, the Lender making such Bid Loan to Company. “Bid Request” means a
written request for one or more Bid Loans substantially in the form of Exhibit
IA. “Business Day” means (i) except as set forth in clause (ii) below, any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of California, the State of New York or the State of Minnesota or
is a day on which banking institutions located in such state are authorized or
required by law or other governmental action to close, and (ii) with respect to
all notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, any day that is a Business Day
described in clause (i) above and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market. “Capital Lease”, as
applied to any Person, means any lease of any property (whether real, personal
or mixed) by that Person as lessee that, in conformity with GAAP, is accounted
for as a capital lease on the balance sheet of that Person. “Capital Stock”
means the capital stock of or other equity interests in a Person. “Cash” means
money, currency or a credit balance in a Deposit Account. “Cash Collateralize”
means to pledge and deposit Cash with, or deliver Cash to the Administrative
Agent, or directly to the Issuing Lender (with notice thereof to the
Administrative Agent), for the benefit of the Issuing Lender, the Swing Line
Lender or the Lenders, as collateral for L/C Obligations or obligations of the
Lenders to fund participations in respect of L/C Obligations or Swing Line
Loans, in an amount equal to 105% of the amount of such L/C Obligations or Swing
Line Loans, as applicable, and in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, such Issuing Lender and
the Swing Line Lender, as applicable (including provisions that specify that all
fees



--------------------------------------------------------------------------------



 
[exhibit101011.jpg]
5 and usage charges set forth in this Agreement shall continue to accrue while
such L/C Obligations and Swing Line Loans are outstanding). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such Cash collateral. “Change in Control” means any of the following: (a) the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), but excluding
any employee benefit plan of such Person or its Subsidiaries, of 20% or more of
the outstanding shares of voting stock of Company; (b) during any period of 12
consecutive months, a majority of the members of the board of directors of
Company cease to be composed of individuals (i) who were members of the board of
directors on the first day of such period, (ii) whose election or nomination to
the board of directors was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of the board of directors or (iii) whose election or nomination to the
board of directors was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of the board of directors; or (c) any Person or two or more Persons
acting in concert will have acquired by contract or otherwise, or will have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of Company,
or control over the equity securities of Company entitled to vote for members of
the board of directors or equivalent governing body of Company on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 20% or more of the combined voting power of such securities.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation,
treaty or order, (ii) any change in any law, rule, regulation or treaty or in
the administration, interpretation or application thereof by any Government
Authority, (iii) any determination of a court or other Government Authority or
(iv) the making or issuance of any request, guideline or directive (whether or
not having the force of law) by any Government Authority; provided, that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection therewith and (y) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means November 22, 2011. “Commitments” means the commitments of
Lenders to make Loans as set forth in subsection 2.1A.



--------------------------------------------------------------------------------



 
[exhibit101012.jpg]
6 “Company” has the meaning assigned to that term in the introduction to this
Agreement. “Competitive Bid” means a written offer by a Lender to make one or
more Bid Loans, substantially in the form of Exhibit IB, duly completed and
signed by a Lender. “Compliance Certificate” means a certificate substantially
in the form of Exhibit VI annexed hereto. “Consolidated Leverage Ratio” means,
as of the last day of any Fiscal Quarter, the ratio of (i) Consolidated Total
Debt as of such day to (ii) Consolidated Total Capitalization as of such day.
“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of Company and its Subsidiaries determined on
a consolidated basis as of such date in accordance with GAAP before equity of
non-controlling interests, but excluding appropriate retained earnings of
Variable Interest Entities and the unrealized gains or losses relating to ASC
320. “Consolidated Total Capitalization” means, as of any date of determination,
the sum of (a) Consolidated Net Worth and (b) Consolidated Total Debt.
“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all indebtedness of Company and its Subsidiaries
(excluding (A) debt securities which are not recourse to Company or any of its
Subsidiaries and which are issued by Variable Interest Entities, (B) repurchase
agreements, (C) obligations owing to any Federal Home Loan Bank secured by
pledged assets, (D) obligations owing to any Federal Reserve Bank secured by
pledges of mortgage-backed securities, (E) derivatives transactions entered into
in the ordinary course of business for the purpose of asset and liability
management and (F) that portion of obligations with respect to leases that would
have been classified as operating leases as defined in ASC 840 that is properly
classified as a liability on a balance sheet in conformity with GAAP),
determined on a consolidated basis in accordance with GAAP. “Contingent
Obligation”, as applied to any Person, means any direct or indirect liability,
contingent or otherwise, of that Person (i) with respect to any Indebtedness,
lease, dividend or other obligation of another if the primary purpose or intent
thereof by the Person incurring the Contingent Obligation is to provide
assurance to the obligee of such obligation of another that such obligation of
another will be paid or discharged, or that any agreements relating thereto will
be complied with, or that the holders of such obligation will be protected (in
whole or in part) against loss in respect thereof or (ii) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings. Contingent Obligations
shall include (a) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (1) to purchase,



--------------------------------------------------------------------------------



 
[exhibit101013.jpg]
7 repurchase or otherwise acquire such obligation or any security therefor, or
to provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited. “Contractual Obligation”, as applied to any Person, means
any provision of any Security issued by that Person or of any material
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject. “Debt
Rating” means, as of any date of determination, the rating as determined by S&P
and Moody’s (collectively, the “Debt Ratings”) of Company’s non-credit-enhanced,
senior unsecured long-term debt; provided that if a Debt Rating is issued by
each of the foregoing rating agencies, then the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level I being the highest and the
Debt Rating for Pricing Level V being the lowest), unless there is a split in
Debt Ratings of more than one level, in which case the Pricing Level that is one
Pricing Level lower than the higher Debt Rating shall apply. “Debtor Relief
Laws” means the Bankruptcy Code of the United States of America, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Defaulting Lender” means, subject to
Section 2.11G, any Lender that (a) has failed to (i) fund all or any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it hereunder within two Business Days
of the date such Loans or participations were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified the Company, the Administrative Agent, the Issuing Lender or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a



--------------------------------------------------------------------------------



 
[exhibit101014.jpg]
8 Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Government Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Government Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.11G)) upon delivery of written notice of such determination to the Company,
the Issuing Lender, the Swing Line Lender and each Lender. “Deposit Account”
means a demand, time, savings, passbook or similar account maintained with a
Person engaged in the business of banking, including a savings bank, savings and
loan association, credit union or trust company. “Dollars” and the sign “$” mean
the lawful money of the United States of America. “Effective Date” means the
date on which the conditions precedent set forth in subsections 4.1 and 4.2A
have been satisfied. “Eligible Assignee” means (i) any Lender, any Affiliate of
any Lender or any Approved Fund of any Lender; and (ii) (a) a commercial bank
organized under the laws of the United States or any state thereof; (b) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; (c) a commercial bank organized under the
laws of any other country or a political subdivision thereof; provided that (1)
such bank is acting through a branch or agency located in the United States or
(2) such bank is organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of such country; and (d) any other entity that is an institutional “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses, including insurance companies and
mutual funds; provided that (x) neither Company nor any Affiliate of Company
shall be an Eligible Assignee, and (y) no natural person shall be an Eligible
Assignee. “Employee Benefit Plan” means any “employee benefit plan”, as defined
in Section 3(3) of ERISA, which is or was maintained or contributed to by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates.



--------------------------------------------------------------------------------



 
[exhibit101015.jpg]
9 “Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment. “Environmental Laws” means any and
all current or future statutes, ordinances, orders, rules, regulations, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
any Government Authority relating to (i) environmental matters, including those
relating to any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to Company or any of its
Subsidiaries or any of its properties. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and any successor
thereto. “ERISA Affiliate”, as applied to any Person, means (i) any corporation
that is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and (iii)
any member of an affiliated service group within the meaning of Section 414(m)
or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause (ii)
above is a member. Any former ERISA Affiliate of a Person or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of such Person
or such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of such Person or such Subsidiary and
with respect to liabilities arising after such period for which such Person or
such Subsidiary could be liable under the Internal Revenue Code or ERISA. “ERISA
Event” means (i) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 or 430 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(g) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in material liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or



--------------------------------------------------------------------------------



 
[exhibit101016.jpg]
10 the occurrence of any event or condition which would reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (vi) the imposition of liability on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there would be any liability therefor, or the receipt
by Company, any of its Subsidiaries or any of their respective ERISA Affiliates
of notice from any Multiemployer Plan that it is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the assertion of a
claim (other than routine claims for benefits) against any Employee Benefit Plan
other than a Multiemployer Plan or the assets thereof, or against Company, any
of its Subsidiaries or any of their respective ERISA Affiliates in connection
with any Employee Benefit Plan that would reasonably be expected to result in a
material liability to Company or any of its Subsidiaries; (ix) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code
where such failure would reasonably be expected to result in a Material Adverse
Effect; or (x) the imposition of a Lien pursuant to Section 430(k) or the
providing of security under Section 436(f) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan. With respect to a
Multiemployer Plan or a Pension Plan not maintained or contributed to by Company
or its Subsidiaries, except for the purposes of subsection 8.10 hereof, an event
described above shall not be an ERISA Event unless it is reasonably likely to
result in material liability to Company or any of its Subsidiaries. “Eurodollar
Bid Margin” means the margin above or below the Eurodollar Base Rate to be added
to or subtracted from the Eurodollar Base Rate, which margin shall be expressed
in multiples of 1/100th of one percent. “Eurodollar Margin Bid Loan” means a Bid
Loan that bears interest at a rate based upon the Eurodollar Base Rate.
“Eurodollar Rate” means (a) for any interest rate calculation with respect to a
Eurodollar Rate Loan, the rate of interest per annum determined on the basis of
the rate for deposits in Dollars for a period equal to the applicable Interest
Period which appears on Reuters Screen LIBOR01 Page (or any applicable successor
page) at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period; provided, that if such
rate is less than zero percent (0%), then such rate shall be deemed to be zero
percent (0%) for purposes of determining the Eurodollar Rate. If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the “Eurodollar Rate” shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Person serving as the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable



--------------------------------------------------------------------------------



 
[exhibit101017.jpg]
11 Interest Period for a period equal to such Interest Period; and (b) for any
interest rate calculation with respect to a Base Rate Loan or a Swing Line Loan
the interest rate on which is determined by reference to the Eurodollar Rate,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day; provided, that if such rate is less
than zero percent (0%), then such rate shall be deemed to be zero percent (0%)
for purposes of determining the Eurodollar Rate. If, for any reason, such rate
does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then the “Eurodollar Rate” for such Base Rate Loan shall be determined by
the Administrative Agent to be the arithmetic average of the rate per annum at
which deposits in Dollars would be offered by first class banks in the London
interbank market to the Person serving as the Administrative Agent at
approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination, or, if such
date is not a Business Day, then the immediately preceding Business Day;
divided, in each case, by 1.00 minus the Eurodollar Reserve Percentage. Each
calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error. “Eurodollar Rate
Loan” means a Eurodollar Rate Revolving Loan or a Eurodollar Margin Bid Loan.
“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Revolving Loans in
accordance with the definition of Applicable Margin. “Eurodollar Rate Revolving
Loan” means a Revolving Loan bearing interest at a rate determined by reference
to the Eurodollar Rate as provided in subsection 2.2A. “Eurodollar Reserve
Percentage” means, for any day, the percentage which is in effect for such day
as prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any basic, supplemental or emergency reserves) in respect of
eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City. “Event of Default” means
each of the events set forth in Section 8. “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and any successor statute.
“Excluded Taxes” means, means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a)



--------------------------------------------------------------------------------



 
[exhibit101018.jpg]
12 Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 2.9) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.7, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
(other than as a result of a Change in Law) to comply with Section 2.7 and (d)
any U.S. federal withholding Taxes imposed under FATCA. “Existing Credit
Agreement” has the meaning assigned to that term in the Recitals. “Existing
Lenders” has the meaning assigned to that term in the Recitals. “Existing
Revolving Loans” has the meaning assigned to that term in the Recitals.
“Extension Request” is defined in subsection 2.11. “FATCA” means Sections 1471
through 1474 of the Internal Revenue Code as of the date of this Agreement (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(i) of the Code. “FCPA” is defined in subsection 5.14B. “Federal
Funds Effective Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. “Fiscal Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year”
means the fiscal year of Company and its Subsidiaries ending on December 31 of
each calendar year. For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.



--------------------------------------------------------------------------------



 
[exhibit101019.jpg]
13 “Foreign Lender” means a Lender that is not a U.S. Person. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Pro Rata Share of the outstanding
Letter of Credit Usage other than Letter of Credit Usage as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralization or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to Swing Line Lender, such Defaulting Lender’s Pro Rata Share
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by Company or for which Cash Collateralization or other credit support
acceptable to Swing Line Lender shall have been provided in accordance with the
terms hereof. “Fund” means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course.
“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 201 Third Street, 11th Floor, San Francisco,
California 94103 or (ii) such other office of Administrative Agent and Swing
Line Lender as may from time to time hereafter be designated as such in a
written notice delivered by Administrative Agent and Swing Line Lender to
Company and each Lender. “Funding Date” means the date of funding of a Loan.
“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination. “Governing Body” means the board of directors or other body
having the power to direct or cause the direction of the management and policies
of a Person that is a corporation, partnership, trust or limited liability
company. “Government Authority” means the government of the United States or any
other nation, or any state, regional or local political subdivision or
department thereof, and any other governmental or regulatory agency, authority,
body, commission, central bank, board, bureau, organ, court, instrumentality or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank). “Governmental
Authorization” means any permit, license, registration, authorization, plan,
directive, accreditation, consent, order or consent decree of or from, or notice
to, any Government Authority.



--------------------------------------------------------------------------------



 
[exhibit101020.jpg]
14 “Hazardous Materials” means (i) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any facility of Company or any of its
Subsidiaries or to the indoor or outdoor environment. “Hazardous Materials
Activity” means any past, current, proposed or threatened activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened
Release, discharge, placement, generation, transportation, processing,
construction, treatment, abatement, removal, remediation, disposal, disposition
or handling of any Hazardous Materials, and any corrective action or response
action with respect to any of the foregoing. “Indebtedness”, as applied to any
Person, means (i) indebtedness created, issued or incurred for borrowed money
(whether by loan or the issuance and sale of debt securities), but excluding
customer deposits, investment accounts and certificates, and insurance reserves,
(ii) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP, (iii)
obligations to pay the deferred purchase or acquisition price of property or
services, other than trade accounts payable (other than for borrowed money)
arising, and accrued expenses incurred, in the ordinary course of business
(excluding any such obligations incurred under ERISA), (iv) obligations in
respect of letters of credit or similar instruments; and (v) Contingent
Obligations of such Person in respect of Indebtedness of the types described in
clauses (i), (ii), (iii) and (iv) of this definition. “Indemnified Liabilities”
has the meaning assigned to that term in subsection 10.3. “Indemnified Taxes”
means (a) Taxes other than Excluded Taxes and (b) to the extent not otherwise
described in (a), Other Taxes. “Indemnitee” has the meaning assigned to that
term in subsection 10.3. “Insurance Subsidiary” means any Subsidiary which is
engaged in the insurance business.



--------------------------------------------------------------------------------



 
[exhibit101021.jpg]
15 “Interest Payment Date” means (i) with respect to any Base Rate Loan, the
last Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Restatement Closing Date,
and (ii) with respect to any Eurodollar Rate Loan, the last day of each Interest
Period applicable to such Loan; provided that in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or a multiple thereof, after the commencement of
such Interest Period. “Interest Period” has the meaning assigned to that term in
subsection 2.2B. “Interest Rate Determination Date”, with respect to any
Interest Period, means the second Business Day prior to the first day of such
Interest Period. “Internal Revenue Code” means the Internal Revenue Code of
1986, as amended to the date hereof and from time to time hereafter, and any
successor statute. “Issuing Lender”, with respect to any Letter of Credit, means
Wells Fargo or another Lender requested by Company and approved by
Administrative Agent that agrees or is otherwise obligated to issue such Letter
of Credit, determined as provided in subsection 3.1B(ii). “Lender” and “Lenders”
means the Persons identified as “Lenders” and listed on the signature pages of
this Agreement, together with their successors and permitted assigns pursuant to
subsection 10.1, and the term “Lenders” shall include Swing Line Lender unless
the context otherwise requires. “Letter of Credit” or “Letters of Credit” means,
collectively, (i) standby letters of credit issued or to be issued by Issuing
Lenders for the account of Company pursuant to subsection 3.1, and (ii) the
standby letters of credit previously issued by Wells Fargo and outstanding on
the Restatement Closing Date as set forth on Schedule 1.2 hereto.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by the Issuing Lender (other than Wells Fargo at any time it is also
acting as Administrative Agent) shall not be a “Letter of Credit” for purposes
of the Loan Documents until such time as the Administrative Agent has been
notified in writing of the issuance thereof by the Issuing Lender. “Letter of
Credit Usage” means, as at any date of determination, the sum of (i) the maximum
aggregate amount which is or at any time thereafter may become available for
drawing under all Letters of Credit then outstanding plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by Issuing Lenders and
not theretofore reimbursed out of the proceeds of Revolving Loans pursuant to
subsection 3.3B or otherwise reimbursed by Company. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
the UCP or other applicable law, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. “License” means
any license, certificate of authority, permit or other authorization which is
required to be obtained from any Government Authority in connection with the
operation, ownership or transaction of insurance, broker-dealer or investment
advisory businesses or other regulated businesses.



--------------------------------------------------------------------------------



 
[exhibit101022.jpg]
16 “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing. “Loan” or “Loans” means one
or more of the loans made by Lenders to Company pursuant to subsection 2.1A and
shall include one or more Revolving Loans, Bid Loans and Swing Line Loans. “Loan
Documents” means this Agreement, the Notes and the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by Company in favor of an Issuing Lender relating to, the Letters of
Credit). “Margin Stock” has the meaning assigned to that term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time. “Material Adverse Effect” means a material adverse effect upon (i) the
business, financial condition or operations of Company and its Subsidiaries
taken as a whole or (ii) Company’s ability to perform its obligations under the
Loan Documents, or (iii) the enforceability of the Obligations. “Material
Indebtedness” means Indebtedness (other than the Loans and Letters of Credit),
Contingent Obligations or obligations in respect of one or more Swap Contracts,
of any one or more of Company and its Subsidiaries, in an aggregate principal
amount in excess of the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Person in respect
of any Swap Contract shall be the Swap Termination Value at such time. “Moody’s”
means Moody’s Investors Service, Inc. “Multiemployer Plan” means any Employee
Benefit Plan that is a “multiemployer plan” as defined in Section 3(37) of
ERISA. “Notes” means one or more of the Revolving Notes or Swing Line Note or
any combination thereof. “Notice of Conversion/Continuation” means a notice
substantially in the form of Exhibit II annexed hereto. “Notice of Revolving
Borrowing” means a notice substantially in the form of Exhibit I annexed hereto.
“Obligations” means all obligations of every nature of Company from time to time
owed to Administrative Agent, Lenders or any of them under the Loan Documents,
whether for principal, interest, reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise. “OFAC” means the U.S.
Department of the Treasury’s Office of Foreign Assets Control.



--------------------------------------------------------------------------------



 
[exhibit101023.jpg]
17 “Officer” means the president, chief executive officer, a vice president,
chief financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing. “Officer’s
Certificate”, as applied to any Person that is a corporation, partnership, trust
or limited liability company, means a certificate executed on behalf of such
Person by one or more Officers of such Person or one or more Officers of a
general partner or a managing member if such general partner or managing member
is a corporation, partnership, trust or limited liability company.
“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized. “Other Connection Taxes” means, with respect to
any Recipient, any Tax imposed as a result of a present or former connection
between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient’s having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document). “Other Taxes” means all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.
“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C. “PBGC” means the Pension
Benefit Guaranty Corporation or any successor thereto. “Pension Plan” means any
Employee Benefit Plan, other than a Multiemployer Plan, that is subject to
Section 412 of the Internal Revenue Code or Title IV of ERISA. “Permitted
Encumbrances” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 430 of the Internal Revenue Code or by ERISA, and
any such Lien relating to or imposed in connection with any Environmental
Claim): (i) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3; (ii) statutory
Liens of landlords, Liens of collecting banks under the UCC on items in the
course of collection, statutory Liens and rights of set-off of banks, statutory
Liens of carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
and other Liens imposed by law, in each case incurred in the



--------------------------------------------------------------------------------



 
[exhibit101024.jpg]
18 ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) no foreclosure, sale or similar proceedings have been
commenced; (iii) deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, old age pensions and other
types of social security, for the maintenance of self-insurance or to secure the
performance of statutory obligations, bids, leases, government contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect thereto; (iv) any attachment or
judgment Lien not constituting an Event of Default under subsection 8.8; (v)
licenses (with respect to intellectual property and other property), leases or
subleases granted to third parties not interfering in any material respect with
the ordinary conduct of the business of Company or any of its Subsidiaries; (vi)
easements, rights-of-way, restrictions, encroachments, and other minor defects
or irregularities in title, in each case which do not and will not interfere in
any material respect with the ordinary conduct of the business of Company or any
of its Subsidiaries; (vii) any (a) interest or title of a lessor or sublessor
under any lease not prohibited by this Agreement, (b) Lien or restriction that
the interest or title of such lessor or sublessor may be subject to, or (c)
subordination of the interest of the lessee or sublessee under such lease to any
Lien or restriction referred to in the preceding clause (b), so long as the
holder of such Lien or restriction agrees to recognize the rights of such lessee
or sublessee under such lease; (viii) Liens arising from filing UCC financing
statements relating solely to leases not prohibited by this Agreement; (ix)
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(x) any zoning or similar law or right reserved to or vested in any Government
Authority to control or regulate the use of any real property; and (xi) Liens
securing obligations (other than obligations representing Indebtedness for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of Company and its Subsidiaries.



--------------------------------------------------------------------------------



 
[exhibit101025.jpg]
19 “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.
“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default. “Prime Rate” means,
at any time, the rate of interest per annum publicly announced from time to time
by the Person serving as the Administrative Agent as its prime rate. Each change
in the Prime Rate shall be effective as of the opening of business on the day
such change in such prime rate occurs. The parties hereto acknowledge that the
rate announced publicly by the Person serving as the Administrative Agent as its
prime rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks. “Proceedings” means any
action, suit, proceeding (whether administrative, judicial or otherwise),
governmental investigation or arbitration. “Pro Rata Share” means (i) with
respect to all payments, computations and other matters relating to the
Revolving Loan Commitment or the Revolving Loans of any Lender or any Letters of
Credit issued or participations therein deemed purchased by any Lender or any
assignments of any Swing Line Loans deemed purchased by any Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, and (ii) for all
other purposes with respect to each Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders, in any such case as the applicable percentage may
be adjusted by assignments permitted pursuant to subsection 10.1. The initial
Pro Rata Share of each Lender for purposes of each of clauses (i), (ii), and
(iii) of the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto. “Quarterly Statement” means the quarterly statutory
financial statement of any Insurance Subsidiary required to be filed with the
insurance commissioner (or similar authority) of its jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing quarterly statutory financial statements and shall contain
the type of financial information permitted by such insurance commissioner (or
such similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith. “Refunded Swing Line Loans” has the meaning assigned
to that term in subsection 2.1A(ii). “Recipient” means (a) the Administrative
Agent, (b) any Lender and (c) any Issuing Lender, as applicable. “Register” has
the meaning assigned to that term in subsection 2.1D.



--------------------------------------------------------------------------------



 
[exhibit101026.jpg]
20 “Regulated Subsidiary” means any Insurance Subsidiary or any other Subsidiary
of Company engaged in the broker-dealer or investment advisory businesses or
otherwise subject to specific licensing or regulatory schemes by a Government
Authority. “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B. “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Materials), including the
movement of any Hazardous Materials through the air, soil, surface water or
groundwater. “Request for Issuance” means a request substantially in the form of
Exhibit III annexed hereto. “Requisite Lenders” means Lenders having or holding
more than 50% of the aggregate Revolving Loan Exposure of all Lenders; provided
that the Revolving Loan Commitment of, and the portion of the Total Utilization
of Revolving Loan Commitments, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders. “Response Date” is defined in subsection 2.11. “Restatement
Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied. “Restricted Junior Payment” means (i) any
dividend or other distribution, direct or indirect, on account of any shares of
any class of stock of Company now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class or
an increase in the liquidation value of shares of that class of stock, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Company now or hereafter outstanding, and (iii) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of stock of Company now or hereafter outstanding.
“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate. “Revolving
Loan Commitment Amount” means, at any date, the aggregate amount of the
Revolving Loan Commitments of all Lenders. “Revolving Loan Commitment
Termination Date” means May 1, 2020. “Revolving Loan Exposure”, with respect to
any Lender, means, as of any date of determination (i) prior to the termination
of the Revolving Loan Commitments, the amount of



--------------------------------------------------------------------------------



 
[exhibit101027.jpg]
21 that Lender’s Revolving Loan Commitment, and (ii) after the termination of
the Revolving Loan Commitments, the sum of (a) the aggregate outstanding
principal amount of the Revolving Loans of that Lender plus (b) in the event
that Lender is an Issuing Lender, the aggregate Letter of Credit Usage in
respect of all Letters of Credit issued by that Lender (in each case net of any
participations purchased by other Lenders in such Letters of Credit or in any
unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any assignments thereof deemed purchased by other Lenders) plus
(e) the aggregate amount of all assignments deemed purchased by that Lender in
any outstanding Swing Line Loans. “Revolving Loans” means the Loans made by
Lenders to Company pursuant to subsection 2.1A(i). “Revolving Notes” means any
promissory notes of Company issued pursuant to subsection 2.1E to evidence the
Revolving Loans of any Lenders, substantially in the form of Exhibit IV annexed
hereto. “S&P” means Standard & Poor’s Financial Services LLC, part of
McGraw-Hill Financial and any successor thereto. “Sanctions” has the meaning
assigned to that term in subsection 5.14A. “SAP” means, with respect to any
Insurance Subsidiary, the statutory accounting practices prescribed or permitted
by the insurance commissioner (or other similar authority) in the jurisdiction
of such Person for the preparation of annual statements and other financial
reports by insurance companies of the same type as such Person in effect from
time to time, applied in a manner consistent with those used in preparing the
financial statements referred to in Section 6.1. “Sarbanes-Oxley” means the
Sarbanes-Oxley Act of 2002. “Securities” means any stock, shares, partnership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured,
convertible, subordinated, certificated or uncertificated, or otherwise, or in
general any instruments commonly known as “securities” or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire,
any of the foregoing. “Securities Act” means the Securities Act of 1933, as
amended from time to time, and any successor statute. “Securities Laws” means
the Securities Act, the Exchange Act, Sarbanes-Oxley and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the Securities and Exchange Commission or the



--------------------------------------------------------------------------------



 
[exhibit101028.jpg]
22 Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder. “Significant Subsidiary”
means, at any date of determination, any Subsidiary of Company which either (i)
has assets at such time in excess of $1,000,000,000 or (ii) has net income in an
amount in excess of 10% of the consolidated net income of Company and its
Subsidiaries on a consolidated basis as reflected in the then most recent
consolidated financial statements of Company and its Subsidiaries delivered
pursuant to Section 6.1. The Significant Subsidiaries of Company as of March 31,
2015 are listed on Schedule 1.1 annexed hereto. “Solvent”, with respect to any
Person, means that as of the date of determination both (i)(a) the then fair
saleable value of the property of such Person is (1) greater than the total
amount of liabilities (including contingent liabilities) of such Person and (2)
not less than the amount that will be required to pay the probable liabilities
on such Person’s then existing debts as they become absolute and due considering
all financing alternatives, ordinary operating income and potential asset sales
reasonably available to such Person; (b) such Person’s capital is not
unreasonably small in relation to its business or any contemplated or undertaken
transaction; and (c) such Person does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due; and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability. “Subsidiary”, with respect to any Person, means any
corporation, partnership, trust, limited liability company, association, joint
venture or other business entity of which more than 50% of the total voting
power of shares of stock or other ownership interests entitled (without regard
to the occurrence of any contingency) to vote in the election of the members of
the Governing Body is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, other than any Variable Interest Entity. “Swap Contract”
means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, futures, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules,



--------------------------------------------------------------------------------



 
[exhibit101029.jpg]
23 a “Master Agreement”), including any such obligations or liabilities under
any Master Agreement. “Swap Termination Value” means, in respect of any one or
more Swap Contracts, after taking into account the effect of any legally
enforceable netting agreement relating to such Swap Contracts, (a) for any date
on or after the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Swap Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include a Lender or
any Affiliate of a Lender). “Swing Line Lender” means Wells Fargo, or any Person
serving as a successor Administrative Agent hereunder, in its capacity as Swing
Line Lender hereunder. “Swing Line Loan Commitment” means the commitment of
Swing Line Lender to make Swing Line Loans to Company pursuant to subsection
2.1A(ii). “Swing Line Loans” means the Loans made by Swing Line Lender to
Company pursuant to subsection 2.1A(ii). “Swing Line Note” means any promissory
note of Company issued pursuant to subsection 2.1E to evidence the Swing Line
Loans of Swing Line Lender, substantially in the form of Exhibit V annexed
hereto. “Tax” or “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Government Authority, including any
interest, fines, additions to tax or penalties applicable thereto. “Threshold
Amount” means $100,000,000. “Total Utilization of Revolving Loan Commitments”
means, as at any date of determination, the sum of (i) the aggregate principal
amount of all outstanding Revolving Loans plus (ii) the aggregate principal
amount of all outstanding Bid Loans plus (iii) the aggregate principal amount of
all outstanding Swing Line Loans plus (iv) the Letter of Credit Usage. “Type”
means (a) with respect to a Revolving Loan, its character as a Base Rate Loan or
a Eurodollar Rate Revolving Loan, and (b) with respect to a Bid Loan, its
character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan. “UCC” means
the Uniform Commercial Code as in effect in any applicable jurisdiction. “UCP”
is defined in subsection 3.6. “Unasserted Obligations” means, at any time,
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (except for (i) the principal of



--------------------------------------------------------------------------------



 
[exhibit101030.jpg]
24 and interest on, and fees relating to, any Indebtedness and (ii) contingent
reimbursement obligations in respect of amounts that may be drawn under Letters
of Credit) in respect of which no claim or demand for payment has been made (or,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the Indemnitee) at such time. “U.S. Person” means any Person
that is a “United States Person” as defined in Section 7701(a)(30) of the
Internal Revenue Code. “U.S. Tax Compliance Certificate” has the meaning
assigned to such term in Section 2.7B. “Variable Interest Entity” means any of
(i) a “variable interest entity”, as defined in ASC 810, which is required to be
consolidated under ASC 810, or (ii) a partnership or similar entity consolidated
under the guidance of ASC 810 solely as a result of the application of the
former guidance of EITF 04-5, FIN 46R or FASB 167. “Wells Fargo” has the meaning
assigned to that term in the introduction to this Agreement. “Withholding Agent”
means either or both of the Company and the Administrative Agent, as applicable.
1.2 Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to subsection 6.1 shall
be prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
subsection 6.1(v)). Calculations in connection with the definitions, covenants
and other provisions of this Agreement shall utilize GAAP as in effect on the
date of determination, applied in a manner consistent with that used in
preparing the financial statements referred to in subsection 5.3. If at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Company, Administrative Agent or
Requisite Lenders shall so request, Administrative Agent, Lenders and Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of Requisite Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and Company shall provide to Administrative Agent and Lenders
reconciliation statements provided for in subsection 6.1(v). For purposes of
determining compliance with the financial covenants in Section 7.4 of this
Agreement, such financial covenants shall be calculated without giving effect to
any election under ASC 825 or ASC 470- 20 (or any other Financial Accounting
Standards having a similar result or effect) to value any debt of Company or any
Subsidiary at “fair value”, as defined therein.



--------------------------------------------------------------------------------



 
[exhibit101031.jpg]
25 1.3 Other Definitional Provisions and Rules of Construction. A. Any of the
terms defined herein may, unless the context otherwise requires, be used in the
singular or the plural, depending on the reference. B. References to “Sections”
and “subsections” shall be to Sections and subsections, respectively, of this
Agreement unless otherwise specifically provided. Section and subsection
headings in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose or be
given any substantive effect. C. The use in any of the Loan Documents of the
word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not nonlimiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. D. Unless otherwise expressly provided herein, references to
Organizational Documents, agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document. Section 2. AMOUNTS
AND TERMS OF LOANS 2.1 Loans; Making of Loans; the Register; Optional Notes; Bid
Loans. A. Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of Company herein set forth,
each Lender hereby severally agrees to make Revolving Loans as described in
subsection 2.1A(i) and Swing Line Lender hereby agrees to make the Swing Line
Loans as described in subsection 2.1A(ii). In addition, Company may request Bid
Loans as described in subsection 2.1A(iii). (i) Revolving Loans. Each Lender
severally agrees, subject to the limitations set forth below with respect to the
maximum amount of Revolving Loans permitted to be outstanding from time to time,
to make revolving loans (each such loan a “Revolving Loan”) to Company from time
to time during the period from the Restatement Closing Date to but excluding the
Revolving Loan Commitment Termination Date in an aggregate amount not exceeding
its Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to
be used in accordance with the terms of this Agreement. The original amount of
each Lender’s Revolving Loan Commitment is set forth opposite its name on
Schedule 2.1 annexed hereto and the original Revolving Loan Commitment Amount is
$500,000,000; provided that the amount of the Revolving Loan



--------------------------------------------------------------------------------



 
[exhibit101032.jpg]
26 Commitment of each Lender shall be adjusted to give effect to any assignment
of such Revolving Loan Commitment pursuant to subsection 10.1B and shall be
reduced from time to time by the amount of any reductions thereto made pursuant
to subsection 2.4. There were no “Revolving Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the Restatement Closing Date. Each Lender’s Revolving Loan Commitment
shall expire on the Revolving Loan Commitment Termination Date and Company
hereby agrees that all Revolving Loans and all other Obligations shall be paid
in full no later than that date. Amounts borrowed under this subsection 2.1A(i)
may be repaid and reborrowed to but excluding the Revolving Loan Commitment
Termination Date. Anything contained in this Agreement to the contrary
notwithstanding, the Revolving Loans and the Revolving Loan Commitments shall be
subject to the limitation that in no event shall the Total Utilization of
Revolving Loan Commitments at any time exceed the Revolving Loan Commitment
Amount then in effect. (ii) Swing Line Loans. (a) General Provisions. Swing Line
Lender hereby agrees, subject to the limitations set forth in the last paragraph
of subsection 2.1A(ii) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to Company from time to time
during the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date by making Swing Line Loans to Company in an
aggregate amount not exceeding the amount of the Swing Line Loan Commitment to
be used for the purposes identified in subsection 2.5A, notwithstanding the fact
that such Swing Line Loans, when aggregated with Swing Line Lender’s outstanding
Revolving Loans and Swing Line Lender’s Pro Rata Share of the Letter of Credit
Usage then in effect, may exceed Swing Line Lender’s Revolving Loan Commitment.
The original amount of the Swing Line Loan Commitment is $200,000,000; provided
that any reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Commitment shall result
in an automatic corresponding reduction of the amount of the Swing Line Loan
Commitment to the amount of the Revolving Loan Commitment Amount, as so reduced,
without any further action on the part of Company, Administrative Agent or Swing
Line Lender. The Swing Line Loan Commitment shall expire on the Revolving Loan
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans shall be paid in full no later
than that date. (b) Swing Line Loan Prepayment with Proceeds of Revolving Loans.
With respect to any Swing Line Loans that have not been voluntarily prepaid by
Company pursuant to subsection 2.4A(i), Swing Line Lender may, at any time in
its sole and absolute discretion but not less frequently than once weekly,
deliver to Administrative Agent (with a copy to Company), no later than 12:00
noon



--------------------------------------------------------------------------------



 
[exhibit101033.jpg]
27 (Minneapolis time) on the first Business Day in advance of the proposed
Funding Date, a notice requesting Lenders to make Revolving Loans that are Base
Rate Loans on such Funding Date in an amount equal to the amount of such Swing
Line Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice
is given. Company hereby authorizes the giving of any such notice and the making
of any such Revolving Loans. Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note, if any, of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans and shall be due under the Revolving Note, if any, of Swing Line
Lender. If any portion of any such amount paid (or deemed to be paid) to Swing
Line Lender should be recovered by or on behalf of Company from Swing Line
Lender in any bankruptcy proceeding, in any assignment for the benefit of
creditors or otherwise, the loss of the amount so recovered shall be ratably
shared among all Lenders in the manner contemplated by subsection 10.5. (c)
Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan, each
Lender shall be deemed to, and hereby agrees to, purchase an assignment of such
Swing Line Loan in an amount equal to its Pro Rata Share. If for any reason (1)
Revolving Loans are not made upon the request of Swing Line Lender as provided
in the immediately preceding paragraph in an amount sufficient to repay any
amounts owed to Swing Line Lender in respect of such Swing Line Loan or (2) the
Revolving Loan Commitments are terminated at a time when such Swing Line Loan is
outstanding, upon notice from Swing Line Lender as provided below, each Lender
shall fund the purchase of such assignment in an amount equal to its Pro Rata
Share (calculated, in the case of the foregoing clause (2), immediately prior to
such termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loan together with accrued interest thereon. Upon one Business Day’s
notice from Swing Line Lender, each Lender shall deliver to Swing Line Lender
such amount in same day funds at the Funding and Payment Office. In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each Lender agrees to enter into an
Assignment Agreement at the request of Swing Line Lender in form and substance
reasonably satisfactory to Swing Line Lender. In the event any Lender fails to
make available to Swing Line Lender any amount as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the rate customarily used by Swing Line
Lender for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event Swing Line Lender receives a payment
of



--------------------------------------------------------------------------------



 
[exhibit101034.jpg]
28 any amount with respect to which other Lenders have funded the purchase of
assignments as provided in this paragraph, Swing Line Lender shall promptly
distribute to each such other Lender its Pro Rata Share of such payment. (d)
Lenders’ Obligations. Anything contained herein to the contrary notwithstanding,
each Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to subsection 2.1A(ii)(b) and each Lender’s
obligation to purchase an assignment of any unpaid Swing Line Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, Company or any other Person for any reason
whatsoever; (2) the occurrence or continuation of an Event of Default or a
Potential Event of Default; (3) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
or any of its Subsidiaries; (4) any breach of this Agreement or any other Loan
Document by any party thereto; or (5) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing; provided that such
obligations of each Lender are subject to the condition that (x) Swing Line
Lender believed in good faith that all conditions under Section 4 to the making
of the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as
the case may be, were satisfied at the time such Refunded Swing Line Loans or
unpaid Swing Line Loans were made or (y) the satisfaction of any such condition
not satisfied had been waived in accordance with subsection 10.6 prior to or at
the time such Refunded Swing Line Loans or other unpaid Swing Line Loans were
made. (e) Other Arrangements. Notwithstanding any other provision hereof, the
Company and the Swing Line Lender may agree from time to time upon mutually
satisfactory separate arrangements for the borrowing and funding of Swing Line
Loans. Such provisions may include, among other things, the making of Swing Line
Loans through disbursements made from an automatic sweep account, which Swing
Line Loans shall be deemed to be made upon the making of such disbursements. (f)
Defaulting Lenders. Notwithstanding anything to the contrary contained in this
subsection 2.1A(ii), Swing Line Lender shall not be obligated to make any Swing
Line Loan at a time when any other Lender is a Defaulting Lender, unless Swing
Line Lender has entered into arrangements (which may include Cash
Collateralization) with Company or such Defaulting Lender which are satisfactory
to Swing Line Lender to eliminate Swing Line Lender’s Fronting Exposure (after
giving effect to subsection 2.11C) with respect to any such Defaulting Lender.
(iii) Bid Loans.



--------------------------------------------------------------------------------



 
[exhibit101035.jpg]
29 (a) General. Subject to the terms and conditions set forth herein, each
Lender agrees that Company may from time to time request the Lenders to submit
offers to make loans in Dollars (each such loan, a “Bid Loan”) to Company prior
to the Revolving Loan Commitment Termination Date pursuant to this subsection
2.1A(iii); provided, however, that after giving effect to any Bid Borrowing, the
Total Utilization of Revolving Loan Commitments shall not exceed the Revolving
Loan Commitment Amount. There shall not be more than seven different Interest
Periods in effect with respect to Bid Loans at any time. Company shall repay
each Bid Loan on the last day of the Interest Period in respect thereof. (b)
Requesting Competitive Bids. Company may request the submission of Competitive
Bids by delivering a Bid Request to Administrative Agent not later than 1:00
P.M. (Minneapolis time) (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be in a minimum amount of
$5,000,000 and a multiple of $1,000,000 in excess thereof), (iii) the Type of
Bid Loans requested, (iv) the duration of the Interest Period with respect
thereto (which shall be for maturities of 7 to 360 days) and (v) the day-count
convention, if other than actual/360, and shall be signed by an authorized
Officer of Company. No Bid Request shall contain a request for (i) more than one
Type of Bid Loan or (ii) Bid Loans having more than three different Interest
Periods. Unless Administrative Agent otherwise agrees in its sole and absolute
discretion, Company may not submit a Bid Request if it has submitted another Bid
Request within the prior five Business Days. (c) Submitting Competitive Bids.
(i) Administrative Agent shall promptly notify each Lender of each Bid Request
received by it from Company and the contents of such Bid Request. (ii) Each
Lender may (but shall have no obligation to) submit a Competitive Bid containing
an offer to make one or more Bid Loans in response to such Bid Request. Such
Competitive Bid must be delivered to Administrative Agent not later than 11:30
A.M. (Minneapolis time) (A) on the requested date of any Bid Borrowing that is
to consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Wells Fargo in
its capacity as a Lender in response to any Bid Request must be submitted to
Administrative Agent not later than 11:15 A.M. (Minneapolis time) on the date on
which Competitive Bids are required to be delivered by the other Lenders in
response to such Bid Request. Each Competitive Bid shall specify (A) the
proposed date of the Bid Borrowing; (B) the principal



--------------------------------------------------------------------------------



 
[exhibit101036.jpg]
30 amount of each Bid Loan for which such Competitive Bid is being made, which
principal amount (x) may be equal to, greater than or less than the Commitment
of the bidding Lender, (y) must be in a minimum amount of $5,000,000 and a
multiple of $1,000,000 in excess thereof, and (z) may not exceed the principal
amount of Bid Loans for which Competitive Bids were requested; (C) if the
proposed Bid Borrowing is to consist of Absolute Rate Loans, the Absolute Rate
offered for each such Bid Loan and the Interest Period applicable thereto; (D)
if the proposed Bid Borrowing is to consist of Eurodollar Margin Bid Loans, the
Eurodollar Bid Margin with respect to each such Eurodollar Margin Bid Loan and
the Interest Period applicable thereto; and (E) the identity of the bidding
Lender. (iii) Any Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in subsection (ii) above, (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request, or (E) is otherwise
not responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. Administrative Agent may, but shall not be required to, notify any Lender
of any manifest error it detects in such Lender’s Competitive Bid. (iv) Subject
only to the provisions of subsections 2.6B, 2.6C and 4.2 and subsection (iii)
above, each Competitive Bid shall be irrevocable. (d) Notice to Company of
Competitive Bids. Not later than 12:00 noon (Minneapolis time) (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
or (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, Administrative Agent shall
notify Company of the identity of each Lender that has submitted a Competitive
Bid that complies with subsection 2.1A(iii)(c) and of the terms of the offers
contained in each such Competitive Bid. (e) Acceptance of Competitive Bids. Not
later than 12:30 P.M. (Minneapolis time) (i) on the requested date of any Bid
Borrowing that is to consist of Absolute Rate Loans, and (ii) three Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans, Company shall notify Administrative Agent of its
acceptance or rejection of the offers notified to it pursuant to subsection
2.1A(iii)(d). Company shall be under no obligation to accept any Competitive Bid
and may choose to reject all Competitive Bids. In the case of acceptance, such
notice shall specify the



--------------------------------------------------------------------------------



 
[exhibit101037.jpg]
31 aggregate principal amount of Competitive Bids for each Interest Period that
is accepted. Company may accept any Competitive Bid in whole or in part;
provided that: (i) the aggregate principal amount of each Bid Borrowing may not
exceed the applicable amount set forth in the related Bid Request; (ii) the
principal amount of each Bid Loan must be $5,000,000 and a multiple of
$1,000,000 in excess thereof; (iii) the acceptance of offers may be made only on
the basis of ascending Absolute Rates or Eurodollar Bid Margins within each
Interest Period; and (iv) Company may not accept any offer that is described in
subsection 2.1A(iii)(c)(iii) or that otherwise fails to comply with the
requirements hereof. (f) Procedure for Identical Bids. If two or more Lenders
have submitted Competitive Bids at the same Absolute Rate or Eurodollar Bid
Margin, as the case may be, for the same Interest Period, and the result of
accepting all of such Competitive Bids in whole (together with any other
Competitive Bids at lower Absolute Rates or Eurodollar Bid Margins, as the case
may be, accepted for such Interest Period in conformity with the requirements of
subsection 2.1A(iii)(e)(iii)) would be to cause the aggregate outstanding
principal amount of the applicable Bid Borrowing to exceed the amount specified
therefor in the related Bid Request, then, unless otherwise agreed by Company,
Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000. (g) Notice to Lenders of Acceptance or
Rejection of Bids. Administrative Agent shall promptly notify each Lender having
submitted a Competitive Bid whether or not its offer has been accepted and, if
its offer has been accepted, of the amount of the Bid Loan or Bid Loans to be
made by it on the date of the applicable Bid Borrowing. Any Competitive Bid or
portion thereof that is not accepted by Company by the applicable time specified
in subsection 2.1A(iii)(e) shall be deemed rejected. (h) Notice of Eurodollar
Base Rate. If any Bid Borrowing is to consist of Eurodollar Margin Loans,
Administrative Agent shall determine the Eurodollar Base Rate for the relevant
Interest Period, and promptly after making such determination, shall notify
Company and the Lenders that will be participating in such Bid Borrowing of such
Eurodollar Base Rate. (i) Funding of Bid Loans. Each Lender that has received
notice pursuant to subsection 2.1A(iii)(g) that all or a portion of its
Competitive Bid has



--------------------------------------------------------------------------------



 
[exhibit101038.jpg]
32 been accepted by Company shall make the amount of its Bid Loan(s) available
to Administrative Agent in immediately available funds at Administrative Agent’s
Office not later than 2:00 P.M. (Minneapolis time) on the date of the requested
Bid Borrowing. Upon satisfaction of the applicable conditions set forth in
subsection 4.2, Administrative Agent shall make all funds so received available
to Company in like funds as received by Administrative Agent. (j) Notice of
Range of Bids. After each Competitive Bid auction pursuant to this subsection
2.1A(iii), Administrative Agent shall notify each Lender that submitted a
Competitive Bid in such auction of the ranges of bids submitted (without the
bidder’s name) and accepted for each Bid Loan and the aggregate amount of each
Bid Borrowing. B. Borrowing Mechanics. Revolving Loans made on any Funding Date
(other than Swing Line Loans, Revolving Loans made pursuant to a request by
Swing Line Lender pursuant to subsection 2.1A(ii) or Revolving Loans made
pursuant to subsection 3.3B) shall be in an aggregate minimum amount of
$5,000,000 and multiples of $1,000,000 in excess of that amount. Swing Line
Loans made on any Funding Date shall be in an aggregate minimum amount of
$1,000,000 and multiples of $500,000 in excess of that amount. Whenever Company
desires that Lenders make Revolving Loans it shall deliver to Administrative
Agent a duly executed Notice of Revolving Borrowing no later than 1:00 P.M.
(Minneapolis time) at least three Business Days in advance of the proposed
Funding Date (in the case of a Eurodollar Rate Loan) or at least one Business
Day in advance of the proposed Funding Date (in the case of a Base Rate Loan).
Whenever Company desires that Swing Line Lender make a Swing Line Loan, it shall
deliver to Administrative Agent a duly executed Notice of Revolving Borrowing no
later than 3:30 P.M. (Minneapolis time) on the proposed Funding Date. Revolving
Loans may be continued as or converted into Base Rate Loans and Eurodollar Rate
Loans in the manner provided in subsection 2.2D. In lieu of delivering a Notice
of Revolving Borrowing, Company may give Administrative Agent telephonic notice
by the required time of any proposed borrowing under this subsection 2.1B;
provided that such notice shall be promptly confirmed in writing by delivery of
a duly executed Notice of Revolving Borrowing to Administrative Agent on or
before the applicable Funding Date. Neither Administrative Agent nor any Lender
shall incur any liability to Company in acting upon any telephonic notice
referred to above that Administrative Agent believes in good faith to have been
given by an Officer or other person authorized to borrow on behalf of Company or
for otherwise acting in good faith under this subsection 2.1B or under
subsection 2.2D, and upon funding of Loans by Lenders, and upon conversion or
continuation of the applicable basis for determining the interest rate with
respect to any Loans pursuant to subsection 2.2D, in each case in accordance
with this Agreement, pursuant to any such telephonic notice Company shall have
effected Loans or a conversion or continuation, as the case may be, hereunder.
Company shall notify Administrative Agent prior to the funding of any Revolving
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Revolving Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Company of the
proceeds of any Revolving Loans shall



--------------------------------------------------------------------------------



 
[exhibit101039.jpg]
33 constitute a re-certification by Company, as of the applicable Funding Date,
as to the matters to which Company is required to certify in the applicable
Notice of Revolving Borrowing. Except as otherwise provided in subsections 2.6B,
2.6C and 2.6G, a Notice of Revolving Borrowing for, or a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan (or telephonic notice in lieu thereof) shall be irrevocable on and after
the related Interest Rate Determination Date, and Company shall be bound to make
a borrowing or to effect a conversion or continuation in accordance therewith.
C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither Administrative Agent nor any Lender shall be responsible
for any default by any other Lender in that other Lender’s obligation to make a
Revolving Loan requested hereunder nor shall the amount of the Commitment of any
Lender to make the particular Type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Revolving Loan requested hereunder. Promptly after receipt by
Administrative Agent of a Notice of Revolving Borrowing pursuant to subsection
2.1A (or telephonic notice in lieu thereof), Administrative Agent shall notify
each Lender for that Type of Loan or Swing Line Lender, as the case may be, of
the proposed borrowing. Each such Lender (other than Swing Line Lender) shall
make the amount of its Revolving Loan available to Administrative Agent not
later than 1:00 P.M. (Minneapolis time) on the applicable Funding Date, and
Swing Line Lender shall make the amount of its Swing Line Loan available to
Administrative Agent not later than 4:30 P.M. (Minneapolis time) on the
applicable Funding Date, in each case in same day funds in Dollars, at the
Funding and Payment Office. Except as provided in subsection 2.1A(ii) and
subsection 3.3B with respect to Revolving Loans used to repay Refunded Swing
Line Loans or to reimburse any Issuing Lender for the amount of a drawing under
a Letter of Credit issued by it, upon satisfaction or waiver of the conditions
precedent specified in subsections 4.1 and 4.2, Administrative Agent shall make
the proceeds of such Revolving Loans available to Company on the applicable
Funding Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Revolving Loans received by Administrative Agent from
Lenders to be credited to the account of Company at the Funding and Payment
Office. Unless Administrative Agent shall have been notified by any Lender prior
to a Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate. If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest



--------------------------------------------------------------------------------



 
[exhibit101040.jpg]
34 thereon, for each day from such Funding Date until the date such amount is
paid to Administrative Agent, at the rate payable under this Agreement for Base
Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Company may have against any Lender as a result of any default
by such Lender hereunder. D. The Register. Administrative Agent, acting for
these purposes solely as an agent of Company (it being acknowledged that
Administrative Agent, in such capacity, and its officers, directors, employees,
agent and affiliates shall constitute Indemnitees under subsection 10.3), shall
maintain (and make available for inspection by Company and by each Lender, but
only as to information regarding the Loans made by such Lender, upon reasonable
prior notice at reasonable times) at its address referred to in subsection 10.8
a register for the recordation of, and shall record, the names and addresses of
Lenders and the respective amounts of the Revolving Loan Commitment, Swing Line
Loan Commitment, Revolving Loans and Swing Line Loans of each Lender from time
to time (the “Register”). Company, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof; all amounts owed with respect to any Commitment or Loan shall
be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
Company, absent manifest error, subject to the entries in the Register, which
shall, absent manifest error, govern in the event of any inconsistency with any
Lender’s records. Failure to make any recordation in the Register or in any
Lender’s records, or any error in such recordation, shall not affect any Loans
or Commitments or any Obligations in respect of any Loans. E. Optional Notes. If
so requested by any Lender by written notice to Company (with a copy to
Administrative Agent) at least two Business Days prior to the Restatement
Closing Date or at any time thereafter, Company shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to subsection 10.1) on the
Restatement Closing Date (or, if such notice is delivered after the Restatement
Closing Date, promptly after Company’s receipt of such notice) a promissory note
or promissory notes to evidence such Lender’s Revolving Loans or Swing Line
Loans, substantially in the form of Exhibit IV or Exhibit V annexed hereto,
respectively, with appropriate insertions. 2.2 Interest on the Loans. A. Rate of
Interest. Subject to the provisions of subsections 2.6 and 2.7, each Revolving
Loan and Swing Line Loan shall bear interest on the unpaid principal amount
thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Base Rate or the Eurodollar
Rate. The applicable basis for determining the rate of interest with respect to
any Revolving Loan or Swing Line Loan shall be selected by Company initially at
the time a Notice of Revolving Borrowing is given with respect



--------------------------------------------------------------------------------



 
[exhibit101041.jpg]
35 to such Loan pursuant to subsection 2.1B, and the basis for determining the
interest rate with respect to any Revolving Loan may be changed from time to
time pursuant to subsection 2.2D. If on any day a Revolving Loan is outstanding
with respect to which notice has not been delivered to Administrative Agent in
accordance with the terms of this Agreement specifying the applicable basis for
determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Base Rate, and if on any day a Swing
Line Loan is outstanding with respect to which notice has not been delivered to
Administrative Agent in accordance with the terms of this Agreement specifying
the applicable basis for determining the rate of interest, then for that day
that Loan shall bear interest determined by reference to the Eurodollar Rate.
(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows: (a) if a Base Rate Loan,
then at the sum of the Base Rate plus the Base Rate Margin; or (b) if a
Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the Eurodollar
Rate Margin. (ii) Each Bid Loan shall bear interest on the outstanding principal
amount thereof for the Interest Period therefor at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus (or minus) the Eurodollar Bid
Margin, or at the Absolute Rate for such Interest Period, as the case may be.
(iii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at either: (a) the sum of the
Base Rate plus the Base Rate Margin; or (b) the sum of the Eurodollar Rate
(determined on a daily basis as set forth in the definition of Eurodollar Rate)
plus the Eurodollar Rate Margin plus 0.50%. B. Interest Periods. In connection
with each Eurodollar Rate Loan or Bid Request, Company may, pursuant to the
applicable Notice of Revolving Borrowing, Notice of Conversion/Continuation or
Bid Request, as the case may be, select an interest period (each an “Interest
Period”) to be applicable to such Loan, which Interest Period shall be, at
Company’s option, (a) as to each Eurodollar Rate Revolving Loan, the period
commencing on the date such Eurodollar Rate Revolving Loan is disbursed or
converted to or continued as a Eurodollar Rate Revolving Loan and ending on the
date one, two, three or six months thereafter, as selected by Company in its
Notice of Revolving Borrowing or twelve months if requested by Company and
available to all the Lenders; and (b) as to each Bid Loan, a period of not less
than 7 days and not more than 360 days as selected by Company in its Bid
Request; provided that: (i) the initial Interest Period for any Eurodollar Rate
Loan shall commence on the Funding Date in respect of such Loan, in the case of
a Loan initially made as a Eurodollar Rate Loan, or on the date specified in the
applicable Notice of



--------------------------------------------------------------------------------



 
[exhibit101042.jpg]
36 Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Revolving Loan; (ii) in the case of immediately successive Interest Periods
applicable to a Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires; (iii) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided that, if any
Interest Period would otherwise expire on a day that is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day; (iv) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall, subject to clause (v) of this
subsection 2.2B, end on the last Business Day of a calendar month; (v) no
Interest Period with respect to any portion of the Revolving Loans or any Bid
Loans shall extend beyond the Revolving Loan Commitment Termination Date; (vi)
there shall be no more than seven Interest Periods with respect to Revolving
Loans outstanding at any time; and (vii) in the event Company fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Notice of
Revolving Borrowing or Notice of Conversion/Continuation, Company shall be
deemed to have selected an Interest Period of one month. C. Interest Payments.
Subject to the provisions of subsection 2.2E, interest on each Loan shall be
payable in arrears on and to each Interest Payment Date applicable to that Loan,
upon any prepayment of that Loan (to the extent accrued on the amount being
prepaid) and at maturity (including final maturity); provided that, in the event
any Swing Line Loans or any Revolving Loans that are Base Rate Loans are prepaid
pursuant to subsection 2.4A(i), interest accrued on such Loans through the date
of such prepayment shall be payable on the next succeeding Interest Payment Date
applicable to Base Rate Loans (or, if earlier, at final maturity). D. Conversion
or Continuation. Subject to the provisions of subsection 2.6, Company shall have
the option (i) to convert at any time all or any part of its outstanding
Revolving Loans equal to $5,000,000 and multiples of $1,000,000 in excess of
that amount from Loans bearing interest at a rate determined by reference to one
basis to Loans bearing interest at a rate determined by reference to an
alternative basis or (ii) upon the expiration of any Interest Period applicable
to a Eurodollar Rate Revolving Loan, to continue all or any portion of such Loan
equal to $5,000,000 and multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Revolving Loan; provided, however, that a Eurodollar Rate
Revolving Loan may only be converted into a Base Rate Loan on the expiration
date of an Interest Period applicable thereto.



--------------------------------------------------------------------------------



 
[exhibit101043.jpg]
37 Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 P.M. (Minneapolis time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Revolving Loan). In lieu of delivering a
Notice of Conversion/Continuation, Company may give Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date. Administrative Agent shall notify each Lender of
any Loan subject to a Notice of Conversion/Continuation. E. Default Rate. Upon
the occurrence and during the continuation of any Event of Default, the
outstanding principal amount of all Loans and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand by Administrative Agent at
a rate that is 2% per annum in excess of the interest rate otherwise payable
under this Agreement with respect to the applicable Loans (or, in the case of
any such fees and other amounts, at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate Loans);
provided that, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans. Payment or acceptance of the increased rates of interest
provided for in this subsection 2.2E is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.
F. Computation of Interest. Except as may be provided with respect to a Bid
Loan, interest on the Loans shall be computed on the basis of a 365-day year (or
a 366-day year in case of a leap year) with respect to Base Rate Loans and
otherwise a 360-day year, in each case for the actual number of days elapsed in
the period during which it accrues. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Revolving Loan, the date of conversion of such Eurodollar Rate Revolving
Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted to a
Eurodollar Rate Revolving Loan, the date of conversion of such Base Rate Loan to
such Eurodollar Rate Loan, as the case may be, shall be excluded; provided that
if a Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Loan. G. Maximum Rate. Notwithstanding the foregoing
provisions of this subsection 2.2, in no event shall the rate of interest
payable by Company with respect to any Loan exceed the maximum rate of interest
permitted to be charged under applicable law.



--------------------------------------------------------------------------------



 
[exhibit101044.jpg]
38 2.3 Fees. A. Facility Fee. Company shall pay to Administrative Agent for the
account of each Lender in accordance with its Pro Rata Share, a facility fee
equal to the Applicable Margin times the actual daily amount of the Revolving
Loan Commitment Amount (or, if the Revolving Loan Commitment Amount has
terminated, on the Total Utilization of Revolving Loan Commitments), regardless
of usage. The facility fee shall accrue at all times from the Restatement
Closing Date to the Revolving Loan Commitment Termination Date (and thereafter
so long as any Loans or Letter of Credit Usage remain outstanding), including at
any time during which one or more of the conditions in subsection 4.2 is not
met, and shall be due and payable in arrears on and to (but excluding) the last
Business Day of each March, June, September and December of each year and on the
Revolving Loan Commitment Termination Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect. B.
Other Fees. Company agrees to pay to the Agents such fees in the amounts and at
the times separately agreed upon between Company and the Agents. 2.4 Repayments,
Prepayments and Reductions of Revolving Loan Commitment Amount; General
Provisions Regarding Payments. A. Prepayments and Reductions in Revolving Loan
Commitment Amount. (i) Voluntary Prepayments. Company may, upon written or
telephonic notice to Administrative Agent on or prior to 12:00 noon (Minneapolis
time) on the date of prepayment, which notice, if telephonic, shall be promptly
confirmed in writing, at any time and from time to time prepay, without premium
or penalty, any Swing Line Loan on any Business Day in whole or in part in an
aggregate minimum amount of $1,000,000 and multiples of $500,000 in excess of
that amount. Company may, upon not less than one Business Day’s prior written or
telephonic notice, in the case of Base Rate Loans, and three Business Days’
prior written or telephonic notice, in the case of Eurodollar Rate Loans, in
each case given to Administrative Agent by 12:00 noon (Minneapolis time) on the
date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent, who will promptly notify each Lender whose Loans are to be
prepaid of such prepayment, at any time and from time to time prepay, without
premium or penalty, any Revolving Loans on any Business Day in whole or in part
in an aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in
excess of that amount. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4A(iv) and, in the case of
Eurodollar Rate Loans, shall be subject to subsection 2.6D. (ii) Voluntary
Reductions of Revolving Loan Commitments. Company may, upon not less than three
Business Days’ prior written or telephonic notice confirmed in



--------------------------------------------------------------------------------



 
[exhibit101045.jpg]
39 writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$1,000,000 and multiples of $100,000 in excess of that amount. Company’s notice
to Administrative Agent (who will promptly notify each Lender of such notice)
shall designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction shall be effective on the date specified in Company’s notice and shall
reduce the amount of the Revolving Loan Commitment of each Lender
proportionately to its Pro Rata Share. Any such voluntary reduction of the
Revolving Loan Commitment Amount shall be applied as specified in subsection
2.4A(iv). (iii) Mandatory Prepayments Due to Reductions of Revolving Loan
Commitment Amount. Company shall from time to time prepay first the Swing Line
Loans, second the Revolving Loans and third the Bid Loans (and, after prepaying
all Loans, Cash Collateralization of any outstanding Letters of Credit by
depositing the requisite amount with the Issuing Lender) to the extent necessary
so that the Total Utilization of Revolving Loan Commitments shall not at any
time exceed the Revolving Loan Commitment Amount then in effect. At such time as
the Total Utilization of Revolving Loan Commitments shall be equal to or less
than the Revolving Loan Commitment Amount if no Event of Default has occurred
and is continuing, to the extent any Cash Collateralization was provided by
Company and has not been applied to any Obligations, such amount shall be
released to Company. (iv) Application of Prepayments. (a) Application of
Voluntary Prepayments by Type of Loans and Order of Maturity. Any voluntary
prepayments pursuant to subsection 2.4A(i) shall be applied as specified by
Company in the applicable notice of prepayment; provided that in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied first to repay outstanding Swing Line
Loans to the full extent thereof, and second to repay outstanding Revolving
Loans to the full extent thereof. (b) Application of Mandatory Prepayments by
Type of Loans. Any mandatory reduction of the Revolving Loan Commitment Amount
pursuant to this subsection 2.4A shall be in proportion to each Lender’s Pro
Rata Share. (c) Application of Prepayments to Base Rate Loans and Eurodollar
Rate Loans. Considering Revolving Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that



--------------------------------------------------------------------------------



 
[exhibit101046.jpg]
40 minimizes the amount of any payments required to be made by Company pursuant
to subsection 2.6D. (v) No Bid Loan may be prepaid without the prior consent of
the applicable Bid Loan Lender. B. General Provisions Regarding Payments. (i)
Manner and Time of Payment. All payments by Company of principal, interest, fees
and other Obligations shall be made in Dollars in same day funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 2:00 P.M. (Minneapolis time) on
the date due at the Funding and Payment Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day. (ii)
Application of Payments to Principal and Interest. Except as provided in
subsection 2.2C, all payments in respect of the principal amount of any Loan
shall include payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments shall be applied to the payment of interest
before application to principal. (iii) Apportionment of Payments. Aggregate
payments of principal and interest shall be apportioned among all outstanding
Loans to which such payments relate, in each case proportionately to Lenders’
respective Pro Rata Shares or, in the case of Bid Loans, for the account of the
respective Lenders entitled to such payments. Administrative Agent shall
promptly distribute to each Lender, at the account specified in the payment
instructions delivered to Administrative Agent by such Lender, its Pro Rata
Share of all such payments received by Administrative Agent and fees of such
Lender, if any, when received by Administrative Agent pursuant to subsections
2.3 and 3.2. Notwithstanding the foregoing provisions of this subsection
2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Revolving Loans, Administrative Agent shall give effect thereto
in apportioning interest payments received thereafter. (iv) Payments on Business
Days. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder, as the case may be. C. Payments after Event of Default. Upon the
occurrence and during the continuation of an Event of Default, if requested by
Requisite Lenders, or upon acceleration of the Obligations pursuant to Section
8, all payments received by Administrative Agent, whether from Company or
otherwise may, in the discretion of Administrative Agent, be held by



--------------------------------------------------------------------------------



 
[exhibit101047.jpg]
41 Administrative Agent, and/or (then or at any time thereafter) shall be
applied in full or in part by Administrative Agent, in each case in the
following order of priority: (i) to the payment of all costs and expenses of
such sale, collection or other realization, all other expenses, liabilities and
advances made or incurred by Administrative Agent in connection therewith, and
all amounts for which Administrative Agent is entitled to compensation
(including the fees described in subsection 2.3B), reimbursement and
indemnification under any Loan Document and all advances made by Administrative
Agent thereunder for the account of Company, and to the payment of all costs and
expenses paid or incurred by Administrative Agent in connection with the Loan
Documents, all in accordance with subsections 9.4, 10.2 and 10.3 and the other
terms of this Agreement and the Loan Documents; (ii) thereafter, to the payment
of all other Obligations for the ratable benefit of the holders thereof (subject
to the provisions of subsection 2.4B(ii) hereof); and (iii) thereafter, to the
payment to or upon the order of Company or to whosoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct. 2.5 Use
of Proceeds. A. Loans. The proceeds of any Loans may be applied by Company for
working capital or any other general corporate purposes. B. Margin Regulations.
No portion of the proceeds of any borrowing under this Agreement shall be used
by Company or any of its Subsidiaries in any manner that might cause the
borrowing or the application of such proceeds to violate Regulation U,
Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such borrowing and such use of
proceeds. C. Sanctions; Anti-Corruption Laws. Company will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise). No part of the
proceeds of the Loans will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the FCPA or any
other applicable anti-corruption law. 2.6 Special Provisions Governing Loans
based on the Eurodollar Rate. Notwithstanding any other provision of this
Agreement to the contrary, the following provisions shall govern with respect to
Eurodollar Rate Loans or, except with respect



--------------------------------------------------------------------------------



 
[exhibit101048.jpg]
42 to paragraphs D through F below, Base Rate Loans or Swing Line Loans as to
which the interest rate is determined by reference to the Eurodollar Rate as to
the matters covered: A. Determination of Applicable Interest Rate. On each
Interest Rate Determination Date, Administrative Agent shall determine in
accordance with the terms of this Agreement (which determination shall, absent
manifest error, be conclusive and binding upon all parties) the Eurodollar Rate
that shall apply to the Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to Company and each
applicable Lender. B. Inability to Determine Applicable Interest Rate. If with
respect to any Interest Period: (i) Administrative Agent determines that, or the
Requisite Lenders determine and advise Administrative Agent that, deposits in
Dollars (in the applicable amounts) are not being offered in the London
interbank eurodollar market for such Interest Period; or (ii) Administrative
Agent otherwise determines, or the Requisite Lenders determine and advise
Administrative Agent (which determination shall be binding and conclusive on all
parties), that by reason of circumstances affecting the London interbank
eurodollar market adequate and reasonable means do not exist for ascertaining
the applicable Eurodollar Rate; or (iii) Administrative Agent determines, or the
Requisite Lenders determine and advise Administrative Agent, that the Eurodollar
Rate as determined by Administrative Agent will not adequately and fairly
reflect the cost to the Lenders of maintaining or funding a Eurodollar Rate Loan
for such Interest Period or a Base Rate Loan or Swing Line Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, or that the
making or funding of Eurodollar Rate Loan or a Base Rate Loan or Swing Line Loan
as to which the interest rate is determined by reference to the Eurodollar Rate
has become impracticable as a result of an event occurring after the date of
this Agreement which in the opinion of such Lenders materially affects such
Loans; then Administrative Agent shall promptly notify the affected parties and
(A) in the event of any occurrence described in the foregoing clause (i) Company
shall enter into good faith negotiations with each affected Lender in order to
determine an alternate method to determine the Eurodollar Rate for such Lender,
and during the pendency of such negotiations with any Lender, such Lender shall
be under no obligation to make any new Eurodollar Rate Loan and the interest
rate applicable to each Base Rate Loan and Swing Line Loan shall be determined
without reference to the Eurodollar Rate, and (B) in the event of any occurrence
described in the foregoing clauses (ii) or (iii), for so long as such
circumstances shall continue, no Lender shall be under any obligation to make
any new Eurodollar Rate Loan and the interest rate applicable to each Base Rate
Loan and Swing Line Loan shall be determined without reference to the Eurodollar
Rate. C. Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
conclusive and



--------------------------------------------------------------------------------



 
[exhibit101049.jpg]
43 binding upon all parties hereto but shall be made only after consultation
with Company and Administrative Agent) that the making, maintaining or
continuation of its Eurodollar Rate Loans or Base Rate Loans or Swing Line Loan
as to which the interest rate is determined by reference to the Eurodollar Rate
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause such
Lender material hardship, as a result of contingencies occurring after the date
of this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination. Administrative Agent shall promptly
notify each other Lender of the receipt of such notice. Thereafter (a) the
obligation of the Affected Lender to make Loans as, or to convert Loans to,
Eurodollar Rate Revolving Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan or Swing Line Loan then being
requested by Company pursuant to a Notice of Revolving Borrowing or a Notice of
Conversion/Continuation or otherwise, as applicable, the Affected Lender shall
make such Loan as (or convert such Loan to, as the case may be) a Base Rate
Loan, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans and Swing Line Loans as to which the interest rate is
determined by reference to the Eurodollar Rate (collectively, the “Affected
Loans”), shall be terminated at the earlier to occur of the expiration of the
Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan or Swing Line Loan as to which the interest rate is
determined by reference to the Eurodollar Rate then being requested by Company
pursuant to a Notice of Revolving Borrowing, Bid Request or a Notice of
Conversion/Continuation or otherwise, as applicable, Company shall have the
option, subject to the provisions of subsection 2.6D, to rescind such Notice of
Revolving Borrowing, Bid Request or Notice of Conversion/Continuation or other
request, as applicable, as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above. Administrative Agent shall promptly notify each other Lender of
the receipt of such notice. Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans in accordance with the terms of this Agreement.
D. Compensation For Breakage or Non-Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by that Lender pursuant to
subsection 2.8A, for all reasonable losses, expenses and liabilities (including
any interest paid by that Lender to lenders of funds borrowed by it to make or
carry its applicable Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re- employment of such funds or
from fees payable to terminate the deposits from which such funds were obtained)
which that Lender may sustain: (i) if for any reason (other than a default by
that Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a



--------------------------------------------------------------------------------



 
[exhibit101050.jpg]
44 Notice of Revolving Borrowing or a telephonic request therefor, or a
conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Notice of Conversion/Continuation or a telephonic
request therefor, (ii) if any prepayment or other principal payment or any
conversion of any of its Eurodollar Rate Loans (including any prepayment or
conversion occasioned by the circumstances described in subsection 2.6C or the
paragraph following subsection 8.14) occurs on a date prior to the last day of
an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by Company, or (iv) as a consequence of any other default by
Company in the repayment of its Eurodollar Rate Loans on a date prior to the
last day of the Interest Period therefor. Breakage cost loss shall consist of an
amount equal to the excess, if a positive number, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein (excluding,
however, the Eurodollar Rate Margin included therein, if any) over (ii) the
amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the interbank Eurodollar market. E.
Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender. F. Assumptions Concerning Funding of
Eurodollar Rate Loans. Calculation of all amounts payable to a Lender under this
subsection 2.6 and under subsection 2.7A shall be made as though that Lender had
funded each of its Eurodollar Rate Loans through the purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to clause (i) of the
definition of Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period, whether or not its Eurodollar Rate Loans had been funded in such manner.
G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) Company may not elect to have a Loan be
made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan or a Swing Line
Loan as to which the interest rate is determined by reference to the Eurodollar
Rate, as applicable, and (ii) subject to the provisions of subsection 2.6D, any
Notice of Revolving Borrowing or Notice of Conversion/Continuation given by
Company with respect to a requested borrowing or conversion/continuation that
has not yet occurred shall be deemed to be for a Base Rate Loan or a Swing Line
Loan as to which the interest rate is determined by reference to the Base Rate,
as applicable, or, if the conditions to making a Loan set forth in subsection
4.2 cannot then be satisfied, to be rescinded by Company. 2.7 Increased Costs;
Taxes; Capital Adequacy. A. Compensation for Increased Costs. Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), in the



--------------------------------------------------------------------------------



 
[exhibit101051.jpg]
45 event that any Lender (including any Issuing Lender) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law: (i) subjects such Lender to any
additional Tax of any kind whatsoever with respect to this Agreement or any of
its obligations hereunder (including with respect to issuing or maintaining any
Letters of Credit or purchasing or maintaining any participations therein or
maintaining any Commitment hereunder) or any payments to such Lender of
principal, interest, fees or any other amount payable hereunder (except for the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender); (ii) imposes, modifies or holds applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or (iii) imposes any other condition (other than with respect
to Taxes) on or affecting such Lender or its obligations hereunder or the
interbank Eurodollar market; and the result of any of the foregoing is to
increase the cost to such Lender of agreeing to make, making or maintaining its
Loans or Commitments or agreeing to issue, issuing or maintaining any Letter of
Credit or agreeing to purchase, purchasing or maintaining any participation
therein or to reduce any amount received or receivable by such Lender with
respect thereto; then, in any such case, Company shall promptly pay to such
Lender, upon receipt of the statement referred to in subsection 2.8A, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion may reasonably determine) as may be necessary to compensate such
Lender on an after-tax basis for any such increased cost or reduction in amounts
received or receivable hereunder. Company shall not be required to compensate a
Lender pursuant to this subsection 2.7A for any increased cost or reduction in
respect of a period occurring more than 90 days prior to the date on which such
Lender notifies Company of such Change in Law and such Lender’s intention to
claim compensation therefor, except, if the Change in Law giving rise to such
increased cost or reduction is retroactive, no such 90 day time limitation shall
apply to such period of retroactivity, so long as such Lender requests
compensation within 90 days from the date on which such Lender obtained actual
knowledge of such Change in Law. B. Taxes. (i) Issuing Lender. For purposes of
this Section 2.7B, the term “Lender” includes any Issuing Lender and the term
“applicable law” includes FATCA. (ii) Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Company or any of its
Subsidiaries under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable



--------------------------------------------------------------------------------



 
[exhibit101052.jpg]
46 law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Government Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the Company or any of its Subsidiaries shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made. (iii)
Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Government Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. (iv) Indemnification by the Company. The Company shall indemnify
each Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient (whether directly or pursuant to subsection 2.7B(viii)) or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent demonstrable error. (v) Evidence
of Payments. As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Government Authority, the Company shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Government Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. (vi) Status of Lenders. (A) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion,



--------------------------------------------------------------------------------



 
[exhibit101053.jpg]
47 execution and submission of such documentation (other than such documentation
set forth in Sections 2.7B(vi)(B)(1), (B)(2) and (B)(4) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. (B) Without limiting the generality of the foregoing, (1) any
Lender that is a U.S. Person shall deliver to the Company and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed originals of IRS Form W-8BEN or W- 8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (x) a certificate
substantially in the form of Exhibit VIII-A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or (iv) to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit VIII-B or Exhibit VIII-C, IRS Form W-9, and/or other



--------------------------------------------------------------------------------



 
[exhibit101054.jpg]
48 certification documents from each beneficial owner, as applicable; provided
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit VIII-D on behalf of each such direct and indirect
partner; (3) any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and (4) if a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (4), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. (vii) Treatment of Certain Refunds. If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section
(including by the payment of additional amounts pursuant to this Section), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Government Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (vii)
(plus any



--------------------------------------------------------------------------------



 
[exhibit101055.jpg]
49 penalties, interest or other charges imposed by the relevant Government
Authority) in the event that such indemnified party is required to repay such
refund to such Government Authority. Notwithstanding anything to the contrary in
this paragraph (vii), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (vii) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (viii)
Indemnification of the Administrative Agent. Each Lender and the Issuing Lender
shall severally indemnify the Administrative Agent within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.1B relating to the
maintenance of a Participant Register and (ii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent demonstrable error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (viii). (ix)
Survival. Each party’s obligations under this Section 2.7B shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. C. Capital Adequacy Adjustment. If any Lender shall have determined
that any Change in Law regarding capital adequacy or liquidity has or would have
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, within ten Business Days
after receipt by Company from such Lender of the statement referred to in
subsection 2.8A, Company shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation on an
after- tax basis for such reduction (provided that the compensation sought from
the Company shall be proportionate to the amounts that such Lender is generally
seeking from similarly situated



--------------------------------------------------------------------------------



 
[exhibit101056.jpg]
50 borrowers in connection with similar credit facilities). Company shall not be
required to compensate a Lender pursuant to this subsection 2.7C for any
reduction in respect of a period occurring more than 90 days prior to the date
on which such Lender notifies Company of such Change in Law and such Lender’s
intention to claim compensation therefor, except, if the Change in Law giving
rise to such reduction is retroactive, no such 90 day time limitation shall
apply to such period of retroactivity, so long as such Lender requests
compensation within 90 days from the date on which such Lender obtained actual
knowledge of such Change in Law. 2.8 Statement of Lenders; Obligation of Lenders
and Issuing Lenders to Mitigate. A. Statements. Each Lender claiming
compensation or reimbursement pursuant to subsection 2.6D, 2.7A, 2.7C or 2.8B
shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis of the calculation of
such compensation or reimbursement, which statement shall be conclusive and
binding upon all parties hereto absent manifest error. B. Mitigation. Each
Lender and Issuing Lender agrees that, as promptly as practicable after the
officer of such Lender or Issuing Lender responsible for administering the Loans
or Letters of Credit of such Lender or Issuing Lender, as the case may be,
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender or Issuing Lender to receive payments under subsection 2.7, it will use
reasonable efforts to make, issue, fund or maintain the Commitments of such
Lender or the Loans or Letters of Credit of such Lender or Issuing Lender
through another lending or letter of credit office of such Lender or Issuing
Lender, if (i) as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender or Issuing Lender
pursuant to subsection 2.7 would be materially reduced and (ii) as determined by
such Lender or Issuing Lender in its good faith and reasonable judgment, such
action would not otherwise be disadvantageous to such Lender or Issuing Lender;
provided that such Lender or Issuing Lender will not be obligated to utilize
such other lending or letter of credit office pursuant to this subsection 2.8B
unless Company agrees to pay all incremental expenses incurred by such Lender or
Issuing Lender as a result of utilizing such other lending or letter of credit
office as described above. 2.9 Replacement of a Lender. If (i) Company receives
notice that it may incur Obligations under subsection 2.7 through a written
statement delivered pursuant to subsection 2.8A from Administrative Agent or a
Lender or otherwise (other than for breakage costs under subsection 2.6D or
circumstances affecting all of the Lenders), (ii) a Lender is a Defaulting
Lender, (iii) a Lender (a “Non- Consenting Lender”) refuses to consent to an
amendment, modification or waiver of this Agreement that, pursuant to subsection
10.6, requires the consent of 100% of the Lenders or 100% of the Lenders with
Obligations directly affected or (iv) a Lender becomes an Affected Lender (any
such Lender, a “Subject Lender”), so long as (A) no Event of Default shall have
occurred and be continuing and Company has obtained a commitment from another
Lender or an Eligible Assignee to purchase at par the Subject Lender’s Loans and
assume the Subject



--------------------------------------------------------------------------------



 
[exhibit101057.jpg]
51 Lender’s Commitments and all other obligations of the Subject Lender
hereunder, (B) such Lender is not an Issuing Lender with respect to any Letters
of Credit outstanding (unless all such Letters of Credit are terminated or
arrangements reasonably acceptable to such Issuing Lender (such as a
“back-to-back” letter of credit) are made), (C) in the case of clause (iii)
above, with respect to matters requiring the consent of 100% of the Lenders,
Requisite Lenders have consented to such amendment, modification or waiver, and
(D), if applicable, the Subject Lender is unwilling to withdraw the notice
delivered to Company pursuant to subsection 2.8 upon 10 days prior written
notice to the Subject Lender and Administrative Agent and/or is unwilling to
remedy its default upon three days prior written notice to the Subject Lender
and Administrative Agent, Company may require the Subject Lender to assign all
of its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent by Company or
the assignee, (3) all of the requirements for such assignment contained in
subsection 10.1B, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment Agreement and other supporting documents, have been fulfilled, and
(4) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender. 2.10 Increase in
Commitments. A. Request for Increase. Provided there exists no Potential Event
of Default or Event of Default, upon notice to Administrative Agent (which shall
promptly notify the Lenders), Company may on one occasion during the term of
this Agreement request an increase in the Revolving Loan Commitment Amount by an
amount not exceeding $250,000,000; provided that any such request for an
increase shall be in a minimum amount of $25,000,000 and in multiples of
$5,000,000 in excess thereof. At the time of sending such notice, Company (in
consultation with Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders). B.
Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Revolving Loan
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Pro Rata Share of such requested increase. Any Lender not responding within
such time period shall be deemed to have declined to increase its Revolving Loan
Commitment. C. Notification by Administrative Agent; Additional Lenders.
Administrative Agent shall notify Company and each Lender of the Lenders’
responses to each request made hereunder. If the Lenders do not agree to the
full amount of a requested increase, subject to the approval of Administrative
Agent and the Issuing Lender (which approvals shall not be unreasonably withheld
or delayed), Company may also invite additional Eligible



--------------------------------------------------------------------------------



 
[exhibit101058.jpg]
52 Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel. D. Effective
Date and Allocations. If the Revolving Loan Commitment Amount is increased in
accordance with this Section, Administrative Agent and Company shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase. Administrative Agent shall promptly notify Company and the
Lenders of the final allocation of such increase, the Increase Effective Date
and revised Pro Rata Shares. The increased portion of the Revolving Loan
Commitment shall be subject to the existing terms and conditions of this
Agreement. E. Conditions to Effectiveness of Increase. As a condition precedent
to such increase, Company shall deliver to Administrative Agent an Officer’s
Certificate dated as of the Increase Effective Date (i) certifying and attaching
the resolutions adopted by Company approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (B) no Potential Event of Default or Event of Default exists. Company shall
prepay any Revolving Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to subsection 2.6D) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised Pro
Rata Shares arising from any nonratable increase in the Revolving Loan
Commitments under this subsection. F. Conflicting Provisions. This Section shall
supersede any provisions in subsection 10.5 or 10.6 to the contrary. 2.11
Defaulting Lenders. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law: A. Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in subsection 10.6. B. Reallocation
of Payments. Any payment of principal, interest, fees or other amounts received
by Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to Administrative Agent for the account of such Defaulting Lender
pursuant to subsection 10.2 or 10.3), shall be applied at such time or times as
may be determined by Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lender and/or Swing Line Lender hereunder;
third, if so determined by Administrative Agent or requested by the Issuing
Lender and/or Swing Line Lender, to Cash Collateralize future funding
obligations of such Defaulting



--------------------------------------------------------------------------------



 
[exhibit101059.jpg]
53 Lender of any participation in any Swing Line Loan or Letter of Credit;
fourth, after a required amount has been fully Cash Collateralized, to the
return to Company of any amount posted thereby which remains in excess of any
such required amount; fifth, as Company may request (so long as no Potential
Event of Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent; sixth, if
so determined by Administrative Agent and Company, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of such
Defaulting Lender to fund Loans under this Agreement; seventh, to the payment of
any amounts owing to Administrative Agent, the Lenders, the Issuing Lender or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by Administrative Agent, any Lender, the Issuing Lender or
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; eighth, so long as no
Potential Event of Default or Event of Default exists, to the payment of any
amounts owing to Company as a result of any judgment of a court of competent
jurisdiction obtained by Company against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Revolving Loans or funded participations in Swing Line
Loans or Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share and (ii) such Revolving Loans or funded
participations in Swing Line Loans or Letters of Credit were made at a time when
the conditions set forth in subsection 4.2 or 4.3, as applicable, were satisfied
or waived, such payment shall be applied solely to pay the Revolving Loans of,
and funded participations in Swing Line Loans or Letters of Credit owed to, all
non- Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swing Line Loans
or Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash collateral
pursuant to this subsection 2.11B shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. C. Reallocation
of Applicable Percentages to Reduce Fronting Exposure. During any period in
which there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to subsection
2.1A(ii) and subsection 3.3, the “Pro Rata Share” of each non-Defaulting Lender
shall be computed without giving effect to the Revolving Loan Commitment of such
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Potential Event of Default or Event of Default exists and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (A) the Revolving Loan Commitment of that
non-Defaulting Lender minus (B) the aggregate outstanding principal amount of
the Loans of that Lender. D. Cash Collateral for Letters of Credit. Within three
Business Days following demand by the Issuing Lender or Administrative Agent
from time to time, Company shall deliver to Administrative Agent Cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to the
Issuing Lender (after giving effect to subsection 2.11C on



--------------------------------------------------------------------------------



 
[exhibit101060.jpg]
54 terms reasonably satisfactory to Administrative Agent and the Issuing Lender
(and such Cash collateral shall be in Dollars). Any such Cash collateral shall
be deposited in a separate account with Administrative Agent, subject to the
exclusive dominion and control of Administrative Agent, as collateral (solely
for the benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s Pro Rata Share of outstanding Letter of Credit Usage. Moneys
in such account shall be applied by Administrative Agent to reimburse the
Issuing Lender immediately for each Defaulting Lender’s Pro Rata Share of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
Company (including, without limitation, through a Loan) or such Defaulting
Lender. If Company is no longer required to provide an amount of Cash collateral
hereunder, then such amount (to the extent not applied as aforesaid) shall be
returned to Company promptly following the termination of such requirement. E.
Prepayment of Swing Line Loans. Within three Business Days following demand by
Swing Line Lender or Administrative Agent from time to time, Company shall
prepay Swing Line Loans in an amount equal to all Fronting Exposure with respect
to Swing Line Lender (after giving effect to subsection 2.11C). F. Certain Fees.
For any period during which such Lender is a Defaulting Lender, such Defaulting
Lender (i) shall not be entitled to receive any facility fee pursuant to
subsection 2.3A (and Company shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender)
and (ii) shall not be entitled to receive any Letter of Credit commissions
pursuant to subsection 3.2(i)(b) otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to subsection 2.11D,
but instead, Company shall pay to the non-Defaulting Lenders the amount of such
Letter of Credit commissions in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
subsection 2.11C (but excluding any portion of such commissions attributable to
the portion of the Fronting Exposure which has been Cash Collateralized by
Company), with the balance of such fee, if any, payable to the Issuing Lender
for its own account. G. Defaulting Lender Cure. If Company, Administrative
Agent, Swing Line Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateralization), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to subsection 2.11C), whereupon such Lender will cease to
be a Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Company while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender. If Company is no longer required to provide an amount of Cash collateral



--------------------------------------------------------------------------------



 
[exhibit101061.jpg]
55 hereunder, then such amount (to the extent not applied as aforesaid) shall be
returned to Company promptly following the termination of such requirement.
Section 3. LETTERS OF CREDIT 3.1 Issuance of Letters of Credit and Lenders’
Purchase of Participations Therein. A. Letters of Credit. Company may request,
in accordance with the provisions of this subsection 3.1, from time to time
during the period from the Effective Date to but excluding the Revolving Loan
Commitment Termination Date, that one or more Lenders issue Letters of Credit
for the account of Company for the general corporate purposes of Company or a
Subsidiary of Company. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of Company herein set forth,
any one or more Lenders may, but (except as provided in subsection 3.1B(ii))
shall not be obligated to, issue such Letters of Credit in accordance with the
provisions of this subsection 3.1; provided that Company shall not request that:
(i) any Lender issue or amend (and no Lender shall issue or amend) any Letter of
Credit if, after giving effect to such issuance or amendment, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect; (ii) any Lender issue or amend (and no Lender
shall issue or amend) any Letter of Credit if, after giving effect to such
issuance or amendment, the Letter of Credit Usage would exceed $50,000,000;
(iii) any Lender issue (and no Lender shall issue) any Letter of Credit having
(or amend any existing Letter of credit so that it would have) an expiration
date later than the earlier of (a) the Revolving Loan Commitment Termination
Date and (b) the date which is one year from the date of issuance of such Letter
of Credit; provided that (x) a Letter of Credit may have an expiration date
later than the Revolving Loan Commitment Termination Date only if Company agrees
to Cash Collateralize such Letter of Credit at least five Business Days prior to
the Revolving Loan Commitment Termination Date (or such later date as shall be
determined by Administrative Agent in its sole discretion) and (y) Letters of
Credit may be issued with (or amended to provide) a tenor of greater than one
year only with the prior written consent of all of the Lenders; or (iv) any
Lender issue (and no Lender shall issue) any Letter of Credit denominated in a
currency other than Dollars. Notwithstanding anything contained in this
Agreement, no Issuing Lender shall be under any obligation to issue any Letter
of Credit (x) if the Issuing Lender has received written notice that the
conditions precedent set forth in subsection 4.3 have not been satisfied, or (y)
at a time when any other Lender is a Defaulting Lender, unless the Issuing
Lender has entered into arrangements (which may include the delivery of Cash
collateral) with Company or such



--------------------------------------------------------------------------------



 
[exhibit101062.jpg]
56 Defaulting Lender which are satisfactory to the Issuing Lender to eliminate
the Issuing Lender’s Fronting Exposure (after giving effect to subsection 2.11C)
with respect to any such Defaulting Lender. B. Mechanics of Issuance. (i)
Request for Issuance. Whenever Company desires the issuance of a Letter of
Credit, it shall deliver to the proposed Issuing Lender (with a copy to
Administrative Agent if Administrative Agent is not the proposed Issuing Lender)
a Request for Issuance no later than 1:00 P.M. (Minneapolis time) at least five
Business Days or such shorter period as may be agreed to by the Issuing Lender
in any particular instance, in advance of the proposed date of issuance. The
Issuing Lender, in its reasonable discretion, may require changes in the text of
the proposed Letter of Credit or any documents described in or attached to the
Request for Issuance. In furtherance of the provisions of subsection 10.8, and
not in limitation thereof, Company may submit Requests for Issuance by
telefacsimile and Administrative Agent and Issuing Lenders may rely and act upon
any such Request for Issuance without receiving an original signed copy thereof.
Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance. (ii)
Determination of Issuing Lender. Upon receipt by a proposed Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
Letter of Credit, (a) in the event Administrative Agent is the proposed Issuing
Lender, Administrative Agent shall be the Issuing Lender with respect to such
Letter of Credit and shall issue such Letter of Credit, notwithstanding the fact
that the Letter of Credit Usage with respect to such Letter of Credit and with
respect to all other Letters of Credit issued by Administrative Agent, when
aggregated with Administrative Agent’s outstanding Revolving Loans and Swing
Line Loans, may exceed the amount of Administrative Agent’s Revolving Loan
Commitment then in effect; and (b) in the event any other Lender is the proposed
Issuing Lender, such Lender shall promptly notify Company and Administrative
Agent whether or not, in its sole discretion, it has elected to issue such
Letter of Credit, and (1) if such Lender so elects to issue such Letter of
Credit it shall be the Issuing Lender with respect thereto and (2) if such
Lender fails to so promptly notify Company and Administrative Agent or declines
to issue such Letter of Credit, Company may request Administrative Agent or
another Lender to be the Issuing Lender with respect to such Letter of Credit in
accordance with the provisions of this subsection 3.1B. (iii) Issuance of Letter
of Credit. Upon satisfaction or waiver (in accordance with subsection 10.6) of
the conditions set forth in subsection 4.3, the Issuing Lender shall issue the
requested Letter of Credit in accordance with the Issuing Lender’s standard
operating procedures.



--------------------------------------------------------------------------------



 
[exhibit101063.jpg]
57 (iv) Notification to Lenders. Upon the issuance of or amendment to any Letter
of Credit the applicable Issuing Lender shall promptly notify Administrative
Agent and Company of such issuance or amendment in writing and such notice shall
be accompanied by a copy of such Letter of Credit or amendment. Upon receipt of
such notice (or, if Administrative Agent is the Issuing Lender, together with
such notice), Administrative Agent shall notify each Lender in writing of such
issuance or amendment and the amount of such Lender’s respective participation
in such Letter of Credit or amendment, and, if so requested by a Lender,
Administrative Agent shall provide such Lender with a copy of such Letter of
Credit or amendment. In the event that Issuing Lender is other than
Administrative Agent, such Issuing Lender will send by facsimile transmission to
Administrative Agent, promptly upon the first Business Day of each week, a
report of its daily aggregate maximum amount available for drawing under
commercial Letters of Credit for the previous week. Upon receipt of such report,
Administrative Agent shall notify each Lender in writing of the contents
thereof. C. Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, and as of the
Restatement Closing Date with respect to the Letters of Credit listed on
Schedule 1.2, each Lender shall be deemed to, and hereby agrees to, have
irrevocably purchased from the Issuing Lender a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share of the maximum amount that is or at any time may become available
to be drawn thereunder. 3.2 Letter of Credit Fees. Company agrees to pay the
following amounts with respect to Letters of Credit issued or outstanding
hereunder: (i) with respect to each Letter of Credit, (a) a fronting fee,
payable directly to the applicable Issuing Lender for its own account, in an
amount agreed to between Company and the applicable Issuing Lender and (b) a
letter of credit fee, payable to Administrative Agent for the account of
Lenders, equal to the applicable Eurodollar Rate Margin, less 0.125%, and plus,
for as long as any increased rates of interest apply pursuant to subsection
2.2E, 2% per annum, multiplied by the daily amount available to be drawn under
such Letter of Credit, each such fronting fee or letter of credit fee to be
payable in arrears on and to (but excluding) the last Business Day of each
March, June, September and December of each year and on the Revolving Loan
Commitment Termination Date and computed on the basis of a 360-day year for the
actual number of days elapsed, including any period after the Revolving Loan
Commitment Termination Date during which such Letter of Credit remains
outstanding, whether pursuant to subsection 3.1A(iii) or otherwise; and (ii)
with respect to the issuance, amendment or transfer of each Letter of Credit and
each payment of a drawing made thereunder (without duplication of the fees
payable under clause (i) above), documentary and processing charges payable
directly to the applicable Issuing Lender for its own account in accordance with
such Issuing Lender’s standard schedule for such charges in effect at the time
of such issuance, amendment, transfer or payment, as the case may be.



--------------------------------------------------------------------------------



 
[exhibit101064.jpg]
58 For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. 3.3 Drawings and Reimbursement of Amounts Paid Under Letters of
Credit. A. Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit. B. Reimbursement by Company of Amounts
Paid Under Letters of Credit. In the event an Issuing Lender has determined to
honor a drawing under a Letter of Credit issued by it, such Issuing Lender shall
immediately notify Company and Administrative Agent, and Company shall reimburse
such Issuing Lender on or before the Business Day immediately following the date
on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such payment; provided
that, anything contained in this Agreement to the contrary notwithstanding, (i)
unless Company shall have notified Administrative Agent and such Issuing Lender
prior to 12:00 noon (Minneapolis time) on the date such drawing is honored that
Company intends to reimburse such Issuing Lender for the amount of such payment
with funds other than the proceeds of Revolving Loans, Company shall be deemed
to have given a timely Notice of Revolving Borrowing to Administrative Agent
requesting Lenders to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such payment
and (ii) subject to satisfaction or waiver of the conditions specified in
subsection 4.2, Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such payment, the proceeds of which
shall be applied directly by Administrative Agent to reimburse such Issuing
Lender for the amount of such payment; and provided, further that if for any
reason proceeds of Revolving Loans are not received by such Issuing Lender on
the Reimbursement Date in an amount equal to the amount of such payment, Company
shall reimburse such Issuing Lender, on demand, in an amount in same day funds
equal to the excess of the amount of such payment over the aggregate amount of
such Revolving Loans, if any, which are so received. Nothing in this subsection
3.3B shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth in this Agreement, and Company shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this subsection 3.3B.
During the continuance of an Event of Default, if Administrative Agent receives
any Cash collateral in respect of any outstanding Letter of Credit, such Cash
collateral shall be held by Administrative Agent for the ratable benefit of the
Lenders. C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of
Credit. (i) Payment by Lenders. In the event that Company shall fail for any
reason to reimburse any Issuing Lender as provided in subsection 3.3B in an
amount equal to the



--------------------------------------------------------------------------------



 
[exhibit101065.jpg]
59 amount of any payment by such Issuing Lender under a Letter of Credit issued
by it, such Issuing Lender shall promptly notify Administrative Agent, who shall
promptly notify each Lender of the unreimbursed amount of such honored drawing
and of such Lender’s respective participation therein based on such Lender’s Pro
Rata Share (after giving effect to any Revolving Loans made by such Lender under
subsection 3.3B in respect of such drawing). Each Lender (other than such
Issuing Lender) shall make available to Administrative Agent an amount equal to
its respective participation, in Dollars, in same day funds, at the Funding and
Payment Office, not later than 1:00 P.M. (Minneapolis time) on the first
Business Day after the date notified by Administrative Agent, and Administrative
Agent shall make available to such Issuing Lender in Dollars, in same day funds,
at the office of such Issuing Lender on such Business Day the aggregate amount
of the payments so received by Administrative Agent. In the event that any
Lender fails to make available to Administrative Agent on such Business Day the
amount of such Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the rate
customarily used by such Issuing Lender for the correction of errors among banks
for three Business Days and thereafter at the Base Rate. Nothing in this
subsection 3.3C shall be deemed to prejudice the right of Administrative Agent
to recover, for the benefit of Lenders, from any Issuing Lender any amounts made
available to such Issuing Lender pursuant to this subsection 3.3C in the event
that it is determined by the final judgment of a court of competent jurisdiction
that the payment with respect to a Letter of Credit by such Issuing Lender in
respect of which payments were made by Lenders constituted gross negligence or
willful misconduct on the part of such Issuing Lender. (ii) Distribution to
Lenders of Reimbursements Received From Company. In the event any Issuing Lender
shall have been reimbursed by other Lenders pursuant to subsection 3.3C(i) for
all or any portion of any payment by such Issuing Lender under a Letter of
Credit issued by it, and Administrative Agent or such Issuing Lender thereafter
receives any payments from Company in reimbursement of such payment under the
Letter of Credit, to the extent any such payment is received by such Issuing
Lender, it shall distribute such payment to Administrative Agent, and
Administrative Agent shall distribute to each other Lender that has paid all
amounts payable by it under subsection 3.3C(i) with respect to such payment such
Lender’s Pro Rata Share of all payments subsequently received by Administrative
Agent or by such Issuing Lender from Company. Any such distribution shall be
made to a Lender at the account specified in subsection 2.4B(iii). D. Interest
on Amounts Paid Under Letters of Credit. (i) Payment of Interest by Company.
Company agrees to pay to Administrative Agent, with respect to payments under
any Letters of Credit issued by any Issuing Lender, interest on the amount paid
by such Issuing Lender in respect of each such payment from the date a drawing
is honored to but excluding the date such amount is reimbursed by Company
(including any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B) at a rate equal to (a) for the period from the date
such drawing is honored to but excluding the Reimbursement Date, the rate then



--------------------------------------------------------------------------------



 
[exhibit101066.jpg]
60 in effect under this Agreement with respect to Base Rate Loans and (b)
thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Base Rate Loans. Interest
payable pursuant to this subsection 3.3D(i) shall be computed on the basis of a
365-day year (or 366-day year in case of a leap year) for the actual number of
days elapsed in the period during which it accrues and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. (ii) Distribution of Interest Payments
by Administrative Agent. Promptly upon receipt by Administrative Agent of any
payment of interest pursuant to subsection 3.3D(i) with respect to a payment
under a Letter of Credit, (a) Administrative Agent shall distribute to (x) each
Lender (including the Issuing Lender) out of the interest received by
Administrative Agent in respect of the period from the date such drawing is
honored to but excluding the date on which the applicable Issuing Lender is
reimbursed for the amount of such payment (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that
such Lender would have been entitled to receive in respect of the letter of
credit fee that would have been payable in respect of such Letter of Credit for
such period pursuant to subsection 3.2 if no drawing had been honored under such
Letter of Credit, and (y) such Issuing Lender the amount, if any, remaining
after payment of the amounts applied pursuant to clause (x), and (b) in the
event such Issuing Lender shall have been reimbursed by other Lenders pursuant
to subsection 3.3C(i) for all or any portion of such payment, Administrative
Agent shall distribute to each Lender (including such Issuing Lender) that has
paid all amounts payable by it under subsection 3.3C(i) with respect to such
payment such Lender’s Pro Rata Share of any interest received by Administrative
Agent in respect of that portion of such payment so made by Lenders for the
period from the date on which such Issuing Lender was so reimbursed to but
excluding the date on which such portion of such payment is reimbursed by
Company. Any such distribution shall be made to a Lender at the account
specified in subsection 2.4B(iii). 3.4 Obligations Absolute. The obligation of
Company to reimburse each Issuing Lender for payments under the Letters of
Credit issued by it and to repay any Revolving Loans made by Lenders pursuant to
subsection 3.3B and the obligations of Lenders under subsection 3.3C(i) shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
Company or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), any Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against Company, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured);



--------------------------------------------------------------------------------



 
[exhibit101067.jpg]
61 (iii) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
applicable Issuing Lender under any Letter of Credit against presentation of a
draft or other document which does not substantially comply with the terms of
such Letter of Credit; (v) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Company
or any of its Subsidiaries; (vi) any breach of this Agreement or any other Loan
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Potential Event of Default shall have occurred and
be continuing; provided, in each case, that payment by the applicable Issuing
Lender under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of such Issuing Lender under the circumstances
in question (as determined by a final judgment of a court of competent
jurisdiction). 3.5 Nature of Issuing Lenders’ Duties. As between Company and any
Issuing Lender, Company assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any act or omission by a Government
Authority, and none of the above shall affect or impair, or prevent the vesting
of, any of such Issuing Lender’s rights or powers hereunder.



--------------------------------------------------------------------------------



 
[exhibit101068.jpg]
62 In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company. Notwithstanding anything to the contrary contained in this
subsection 3.5, Company shall retain any and all rights it may have against any
Issuing Lender for any liability arising solely out of the gross negligence or
willful misconduct of such Issuing Lender, as determined by a final judgment of
a court of competent jurisdiction. 3.6 Applicability of UCP and ISP. Unless
otherwise expressly agreed by the Issuing Lender and Company when a Letter of
Credit is issued, the rules of the Uniform Customs and Practice for Documentary
Credits (UCP 600) (the “UCP”), as most recently published by the International
Chamber of Commerce at the time of issuance, or International Standby Practices
(ISP 98), Publication 590, as applicable, shall apply to each Letter of Credit.
3.7 Reporting of Letter of Credit Information and L/C Commitment. At any time
that there is an Issuing Lender that is not also the financial institution
acting as Administrative Agent, then (a) on the last Business Day of each
calendar month, (b) on each date that a Letter of Credit is amended, terminated
or otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. No failure
on the part of any L/C Issuer to provide such information pursuant to this
subsection 3.7 shall limit the obligations of Company or any Lender hereunder
with respect to its reimbursement and participation obligations hereunder. 3.8
Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Company shall be obligated to reimburse, or
to cause the applicable Subsidiary to reimburse, the Issuing Lender hereunder
for any and all drawings under such Letter of Credit. Company hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of Company and that Company’s business
derives substantial benefits from the businesses of such Subsidiaries.



--------------------------------------------------------------------------------



 
[exhibit101069.jpg]
63 Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT The obligations of
Lenders to make Loans and the issuance of Letters of Credit hereunder are
subject to the satisfaction of the following conditions. 4.1 Conditions to
Closing. This Agreement shall become effective subject to prior or concurrent
satisfaction of the following conditions, upon which the Restatement Closing
Date shall occur: A. Loan Documents. Company shall deliver to Lenders (or to
Administrative Agent with sufficient originally executed copies, where
appropriate, for each Lender) the following with respect to Company, each,
unless otherwise noted, dated the date hereof: (i) Copies of the Organizational
Documents of Company, certified by the Secretary of State of its jurisdiction of
organization or, if such document is of a type that may not be so certified,
certified by the secretary or similar officer of Company, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization dated a recent date prior to the date hereof; (ii) Resolutions of
the Governing Body of Company approving and authorizing the execution, delivery
and performance of the Loan Documents, certified as of the date hereof by the
secretary or similar officer of Company as being in full force and effect
without modification or amendment; (iii) Signature and incumbency certificates
of the officers of Company executing the Loan Documents; (iv) Executed originals
of the Loan Documents; and (v) Such other opinions, documents or materials as
Administrative Agent or any Lender may reasonably request. B. Fees. Company
shall have paid to Administrative Agent, for distribution (as appropriate) to
Administrative Agent, the Syndication Agent and Lenders, the fees payable on the
date hereof referred to in subsection 2.3. C. Representations and Warranties.
Company shall have delivered to Administrative Agent an Officer’s Certificate,
in form and substance satisfactory to Administrative Agent, to the effect that
the representations and warranties in Section 5 are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects on and as of such earlier date);
provided that, if a representation and warranty is qualified as to materiality,
the applicable materiality qualifier set forth above shall be disregarded with
respect to such representation and warranty for purposes of this condition.



--------------------------------------------------------------------------------



 
[exhibit101070.jpg]
64 D. Financial Statements. Lenders shall have received from Company audited
financial statements for the year ended December 31, 2014 and unaudited
financial statements for the fiscal quarter ended March 31, 2015 of Company and
its Subsidiaries in form and substance reasonably satisfactory to Administrative
Agent. E. Opinion of Counsel. Lenders shall have received executed copies of the
opinion of Company’s General Counsel, dated as of the date hereof and in form
and substance reasonably satisfactory to Administrative Agent. F. Solvency
Assurances. Administrative Agent and Lenders shall have received an Officer’s
Certificate of Company dated as of the date hereof as to solvency matters in
form and substance reasonably satisfactory to Administrative Agent. G. Necessary
Governmental Authorizations and Consents; Expiration of Waiting Periods, Etc.
Company shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary or advisable in connection with
the transactions contemplated by the Loan Documents and all Governmental
Authorizations and consents necessary for the continued operation of the
business conducted by Company and its Subsidiaries in substantially the same
manner as conducted prior to the date hereof. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending. H. Completion of
Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Administrative Agent and such counsel, and Administrative Agent and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request. I.
Patriot Act and “Know Your Customer” Information. The Administrative Agent and
Lenders shall have received all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the United States PATRIOT Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) 4.2 Conditions to
Effective Date; All Loans. The obligations of Lenders to make any Revolving
Loans and of the Swing Line Lender to make any Swing Line Loans (except, in
respect of paragraph A below, Swing Line Loans made pursuant to subsection
2.1A(ii)(e)) on any Funding Date are, in addition to the



--------------------------------------------------------------------------------



 
[exhibit101071.jpg]
65 conditions precedent specified in subsection 4.1, subject to prior or
concurrent satisfaction of the following conditions (and each borrowing by
Company hereunder shall constitute a representation by Company as of the date of
such extension of credit that the conditions contained in this subsection 4.2
have been satisfied on and as of the date of the applicable extension of
credit): A. Notice of Revolving Borrowing. Administrative Agent shall have
received before that Funding Date, in accordance with the provisions of
subsection 2.1B, a duly executed Notice of Revolving Borrowing, in each case
signed by a duly authorized Officer of Company. B. Representations and
Warranties True; No Default; Etc. As of that Funding Date: (i) the
representations and warranties contained herein (other than subsection 5.4) and
in the other Loan Documents shall be true and correct in all material respects
on and as of that Funding Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, the materiality qualifier set forth above shall be disregarded
with respect to such representation and warranty for purposes of this condition;
(ii) no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Revolving Borrowing
that would constitute an Event of Default or a Potential Event of Default; and
(iii) no order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date. 4.3 Conditions to Letters of Credit. The issuance of
any Letter of Credit hereunder (whether or not the applicable Issuing Lender is
obligated to issue such Letter of Credit) is subject to the following conditions
precedent (and each issuance of a Letter of Credit for the account of Company
hereunder shall constitute a representation by Company as of the date of such
extension of credit (including any issuance, or increase in the amount of, any
Letter of Credit) that the conditions contained in this subsection 4.3 have been
satisfied on and as of the date of the applicable extension of credit): A. On or
before the date of issuance of such Letter of Credit, Administrative Agent shall
have received, in accordance with the provisions of subsection 3.1B(i), an
originally executed Request for Issuance (or a facsimile copy thereof) in each
case signed by a duly authorized Officer of Company, together with all other
information specified in subsection 3.1B(i) and such other documents or
information as the applicable Issuing Lender may reasonably require in
connection with the issuance of such Letter of Credit.



--------------------------------------------------------------------------------



 
[exhibit101072.jpg]
66 B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date. Section 5. COMPANY’S
REPRESENTATIONS AND WARRANTIES In order to induce Lenders to enter into this
Agreement and to make the Loans, to induce Issuing Lenders to issue Letters of
Credit and to induce Lenders to purchase participations therein, Company
represents and warrants to each Lender: 5.1 Organization, Powers, Qualification,
Good Standing, Business and Subsidiaries. A. Organization and Powers. Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. Company has all requisite corporate power and
authority to own and operate its properties, to carry on its business as now
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby. B. Qualification and Good Standing.
Company is qualified to do business and in good standing in every jurisdiction
where its assets are located and wherever necessary to carry out its business
and operations, except in jurisdictions where the failure to be so qualified or
in good standing would not reasonably be expected to result in a Material
Adverse Effect. C. Conduct of Business. Company and its Subsidiaries are engaged
only in the businesses permitted to be engaged in pursuant to subsection 7.7. D.
Subsidiaries. The Capital Stock of each of the Significant Subsidiaries of
Company is duly authorized, validly issued, fully paid and nonassessable and
none of such Capital Stock constitutes Margin Stock. Each of the Subsidiaries of
Company is a corporation, partnership, trust or limited liability company duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
organizational power and authority to own and operate its properties and to
carry on its business as now conducted, and is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority would not reasonably be expected to result in a Material Adverse
Effect. 5.2 Authorization of Borrowing, etc. A. Authorization of Borrowing. The
execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary organizational action on the part of Company. B. No
Conflict. The execution, delivery and performance by Company of the Loan
Documents and the consummation of the transactions contemplated by the Loan



--------------------------------------------------------------------------------



 
[exhibit101073.jpg]
67 Documents do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to Company or any of its
Subsidiaries, the Organizational Documents of Company or any of its Subsidiaries
or any order, judgment or decree of any court or other Government Authority
binding on Company or any of its Subsidiaries, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any of its Subsidiaries, (iii)
result in or require the creation or imposition of any Lien upon any of the
properties or assets of Company or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of Administrative Agent on
behalf of Lenders), or (iv) require any approval of stockholders or any approval
or consent of any Person under any Contractual Obligation of Company or any of
its Subsidiaries, except for such approvals or consents which will be obtained
on or before the date hereof and disclosed in writing to Lenders and except, in
each case, to the extent such violation, conflict, Lien or failure to obtain
such approval or consent would not reasonably be expected to result in a
Material Adverse Effect. C. Governmental Consents. The execution, delivery and
performance by Company of the Loan Documents and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
Governmental Authorization except to the extent failure to obtain any such
Governmental Authorization would not reasonably be expected to have a Material
Adverse Effect. D. Binding Obligation. Each of the Loan Documents has been duly
executed and delivered by Company and is the legally valid and binding
obligation of Company, enforceable against Company in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability. 5.3 Financial Condition. Company has heretofore delivered to
Lenders, at Lenders’ request, the audited consolidated balance sheets,
statements of income and cash flows of Company and its Subsidiaries as at and
for the year ended December 31, 2014, and the unaudited consolidated balance
sheets, statements of income and cash flows of Company and its Subsidiaries as
at and for the fiscal quarter ended March 31, 2015. All such statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis) of the entities described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated basis) of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnote disclosure. 5.4 No Material
Adverse Change. Since December 31, 2014, no event or change has occurred that
has resulted in or evidences, either in any case or in the aggregate, a Material
Adverse Effect.



--------------------------------------------------------------------------------



 
[exhibit101074.jpg]
68 5.5 Title to Properties; Liens. Company and its Significant Subsidiaries have
good and marketable title to all of their respective properties and assets
reflected in the financial statements referred to in subsection 5.3 or in the
most recent financial statements delivered pursuant to subsection 6.1, in each
case except for assets disposed of since the date of such financial statements
in the ordinary course of business or as otherwise permitted under subsection
7.5 and except for defects and irregularities that would not reasonably be
expected to result in a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens. 5.6
Litigation; Adverse Facts. Except as set forth in Schedule 5.6 annexed hereto,
there are no Proceedings (whether or not purportedly on behalf of Company or any
of its Subsidiaries) at law or in equity, or before or by any court or other
Government Authority (including any Environmental Claims) that are pending or,
to the knowledge of Company, threatened against or affecting Company or any of
its Subsidiaries or any property of Company or any of its Subsidiaries and that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither Company nor any of its Subsidiaries (i) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. 5.7 Payment of
Taxes. Except to the extent permitted by subsection 6.3, all federal and all
other material tax returns and reports of Company and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all material assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, unless such taxes, assessments, fees or
charges are being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings and reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor. The Company and each Subsidiary have also maintained adequate
reserves on their books and records in accordance with GAAP for all taxes that
have accrued but which are not yet due and payable. Neither the Company nor any
of its Subsidiaries has participated in any transaction that relates to a year
of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into). 5.8 Governmental Regulation. Company is not subject to
regulation under the Investment Company Act of 1940.



--------------------------------------------------------------------------------



 
[exhibit101075.jpg]
69 5.9 Securities Activities. No part of the proceeds of any of the Loans, and
no Letters of Credit, will be used, directly or indirectly, for purchasing or
carrying Margin Stock or for any purpose which violates, or which would be
inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System of the United States. 5.10 Employee
Benefit Plans. A. Company, each of its Subsidiaries and each of their respective
ERISA Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations in each case thereunder with respect to each Employee
Benefit Plan, and have performed all their obligations under each Employee
Benefit Plan. To the knowledge of Company and each of its Subsidiaries, each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code is so qualified. B. No ERISA Event has occurred or is
reasonably expected to occur. 5.11 Environmental Protection. In the ordinary
course of its business, the officers of Company and its Subsidiaries consider
the effect of Environmental Laws on the business of Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to Company due to Environmental Laws. On the basis of
this consideration, Company has concluded that Environmental Laws would not
reasonably be expected to have a Material Adverse Effect. Neither Company nor
any Subsidiary has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous Materials
into the environment, which non-compliance or remedial action could reasonably
be expected to have a Material Adverse Effect. 5.12 Solvency. Company is and,
upon the incurrence of any Obligations by Company on any date on which this
representation is made, will be, Solvent. 5.13 Disclosure. No representation or
warranty of Company contained in any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of Company
for use in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any information not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company to be
reasonable at the



--------------------------------------------------------------------------------



 
[exhibit101076.jpg]
70 time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. 5.14 Sanctions; Anti-Corruption Laws. A. None of Company, any of its
Subsidiaries or, to the knowledge of Company, any director, officer, employee,
agent, or affiliate of Company or any of its Subsidiaries is a Person that is,
or is owned or controlled by Persons that are: (i) either the subject or target
of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department of
State, the UN Security Council, the European Union, Her Majesty's Treasury or
other relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions, including, without limitation, currently, Crimea,
Cuba, Iran, North Korea, Sudan and Syria; and B. None of Company or any of its
Subsidiaries nor, to the knowledge of Company, any director, officer, agent,
employee or other person acting on behalf of Company or any of its Subsidiaries,
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”) or any other applicable
anti-corruption law; and Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure continued compliance
therewith. Section 6. AFFIRMATIVE COVENANTS Company covenants and agrees that,
so long as any of the Commitments hereunder shall remain in effect and until
payment in full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation or expiration of all Letters of Credit or in
the case of any Letters of Credit remaining outstanding beyond the Revolving
Loan Commitment Termination Date, upon the Cash Collateralization of all such
Letters of Credit, unless Requisite Lenders shall otherwise give consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6. 6.1 Financial Statements and Other Reports. Company
will maintain, and cause each of its Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with GAAP.
Company will deliver, or cause to be delivered, to Administrative Agent and
Lenders: (i) Events of Default, etc.: reasonably promptly upon any officer of
Company obtaining knowledge of any condition or event that constitutes an Event
of Default or Potential Event of Default, or becoming aware that any Lender has
given any notice (other than to Administrative Agent) or taken any other action
with respect to a claimed Event of Default or Potential Event of Default, an
Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such



--------------------------------------------------------------------------------



 
[exhibit101077.jpg]
71 claimed Event of Default or Potential Event of Default, and what action
Company has taken, is taking and proposes to take with respect thereto; (ii)
Quarterly Financials: (a) as soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the consolidated balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Company and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail and certified by the chief
financial officer of Company that they fairly present, in all material respects,
the financial condition of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosure, and (b) within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, a
narrative report describing the operations of Company and its Subsidiaries in
the form prepared for presentation to senior management for such Fiscal Quarter
and for the period from the beginning of the then current Fiscal Year to the end
of such Fiscal Quarter; it being understood and agreed that the delivery of
Company’s Form 10-Q promptly following the filing thereof with the Securities
and Exchange Commission shall satisfy the delivery requirements set forth in
this clause (subject to the time periods set forth in this clause (ii)); (iii)
Year-End Financials: as soon as available and in any event within 90 days after
the end of each Fiscal Year, (a) the consolidated balance sheets of Company and
its Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, all in reasonable
detail and certified by the chief financial officer of Company that they fairly
present, in all material respects, the consolidated financial condition of
Company and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and their cash flows for the periods indicated, (b)
a report for Company and its Subsidiaries setting forth in comparative form the
corresponding figures for the previous Fiscal Year, (c) a narrative report
describing the operations of Company and its Subsidiaries in the form prepared
for presentation to senior management for such Fiscal Year, (d) in the case of
all such consolidated financial statements, a report and opinion thereon of
independent certified public accountants of recognized national standing
selected by Company and reasonably satisfactory to Administrative Agent, which
report and opinion shall be prepared in accordance with audit standards of the
Public Company Accounting Oversight Board and applicable Securities Laws
unqualified as to the scope of the audit or the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the consolidated results of their operations and their cash flows
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years (except as otherwise disclosed



--------------------------------------------------------------------------------



 
[exhibit101078.jpg]
72 in such financial statements) and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards, and it being understood
and agreed that the delivery of Company’s Form 10-K promptly after the filing
thereof with the Securities and Exchange Commission shall satisfy the
requirements set forth in this clause (subject to the time periods set forth in
this clause (iii)); (iv) Compliance Certificates: together with each delivery of
financial statements pursuant to subdivisions (ii) and (iii) above, (a) an
Officer’s Certificate of Company stating that the signers have reviewed the
terms of this Agreement and have made, or caused to be made under their
supervision, a review in reasonable detail of the transactions and condition of
Company and its Subsidiaries during the accounting period covered by such
financial statements and that such review has not disclosed the existence during
or at the end of such accounting period, and that the signers do not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event that constitutes an Event of Default or Potential Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action Company has taken, is
taking and proposes to take with respect thereto; and (b) a Compliance
Certificate demonstrating in reasonable detail compliance at the end of the
applicable accounting periods with the restrictions contained in subsection 7.4;
(v) SAP Financial Statements. (a) as soon as available and in any event within
60 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, copies of the unaudited Quarterly Statement of IDS Property Casualty
Insurance Company, RiverSource Life Insurance Company and each other Insurance
Subsidiary requested in writing by Administrative Agent, certified by the chief
financial officer or the treasurer of such Insurance Subsidiary, all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein, (b) as soon as available and in any event within
100 days after the end of each Fiscal Year, copies of the unaudited Annual
Statement of IDS Property Casualty Insurance Company, RiverSource Life Insurance
Company and each other Insurance Subsidiary requested in writing by
Administrative Agent, certified by the chief financial officer or the treasurer
of such Insurance Subsidiary, all such statements to be prepared in accordance
with SAP consistently applied throughout the periods reflected therein, and (c)
as soon as available and in any event by June 1 of each year, copies of the
audited Annual Statement for the prior Fiscal Year of IDS Property Casualty
Insurance Company, RiverSource Life Insurance Company and each other Insurance
Subsidiary requested in writing by Administrative Agent certified by independent
certified public accountants of recognized national standing selected by Company
and reasonably satisfactory to Administrative Agent, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein. (vi) SEC Filings and Press Releases: promptly upon their
becoming available, at the Administrative Agent’s discretion, notice of the
public availability of, or copies of (a) regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any



--------------------------------------------------------------------------------



 
[exhibit101079.jpg]
73 governmental or private regulatory authority, and (b) all press releases and
other statements made available generally by Company or any of its Subsidiaries
to the public concerning material developments in the business of Company and
its Subsidiaries, taken as a whole; (vii) ERISA Events: promptly upon becoming
aware of the occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Company, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; (viii) ERISA Notices: with reasonable promptness, copies
of all notices received by Company or any of its Subsidiaries from a
Multiemployer Plan sponsor or a Government Authority concerning an ERISA Event;
(ix) Ratings: reasonably promptly after becoming aware of any change in
Company’s Debt Rating, a statement describing such change, whether such change
was made by S&P, Moody’s or both and the effective date of such change; and (x)
Other Information: with reasonable promptness, such other information and data
with respect to Company or any of its Subsidiaries as from time to time may be
reasonably requested by Administrative Agent. 6.2 Existence, etc. Except as
permitted under subsection 7.5, Company will, and will cause each of its
Significant Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however that neither Company nor any of its Subsidiaries shall be
required to preserve any such right or franchise if the Governing Body of
Company or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of Company or such Subsidiary,
as the case may be, and that the loss thereof would not reasonably be expected
to result in a Material Adverse Effect; provided further that Company will not
be required to preserve and keep in full force and effect the existence of any
Subsidiary, if the Governing Body of Company or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of Company or such Subsidiary and that the loss thereof would not
reasonably be expected to result in a Material Adverse Effect. 6.3 Payment of
Taxes and Claims. Company will, and will cause each of its Significant
Subsidiaries to, pay all material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any material penalty accrues
thereon, and all material claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law have or may become a Lien upon any of its properties or assets, prior to the
time when any material penalty or fine shall be incurred with respect thereto;
provided that no such tax, assessment, charge or claim



--------------------------------------------------------------------------------



 
[exhibit101080.jpg]
74 need be paid if it is being contested in good faith by appropriate
proceedings, so long as (i) such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP or SAP, as applicable, shall have
been made therefor and (ii) in the case of a tax, assessment, charge or claim
which has or may become a Lien against any of the assets of Company or its
Significant Subsidiaries, the Lien is not being enforced by foreclosure or sale
of any portion of such assets to satisfy such charge or claim or is otherwise
permitted by this Agreement. 6.4 Maintenance of Properties; Insurance. A.
Maintenance of Properties. Company will, and will cause each of its Significant
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all properties used or
useful in the business of Company and its Significant Subsidiaries (including
all intellectual property) if the failure to so maintain any such properties
would reasonably be expected to result in a Material Adverse Effect. B.
Insurance. Company will insure its and its Subsidiaries’ assets and businesses
in such manner and to such extent as is customary for companies engaged in the
same or similar businesses in similar locations. 6.5 Inspection Rights. Company
shall, and shall cause each of its Significant Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (and, during the
continuance of an Event of Default, any Lender) to visit and inspect any of the
properties of Company or of any of its Significant Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided that Company may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested or at any time or from time to time
following the occurrence and during the continuation of an Event of Default. 6.6
Compliance with Laws, etc. Company shall comply, and shall cause each of its
Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Government Authority (including all Environmental
Laws), noncompliance with which would reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect. The Borrower will
maintain in effect policies and procedures designed to promote compliance by the
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with the FCPA and any other applicable anti-corruption laws.



--------------------------------------------------------------------------------



 
[exhibit101081.jpg]
75 Section 7. NEGATIVE COVENANTS Company covenants and agrees that, so long as
any of the Commitments hereunder shall remain in effect and until payment in
full of all of the Loans and other Obligations (other than Unasserted
Obligations) and the cancellation or expiration of all Letters of Credit, unless
Requisite Lenders shall otherwise give consent, Company shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 7. 7.1
Liens and Related Matters. A. Prohibition on Liens. Company shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC or under any similar recording or notice statute, except:
(i) Permitted Encumbrances; (ii) Liens described in Schedule 7.1 annexed hereto;
(iii) Liens securing obligations incurred in connection with any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into which is a rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
investment-related transaction (including any option with respect to any of
these transactions) and any combination of these transactions or other
investment-related arrangements or contracts, in each case entered into in the
ordinary course of business for the purpose of asset or liability management;
(iv) Liens on any property or assets existing at the time such property or asset
was acquired (including Liens on the property or assets of any Person that
becomes a Subsidiary of Company that existed at the time such Person became a
Subsidiary by acquisition, merger, consolidation or otherwise), which Liens were
not created in contemplation of such acquisition; provided that (i) such Liens
shall not extend to or cover any property or assets of any character other than
the property being acquired and (ii) such Liens shall secure only those
obligations which such Liens secured on the date of such acquisition; (v) Liens
in respect of purchase money and Capital Lease obligations upon or in any real
property or equipment acquired or held by Company or any Subsidiary in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Indebtedness incurred solely for the purpose of financing
the acquisition of such property or equipment; provided that (i) such Liens
shall not extend to or cover any



--------------------------------------------------------------------------------



 
[exhibit101082.jpg]
76 property or assets of any character other than the property or equipment
being financed and (ii) the aggregate amount of Indebtedness secured by such
Liens (other than secured Indebtedness incurred in sale/leaseback transactions
involving real property occupied by Company or its Subsidiaries) does not exceed
$100,000,000 at any time outstanding; (vi) Liens on any real property securing
Indebtedness in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of Company or any Subsidiary (other than
such real property directly securing such Indebtedness) if Company or such
Subsidiary fails to pay such Indebtedness when due and such holder obtains a
judgment with respect thereto, except for recourse obligations that are
customary in “non-recourse” real estate transactions; (vii) Liens on
mortgage-backed securities in favor of a Federal Reserve Bank; (viii) Liens on
assets securing obligations owing to a Federal Home Loan Bank; (ix) Liens on
assets securing repurchase agreements; (x) other Liens securing liabilities in
an aggregate amount not to exceed 10% of Consolidated Net Worth; and (xi) the
replacement, extension or renewal of any Lien permitted by clauses (ii), (iv)
and (v) above upon or in the same property subject thereto arising out of the
replacement, extension or renewal of the Indebtedness secured thereby (without
any increase in the amount thereof). B. No Further Negative Pledges. Company
will not, and will not permit any of its Subsidiaries to, enter into or
otherwise cause or suffer to exist any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, other than (i) any agreement evidencing Indebtedness
secured by Liens permitted by this Agreement, as to the assets securing such
Indebtedness and (ii) any agreement evidencing an asset sale, as to the assets
being sold. C. No Restrictions on Subsidiary Distributions to Company or Other
Subsidiaries. Company will not, and will not permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by Company or any other Subsidiary of Company, (ii) repay or
prepay any Indebtedness owed by such Subsidiary to Company or any other
Subsidiary of Company, (iii) make loans or advances to Company or any other
Subsidiary of Company, or (iv) transfer any of its property or assets to Company
or any other Subsidiary of Company, except in each case (a) as provided in this
Agreement, (b) as to



--------------------------------------------------------------------------------



 
[exhibit101083.jpg]
77 transfers of assets, as may be provided in an agreement with respect to a
sale of such assets and (c) as required by law. 7.2 Acquisitions. Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
acquire, by purchase or otherwise, all or substantially all the business,
property or fixed assets of, or Capital Stock of any Person, or any division or
line of business of any Person except Company or any of its Subsidiaries may
acquire, in a single transaction or series of related transactions (a) all or
substantially all of the assets or a majority of the outstanding Securities
entitled to vote in an election of members of the Governing Body of a Person or
(b) any division, line of business or other business unit of a Person (such
Person or such division, line of business or other business unit of such Person
being referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
Company and its Subsidiaries pursuant to subsection 7.7, so long as (1) no Event
of Default or Potential Event of Default shall then exist or would exist after
giving effect thereto and (2) after giving effect to such acquisition and any
financing thereof on a pro forma basis as if such acquisition had been completed
on the first day of the four Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to subsection 6.1(ii) (such last day, the “test date”), Company and its
Subsidiaries would have been in compliance with each of the financial covenants
set forth in subsection 7.4. 7.3 Restricted Junior Payments. Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly,
declare, order, pay, make or set apart any sum for any Restricted Junior Payment
so long as any Event of Default or Potential Event of Default shall have
occurred and be continuing or shall be caused thereby. 7.4 Financial Covenants.
A. Maximum Leverage Ratio. Company shall not permit the Consolidated Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter to exceed
40%. B. Consolidated Net Worth. Company shall maintain a Consolidated Net Worth
at all times equal to at least $5,328,000,000. 7.5 Restriction on Fundamental
Changes; Asset Sales. Company shall not, and shall not permit any of its
Subsidiaries to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, either (x) all or substantially all of its business, property or
assets, or (y) the Capital Stock of any Subsidiary, in each case whether now
owned or hereafter acquired, except: (i) any Subsidiary of Company may be merged
with or into Company or any wholly-owned Subsidiary, or be liquidated, wound up
or dissolved, or all or any part of



--------------------------------------------------------------------------------



 
[exhibit101084.jpg]
78 its business, property or assets may be conveyed, sold, leased, transferred
or otherwise disposed of, in one transaction or a series of transactions, to
Company or any wholly- owned Subsidiary; provided that, in the case of such a
merger, Company or such wholly- owned Subsidiary shall be the continuing or
surviving Person; (ii) any Person may be merged with or into Company or any
Subsidiary if the acquisition of the Capital Stock of such Person by Company or
such Subsidiary would have been permitted pursuant to subsection 7.2; provided
that (a) in the case of Company, Company shall be the continuing or surviving
Person, (b) if a Subsidiary is not the surviving or continuing Person, the
surviving Person becomes a Subsidiary and (c) no Potential Event of Default or
Event of Default shall have occurred or be continuing after giving effect
thereto; and (iii) except as set forth in paragraph (i) above, Company (A) may
or may cause any Subsidiary to sell the Capital Stock of any Subsidiary (other
than the Capital Stock of a Significant Subsidiary) or (B) may cause any
Subsidiary (other than a Significant Subsidiary) to sell all or substantially
all of such Subsidiary’s assets. 7.6 Transactions with Affiliates. Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) of any kind
with any Affiliate of Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Company or such Subsidiary as would be obtainable by Company or such Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction will not apply to
transactions between or among Company and any of its wholly-owned Subsidiaries
or between and among any wholly-owned Subsidiaries. 7.7 Conduct of Business.
From and after the Restatement Closing Date, Company shall not, and shall not
permit any of its Subsidiaries to, engage in any businesses that are material to
Company and its Subsidiaries, taken as a whole, other than the businesses
engaged in by Company and its Subsidiaries on the Restatement Closing Date and
businesses reasonably related thereto. Section 8. EVENTS OF DEFAULT If any of
the following conditions or events (“Events of Default”) shall occur: 8.1
Failure to Make Payments When Due. Failure by Company to pay any principal of
any Loan when due, whether at stated maturity, by acceleration, by notice of
voluntary prepayment, by mandatory prepayment or otherwise; failure by Company
to pay when due any amount payable to an Issuing Lender in reimbursement of any
drawing under a Letter of Credit; or failure by Company to pay any



--------------------------------------------------------------------------------



 
[exhibit101085.jpg]
79 interest on any Loan or any fee or any other amount due under this Agreement
within five Business Days after the date due; or 8.2 Default in Other
Agreements. (i) Failure of Company or any of its Subsidiaries to pay when due
any principal of or interest on or any other amount payable in respect of one or
more items of Material Indebtedness, in each case beyond the end of any grace
period provided therefor; or (ii) breach or default by Company or any of its
Subsidiaries with respect to any other material term of (a) one or more items of
Material Indebtedness or (b) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Material Indebtedness, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Material Indebtedness (or a trustee on behalf of such holder or holders) to
cause, that Material Indebtedness to become or be declared due and payable prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be (with all notices provided for therein having been given and all
grace periods provided for therein having lapsed, such that no further notice or
passage of time is required in order for such holders or such trustee to
exercise such right, other than notice of their or its election to exercise such
right); or 8.3 Breach of Certain Covenants. Failure of Company to perform or
comply with any term or condition contained in subsections 2.5, 2.11, 6.1(i),
6.2 or Section 7 (other than (x) subsection 7.1A, 7.6 or 7.7, to the extent such
failure to comply therewith relates solely to a breach by a Subsidiary of
Company which is not a Significant Subsidiary, and (y) subsection 7.1B, to the
extent such failure to comply therewith relates solely to an agreement entered
into by a Subsidiary of Company which is not a Significant Subsidiary) of this
Agreement; or 8.4 Breach of Warranty. Any representation, warranty or
certification made by Company in any Loan Document or in any certificate at any
time given by Company in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect on the date as of
which made; or 8.5 Other Defaults Under Loan Documents. Company shall default in
the performance of or compliance with any term contained in this Agreement or
any of the other Loan Documents, other than any such term referred to or covered
in any other subsection of this Section 8, and such default shall not have been
remedied or waived within 30 days after receipt by Company of notice from
Administrative Agent or any Lender of such default; or



--------------------------------------------------------------------------------



 
[exhibit101086.jpg]
80 8.6 Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court having
jurisdiction in the premises shall enter a decree or order for relief in respect
of Company or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order shall remain unstayed for
a period of 60 days; or any other similar relief shall be granted under any
applicable federal or state law and shall remain unstayed for a period of 60
days; or (ii) an involuntary case shall be commenced against Company or any of
its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, conservator, custodian or other
officer having similar powers over Company or any of its Subsidiaries, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of Company or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Company or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for 60 days unless dismissed, bonded or
discharged; or 8.7 Voluntary Bankruptcy; Appointment of Receiver, etc. (i)
Company or any of its Subsidiaries shall have an order for relief entered with
respect to it or commence a voluntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Company or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Company or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the Governing Body of Company or any of
its Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to in
clause (i) above or this clause (ii); or 8.8 Judgments and Attachments. Any
money judgment, writ or warrant of attachment or similar process involving in
the aggregate at any time an amount in excess of $50,000,000 to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage, shall be entered or filed against Company or
any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed



--------------------------------------------------------------------------------



 
[exhibit101087.jpg]
81 for a period of 60 days (or in any event later than five days prior to the
date of any proposed sale thereunder); or 8.9 Dissolution. Any order, judgment
or decree shall be entered against Company or any of its Subsidiaries decreeing
the dissolution or split up of Company or that Subsidiary and such order shall
remain undischarged or unstayed for a period in excess of 60 days; or 8.10
Employee Benefit Plans. There shall occur one or more ERISA Events that
individually or in the aggregate result in or would reasonably be expected to
result in liability of Company in excess of $50,000,000; or there shall exist an
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans to which Company
or any of its Subsidiaries has contributed or may be required to contribute
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which would reasonably be expected to
result in a Material Adverse Effect; or 8.11 Change in Control. A Change in
Control shall have occurred; or 8.12 Licensing. Any License of any Regulated
Subsidiary (a) shall be revoked by the Government Authority which issued such
License, or any action (administrative or judicial) to revoke a License shall
have been commenced against any Regulated Subsidiary and shall not have been
dismissed within 180 days after the commencement thereof, (b) shall be suspended
by such Government Authority for a period in excess of thirty (30) days or (c)
shall not be reissued or renewed by such Government Authority upon the
expiration thereof following application for such reissuance or renewal by any
Regulated Subsidiary, in each case to the extent such revocation, action,
suspension, nonreissuance or nonrenewal would reasonably be expected to have a
Material Adverse Effect; or 8.13 Certain Proceedings. Any Regulated Subsidiary
shall become subject to any conservation, rehabilitation or liquidation order,
directive or mandate issued by any Government Authority or any Regulated
Subsidiary shall become subject to any other directive or mandate issued by any
Government Authority which would reasonably be expected to have a Material
Adverse Effect and which is not stayed within ten (10) days; or 8.14 Invalidity
of Loan Documents; Repudiation of Obligations. At any time after the execution
and delivery thereof, (i) any Loan Document or any provision thereof, for any
reason other than the satisfaction in full of all Obligations, shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared



--------------------------------------------------------------------------------



 
[exhibit101088.jpg]
82 to be null and void, or (ii) Company shall contest the validity or
enforceability of any Loan Document or any provision thereof in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document or any provision thereof: THEN (i)
upon the occurrence of any Event of Default described in subsection 8.6 or 8.7,
each of (a) the unpaid principal amount of and accrued interest on the Loans,
and (b) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by Company, Company shall immediately
Cash Collateralize all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit) and the obligation of each Lender
to make any Loan, the obligation of Administrative Agent to issue any Letter of
Credit and the right of any Lender to issue any Letter of Credit hereunder shall
thereupon terminate, and (ii) upon the occurrence and during the continuation of
any other Event of Default, Administrative Agent shall, upon the written request
or with the written consent of Requisite Lenders, by written notice to Company,
declare all or any portion of the amounts described in clauses (a) and (b) above
to be, and the same shall forthwith become, immediately due and payable and
require Company to immediately Cash Collateralize all Letters of Credit then
outstanding (whether or not any beneficiary under any such Letter of Credit
shall have presented, or shall be entitled at such time to present, the drafts
or other documents or certificates required to draw under such Letter of Credit)
and the obligation of each Lender to make any Loan, the obligation of
Administrative Agent to issue any Letter of Credit and the right of any Lender
to issue any Letter of Credit hereunder shall thereupon terminate; provided that
the foregoing shall not affect in any way the obligations of Lenders under
subsection 3.3C(i) or the obligations of Lenders to purchase assignments of any
unpaid Swing Line Loans as provided in subsection 2.1A(ii). Notwithstanding
anything contained in the preceding paragraph, if at any time within 60 days
after an acceleration of the Loans pursuant to clause (ii) of such paragraph
Company shall pay all arrears of interest and all payments on account of
principal which shall have become due otherwise than as a result of such
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than non-payment of the principal
of and accrued interest on the Loans, in each case which is due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
subsection 10.6, then Requisite Lenders, by written notice to Company, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon. The provisions of this paragraph
are intended merely to bind Lenders to a decision which may be made at the
election of Requisite Lenders and are not intended, directly or indirectly, to
benefit Company, and such provisions shall not at any time be construed so as to
grant Company the right to require Lenders to rescind or annul any acceleration
hereunder or to preclude Administrative Agent or Lenders from exercising any of
the rights or remedies available to them under any of the Loan Documents, even
if the conditions set forth in this paragraph are met.



--------------------------------------------------------------------------------



 
[exhibit101089.jpg]
83 Section 9. ADMINISTRATIVE AGENT 9.1 Appointment. A. Appointment of
Administrative Agent. Wells Fargo is hereby appointed Administrative Agent
hereunder and under the other Loan Documents. Each Lender hereby authorizes
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Wells Fargo agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and none of Company or any of its Subsidiaries shall have
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under this Agreement, Administrative Agent
(other than as provided in subsection 2.1D) shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Company or any
of its Subsidiaries. 9.2 Powers and Duties; General Immunity. A. Powers; Duties
Specified. Each Lender irrevocably authorizes Administrative Agent to take such
action on such Lender’s behalf and to exercise such powers, rights and remedies
hereunder and under the other Loan Documents as are specifically delegated or
granted to Administrative Agent by the terms hereof and thereof, together with
such powers, rights and remedies as are reasonably incidental thereto.
Administrative Agent shall have only those duties and responsibilities that are
expressly specified in this Agreement and the other Loan Documents.
Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall
not have, by reason of this Agreement or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender or Company; and nothing in this
Agreement or any of the other Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the other Loan Documents
except as expressly set forth herein or therein. B. No Responsibility for
Certain Matters. No Agent shall be responsible to any Lender for the execution,
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
such Agent to Lenders or by or on behalf of Company to such Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of Company or any other
Person liable for the payment of any Obligations, nor shall such Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or the use of
the Letters of Credit or as to the existence or possible existence of any Event
of Default or Potential Event of Default. Anything contained in this Agreement
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of



--------------------------------------------------------------------------------



 
[exhibit101090.jpg]
84 the amount of outstanding Loans or the Letter of Credit Usage or the
component amounts thereof. C. Exculpatory Provisions. No Agent or any of its
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by such Agent under or in connection with any of the
Loan Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. An Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions;
provided that no Agent shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication (including any electronic
message, Internet or intranet website posting or other distribution), instrument
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and shall be entitled to rely and shall be
protected in relying on opinions and judgments of attorneys (who may be
attorneys for Company and its Subsidiaries), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against an Agent as a result of such Agent acting or (where so
instructed) refraining from acting under this Agreement or any of the other Loan
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6). D. Agents Entitled to Act as Lender. The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, an
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include each Agent
in its individual capacity. An Agent and its Affiliates may accept deposits
from, lend money to, acquire equity interests in and generally engage in any
kind of commercial banking, investment banking, trust, financial advisory or
other business with Company or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from Company for services in connection with this Agreement and
otherwise without having to account for the same to Lenders. 9.3 Independent
Investigation by Lenders; No Responsibility For Appraisal of Creditworthiness.
Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of



--------------------------------------------------------------------------------



 
[exhibit101091.jpg]
85 the Loans and the issuance of Letters of Credit hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Company and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders. 9.4 Right to Indemnity.
Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or such other Person in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting solely from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction. If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. 9.5 Resignation of Agents; Successor Administrative Agent and Swing
Line Lender. A. Resignation; Successor Administrative Agent. Any Agent may
resign at any time by giving 30 days’ prior written notice thereof to Lenders
and Company. Upon any such notice of resignation by Administrative Agent,
Requisite Lenders shall have the right, upon five Business Days’ notice to
Company, to appoint a successor Administrative Agent. If no such successor shall
have been so appointed by Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, the retiring Administrative Agent may, on behalf of Lenders,
appoint a successor Administrative Agent. If Administrative Agent shall notify
Lenders and Company that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, and (ii) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by, to or through each Lender directly, until such time as Requisite Lenders
appoint a successor Administrative Agent in accordance with this subsection
9.5A. Upon the acceptance of any appointment as Administrative Agent hereunder
by a successor Administrative Agent, that successor Administrative Agent shall



--------------------------------------------------------------------------------



 
[exhibit101092.jpg]
86 thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement (if not already discharged as set forth above). After any
retiring Agent’s resignation hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement. B. Successor Swing Line Lender and Issuing
Lender. Any resignation of Administrative Agent pursuant to subsection 9.5A
shall also constitute the resignation of Wells Fargo or its successor as Swing
Line Lender and Issuing Lender, and any successor Administrative Agent appointed
pursuant to subsection 9.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender and an Issuing Lender for all purposes
hereunder. In such event (i) Company shall prepay any outstanding Swing Line
Loans made by the retiring Administrative Agent in its capacity as Swing Line
Lender, (ii) upon such prepayment, the retiring Administrative Agent and Swing
Line Lender shall surrender any Swing Line Note held by it to Company for
cancellation, (iii) if so requested by the successor Administrative Agent and
Swing Line Lender in accordance with subsection 2.1E, Company shall issue a
Swing Line Note to the successor Administrative Agent and Swing Line Lender
substantially in the form of Exhibit V annexed hereto, in the amount of the
Swing Line Loan Commitment then in effect and with other appropriate insertions
and (iv) such successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit issued by the retiring Issuing Lender, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit, and upon issuance of such substitute letters of credit such substitute
letters of credit shall be, and the substituted Letters of Credit shall cease to
be, Letters of Credit. 9.6 Duties of Other Agents. To the extent that any Lender
is identified in this Agreement as a co-agent, documentation agent or
syndication agent, such Lender shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. 9.7 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise (i) to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Loans and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in



--------------------------------------------------------------------------------



 
[exhibit101093.jpg]
87 order to have the claims of Lenders and Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders and
Agents and their agents and counsel and all other amounts due Lenders and Agents
under subsections 2.3 and 10.2) allowed in such judicial proceeding, and (ii) to
collect and receive any moneys or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to Lenders, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Agents and their agents and counsel, and any other amounts due
Agents under subsections 2.3 and 10.2. Nothing herein contained shall be deemed
to authorize Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lenders or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding. Section 10. MISCELLANEOUS 10.1 Successors and Assigns;
Assignments and Participations in Loans and Letters of Credit. A. General. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of Lenders (it being understood that Lenders’ rights
of assignment are subject to the further provisions of this subsection 10.1).
Neither Company’s rights nor obligations hereunder nor any interest therein may
be assigned or delegated by Company without the prior written consent of all
Lenders (and any attempted assignment or transfer by Company without such
consent shall be null and void). No sale, assignment or transfer or
participation of any obligations of a Lender in respect of a Letter of Credit or
any participation therein may be made separately from a sale, assignment,
transfer or participation of a corresponding interest in the Revolving Loan
Commitment and the Revolving Loans of the Lender effecting such sale,
assignment, transfer or participation. Anything contained herein to the contrary
notwithstanding, except as provided in subsection 2.1A(ii) and subsection 10.5,
the Swing Line Loan Commitment and the Swing Line Loans of Swing Line Lender may
not be sold, assigned or transferred as described below to any Person other than
a successor Administrative Agent and Swing Line Lender to the extent
contemplated by subsection 9.5. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of each of Administrative Agent
and Lenders and Indemnitees) any legal or equitable right, remedy or claim under
or by reason of this Agreement. B. Assignments.



--------------------------------------------------------------------------------



 
[exhibit101094.jpg]
88 (i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s rights and obligations under this
Agreement, the aggregate amount of the Revolving Loan Exposure of the assigning
Lender and the assignee subject to each such assignment shall not be less than
$5,000,000, unless Administrative Agent otherwise consents (such consent not to
be unreasonably withheld or delayed), provided that simultaneous assignments to
or by two or more related Funds shall be treated as one assignment for purposes
of this clause (a), (b) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loan or the Commitment assigned and any
assignment of all or any portion of a Revolving Loan Commitment, Revolving Loan
or Letter of Credit participation shall be made only as an assignment of the
same proportionate part of the assigning Lender’s Revolving Loan Commitment,
Revolving Loans and Letter of Credit participations, (c) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment
Agreement, together with a processing and recordation fee of $3,500, and the
Eligible Assignee, if it shall not already be a Lender, shall deliver to
Administrative Agent information reasonably requested by Administrative Agent,
including forms, certificates or other information in compliance with subsection
2.7B(iv) and (d) except in the case of an assignment to another Lender, an
Affiliate of a Lender (provided that such Affiliate has a long-term non-credit
enhanced unsecured debt rating of at least A- (in the case of S&P) or A3 (in the
case of Moody’s)) or an Approved Fund of a Lender, Administrative Agent and, if
no Event of Default has occurred and is continuing, Company, shall have
consented thereto (which consent shall not be unreasonably withheld or delayed);
provided, that Company shall be deemed to have consented to any such assignment
of Loans or Commitments unless it shall object thereto by written notice to
Administrative Agent within 5 Business Days after having received notice
thereof. Upon such execution, delivery and consent, from and after the effective
date specified in such Assignment Agreement, (y) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (z) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder). The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to



--------------------------------------------------------------------------------



 
[exhibit101095.jpg]
89 the assignee and/or to the assigning Lender, substantially in the form of
Exhibit IV or Exhibit V annexed hereto, as the case may be, with appropriate
insertions, to reflect the amounts of the new Commitments and/or outstanding
Revolving Loans, as the case may be, of the assignee and/or the assigning
Lender. Other than as provided in subsection 2.1A(ii) and subsection 10.5, any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection 10.1B shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection 10.1C. (ii) Acceptance by
Administrative Agent; Recordation in Register. Upon its receipt of an Assignment
Agreement executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, together with the processing and recordation fee
referred to in subsection 10.1B(i) and any forms, certificates or other evidence
with respect to United States federal income tax withholding matters that such
assignee may be required to deliver to Administrative Agent pursuant to
subsection 2.7B(iv), Administrative Agent shall, if Administrative Agent and
Company have consented to the assignment evidenced thereby (in each case to the
extent such consent is required pursuant to subsection 10.1B(i)), (a) accept
such Assignment Agreement by executing a counterpart thereof as provided therein
(which acceptance shall evidence any required consent of Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to Company. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii). C. Participations. Any Lender may,
without the consent of, or notice to, Company or Administrative Agent, sell
participations to one or more Persons (other than a natural Person or Company or
any of its Affiliates) in all or a portion of such Lender’s rights and/or
obligations under this Agreement; provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) Company, Administrative Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
directly affecting (i) subsection 2.4A(iii) or the extension of the scheduled
final maturity date of any Loan allocated to such participation or (ii) a
reduction of the principal amount of or the rate of interest payable on any Loan
allocated to such participation. Subject to the further provisions of this
subsection 10.1C, Company agrees that each Participant shall be entitled to the
benefits of subsections 2.6D and 2.7 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection 10.1B. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of subsection 10.4 as though it were a Lender, provided such Participant agrees
to be subject to subsection 10.5 as though it were a Lender. A Participant shall
not be entitled to receive any greater payment under subsections 2.6D and 2.7A
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant unless the sale of the participation
to such Participant is made with



--------------------------------------------------------------------------------



 
[exhibit101096.jpg]
90 Company’s prior written consent. No Participant shall be entitled to the
benefits of subsection 2.7 unless Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Company, to
comply with subsection 2.7B(vii)(B) as though it were a Lender. D. Pledges and
Assignments. Any Lender may, without the consent of Administrative Agent or
Company, at any time pledge or assign, or grant a security interest in, all or
any portion of its Loans, and the other Obligations owed to such Lender, to
secure obligations of such Lender, including without limitation (A) any pledge
or assignment, or grant of a security interest, to secure obligations to any
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender and (B) in the case of any Lender that is a Fund, any pledge or
assignment, or grant of a security interest, to any holders of obligations owed,
or securities issued, by such Lender including to any trustee for, or any other
representative of, such holders; provided that (i) no Lender shall be relieved
of any of its obligations hereunder as a result of any such pledge or
assignment, or grant of a security interest, and (ii) in no event shall any
pledge, assignee or grantee be considered to be a “Lender” or be entitled to
require the pledging, assigning or granting Lender to take or omit to take any
action hereunder. E. Information. Each Lender may furnish any information
concerning Company and its Subsidiaries in the possession of that Lender from
time to time to pledgees under subsection 10.10D, assignees and participants
(including prospective assignees and participants), in each case subject to
subsection 10.18. F. Agreements of Lenders. Each Lender listed on the signature
pages hereof hereby agrees, and each Lender that becomes a party hereto pursuant
to an Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). 10.2 Expenses. Whether or not
the transactions contemplated hereby shall be consummated, Company agrees to pay
promptly (i) all reasonable and documented out-of-pocket costs and expenses
incurred by Administrative Agent and the Syndication Agent, including reasonable
and documented fees, expenses and disbursements of counsel to the Agents, in
connection with the negotiation, preparation, execution and administration of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by Company; (ii) all other
costs and expenses incurred by Administrative Agent and the Syndication Agent in
connection with the syndication of the Commitments; (iii) all reasonable costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and reasonable fees, costs and expenses of accountants,
advisors and consultants, incurred by Administrative Agent and its counsel at
any time when an Event of Default has occurred and is continuing, relating to
efforts to evaluate or assess Company or any



--------------------------------------------------------------------------------



 
[exhibit101097.jpg]
91 of its Subsidiaries and its business or financial condition; and (iv) all
reasonable costs and expenses, including reasonable attorneys’ fees (including
allocated costs of internal counsel), reasonable fees, costs and expenses of
accountants, advisors and consultants and costs of settlement, incurred by
Administrative Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from Company hereunder or under the other Loan
Documents (including in connection with the enforcement of the Loan Documents)
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings. 10.3 Indemnity. In
addition to the payment of expenses pursuant to subsection 10.2, whether or not
the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Administrative Agent and Lenders (including Issuing Lenders), and the
officers, directors, trustees, employees, agents, advisors and Affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction. As used herein, “Indemnified Liabilities” means,
collectively, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, that may be imposed on, incurred by, or
asserted against any such Indemnitee, in any manner relating to or arising out
of this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby (including Lenders’ agreement to make the Loans hereunder or
the use or intended use of the proceeds thereof or the issuance of Letters of
Credit hereunder or the use or intended use of any thereof, the failure of an
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto Government Authority, or any enforcement of any of the Loan
Documents). To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this subsection 10.3 may be unenforceable in whole or
in part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.



--------------------------------------------------------------------------------



 
[exhibit101098.jpg]
92 10.4 Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default each of Lenders
and their Affiliates is hereby authorized by Company at any time or from time to
time, without notice to Company or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of Company and each of its Subsidiaries against and on account of the
Obligations of Company or any of its Subsidiaries to that Lender (or any
Affiliate of that Lender) or to any other Lender (or any Affiliate of any other
Lender) under this Agreement, the Letters of Credit and participations therein
and the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured. 10.5 Ratable Sharing. Lenders hereby agree
among themselves that if any of them shall, whether by voluntary or mandatory
payment (other than a payment or prepayment of Loans made and applied in
accordance with the terms of this Agreement), by realization upon security,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to that Lender hereunder or
under the other Loan Documents (collectively, the “Aggregate Amounts Due” to
such Lender) that is greater than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement, (i)
notify Administrative Agent and each other Lender of the receipt of such payment
and (ii) apply a portion of such payment to purchase assignments (which it shall
be deemed to have purchased from each seller of an assignment simultaneously
upon the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (A) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such assignments
shall be returned to such purchasing Lender ratably to the extent of such
recovery, but without interest and (B) the foregoing provisions shall not apply
to (1) any payment made by Company pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment (other



--------------------------------------------------------------------------------



 
[exhibit101099.jpg]
93 than an assignment pursuant to this subsection 10.5) of or the sale of a
participation in any of its Obligations to any Eligible Assignee or Participant
pursuant to subsection 10.1B. Company expressly consents to the foregoing
arrangement and agrees that any purchaser of an assignment so purchased may
exercise any and all rights of a Lender as to such assignment as fully as if
that Lender had complied with the provisions of subsection 10.1B with respect to
such assignment. In order to further evidence such assignment (and without
prejudice to the effectiveness of the assignment provisions set forth above),
each purchasing Lender and each selling Lender agree to enter into an Assignment
Agreement at the request of a selling Lender or a purchasing Lender, as the case
may be, in form and substance reasonably satisfactory to each such Lender. In
the event of a conflict between this subsection 10.5 and subsection 2.10,
subsection 2.10 shall control. 10.6 Amendments and Waivers. No amendment,
modification, termination or waiver of any provision of this Agreement or of the
Notes, and no consent to any departure by Company therefrom, shall in any event
be effective without the written concurrence of Requisite Lenders; provided that
no such amendment, modification, termination, waiver or consent shall, without
the consent of: (i) each Lender with Obligations directly affected (whose
consent shall be sufficient for any such amendment, modification, termination or
waiver without the consent of Requisite Lenders) (1) reduce or forgive the
principal amount of any Loan, (2) postpone the scheduled final maturity date of
any Loan (but not the date of any scheduled installment of principal), (3)
postpone the date on which any interest or any fees are payable, (4) decrease
the interest rate borne by any Loan (other than any waiver of any increase in
the interest rate applicable to any of the Loans pursuant to subsection 2.2E) or
the amount of any fees payable hereunder (other than any waiver of any increase
in the fees applicable to Letters of Credit pursuant to subsection 3.2 following
an Event of Default), (5) reduce the amount or postpone the due date of any
amount payable in respect of any Letter of Credit reimbursement obligation, (6)
extend the expiration date of any Letter of Credit beyond the Revolving Loan
Commitment Termination Date, (7) except as provided in subsection 2.11, extend
the Revolving Loan Commitment Termination Date, (8) change in any manner the
obligations of Lenders relating to the purchase of participations in Letters of
Credit or (9) change in any manner the provisions of subsection 2.4B to provide
that Lenders will not share pro rata in reductions of the Revolving Loan
Commitment Amount; (ii) each Lender, (1) change in any manner the definition of
“Pro Rata Share” or the definition of “Requisite Lenders” (except for any
changes resulting solely from an increase in the aggregate amount of the
Commitments approved by Requisite Lenders), (2) change the provisions of
subsection 2.4B(iii) to provide that Lenders will not share pro rata in
payments, (3) change in any manner any provision of this Agreement that, by its
terms, expressly requires the approval or concurrence of all Lenders, (4)
increase the maximum duration of Interest Periods permitted hereunder, or (5)
change in any manner or waive the provisions contained in subsection 2.4A(iii),
subsection 2.4C, subsection 8.1, subsection 10.5 or this subsection 10.6.



--------------------------------------------------------------------------------



 
[exhibit101100.jpg]
94 In addition, no amendment, modification, termination or waiver of any
provision (i) of any Note shall be effective without the written concurrence of
the Lender which is the holder of that Note, (ii) of subsection 2.1A(ii) or of
any other provision of this Agreement relating to the Swing Line Loan Commitment
or the Swing Line Loans shall be effective without the written concurrence of
Swing Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and of each Issuing Lender that has issued
an outstanding Letter of Credit or has not been reimbursed for a payment under a
Letter of Credit, (iv) of Section 9 or of any other provision of this Agreement
which, by its terms, expressly requires the approval or concurrence of
Administrative Agent shall be effective without the written concurrence of
Administrative Agent; and (v) that increases the amount of a Commitment of a
Lender shall be effective without the consent of such Lender. Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of that Lender.
Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Company
in any case shall entitle Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 10.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Loan Commitment of such
Lender may not be increased or extended without the consent of such Lender. In
the event of a conflict between this subsection 10.6 and subsection 2.10,
subsection 2.10 shall control. 10.7 Independence of Covenants. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or would otherwise be within the limitations of,
another covenant shall not avoid the occurrence of an Event of Default or
Potential Event of Default if such action is taken or condition exists. 10.8
Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems. A.
Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to Administrative
Agent, Swing Line Lender and any Issuing Lender shall not be effective until
received. For the purposes hereof, the address of Company, Administrative Agent,
Swing Line Lender and the Issuing Lender shall be as set forth on Schedule 10.8
and the address of each other Lender shall be as set forth on its Administrative
Questionnaire or (i) as to Company and Administrative Agent, such other address
as shall be designated by such Person in a written



--------------------------------------------------------------------------------



 
[exhibit101101.jpg]
95 notice delivered to the other parties hereto and (ii) as to each other party,
such other address as shall be designated by such party in a written notice
delivered to Administrative Agent. Electronic mail and Internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information as provided in subsection 6.1. Administrative
Agent or Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. B. Effectiveness of Signatures.
Loan Documents and notices under the Loan Documents may be transmitted and/or
signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail; provided, however, that after the Restatement Closing Date no
signature with respect to any notice, request, agreement, waiver, amendment or
other document that is intended to have a binding effect may be sent by
electronic mail. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on Company, Agents and Lenders.
Administrative Agent may also require that any such documents and signature be
confirmed by a manually-signed copy thereof; provided, however, that the failure
to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature. C. Posting on Electronic
Delivery Systems. Company acknowledges and agrees that (I) Administrative Agent
may make any material delivered by Company to Administrative Agent, as well as
any amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to Company, any of its Subsidiaries, or
any other materials or matters relating to this Agreement, the Notes or any of
the transactions contemplated hereby (collectively, the “Communications”),
available to the Lenders by posting such notices on an electronic delivery
system (which may be provided by Administrative Agent, an Affiliate of
Administrative Agent, or any Person that is not an Affiliate of Administrative
Agent), such as IntraLinks, or a substantially similar electronic system (the
“Platform”) and (II) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Company or its securities) (each, a “Public Lender”). Company acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution; provided that Administrative Agent agrees to use
reasonable efforts to require that any Lender with access to the Platform agrees
to keep the Communications confidential on substantially the same terms set
forth in subsection 10.18, (ii) the Platform is provided “as is” and “as
available” and (iii) neither Administrative Agent nor any of its Affiliates
warrants the accuracy, completeness, timeliness, sufficiency, or sequencing of
the Communications posted on the Platform. Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or



--------------------------------------------------------------------------------



 
[exhibit101102.jpg]
96 freedom from viruses or other code defects, is made by Administrative Agent
or any of its Affiliates in connection with the Platform. Company hereby agrees
that (w) all Communications that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Communications “PUBLIC”, Company shall be deemed to have
authorized Administrative Agent, any Issuing Lender and the Lenders to treat
such Communications as not containing any material non-public information with
respect to Company or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Communications
constitute confidential information pursuant to subsection 10.18, they shall be
treated as set forth in such subsection); (y) all Communications marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Investor”. Each Lender
agrees that notice to it (as provided in the next sentence) (a “Notice”)
specifying that any Communication has been posted to the Platform shall for
purposes of this Agreement constitute effective delivery to such Lender of such
information, documents or other materials comprising such Communication. Each
Lender agrees (i) to notify, on or before the date such Lender becomes a party
to this Agreement (pursuant to an Administrative Questionnaire or otherwise),
Administrative Agent in writing of such Lender’s e-mail address to which a
Notice may be sent (and from time to time thereafter to ensure that
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address. Notwithstanding the
foregoing, Company shall not be responsible for any failure of the Platform or
for the inability of any Lender to access any Communication made available by
Company to Administrative Agent in connection with the Platform and in no event
shall any such failure constitute an Event of Default hereunder. 10.9 Survival
of Representations, Warranties and Agreements. A. All representations,
warranties and agreements made herein shall survive the execution and delivery
of this Agreement and the making of the Loans and the issuance of the Letters of
Credit hereunder. B. Notwithstanding anything in this Agreement or implied by
law to the contrary, the agreements of Company set forth in subsections 2.6D,
2.7, 10.2, 10.3, 10.4, 10.16 and 10.17 and the agreements of Lenders set forth
in subsections 9.2C, 9.4, 10.5, 10.17 and 10.18 shall survive the payment of the
Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement. 10.10 Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power,



--------------------------------------------------------------------------------



 
[exhibit101103.jpg]
97 right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available. 10.11 Marshalling; Payments Set
Aside. Neither any Agent nor any Lender shall be under any obligation to marshal
any assets in favor of Company or any other party or against or in payment of
any or all of the Obligations. To the extent that Company makes a payment or
payments to Administrative Agent or Lenders (or to Administrative Agent for the
benefit of Lenders), or Agents or Lenders enforce any security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, any
other state or federal law, common law or any equitable cause, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred. 10.12
Severability. In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. 10.13 Obligations Several;
Independent Nature of Lenders’ Rights; Damage Waiver. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitments of any other Lender hereunder. Nothing contained herein or in any
other Loan Document, and no action taken by Lenders pursuant hereto or thereto,
shall be deemed to constitute Lenders, or Lenders and Company, as a partnership,
an association, a joint venture or any other kind of entity. The amounts payable
at any time hereunder to each Lender shall be a separate and independent debt,
and, subject to subsection 9.6, each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose. To the extent permitted by law, Company shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof.



--------------------------------------------------------------------------------



 
[exhibit101104.jpg]
98 10.14 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT
WOULD REQUIRE APPLICATION OF ANOTHER LAW. 10.15 Construction of Agreement;
Nature of Relationship. Company acknowledges that (i) it has been represented by
counsel in the negotiation and documentation of the terms of this Agreement,
(ii) it has had full and fair opportunity to review and revise the terms of this
Agreement, (iii) this Agreement has been drafted jointly by the parties hereto,
and (iv) neither Administrative Agent nor any Lender or other Agent has any
fiduciary relationship with or duty to Company arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between Administrative Agent, the other Agents and Lenders, on one hand, and
Company, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor. Accordingly, each of the parties hereto acknowledges and
agrees that the terms of this Agreement shall not be construed against or in
favor of another party. 10.16 Consent to Jurisdiction and Service of Process.
(a) Company irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, any Issuing Lender, the Swing Line Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County, and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swing Line Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against
Company or its properties in the courts of any jurisdiction. (b) Company
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan



--------------------------------------------------------------------------------



 
[exhibit101105.jpg]
99 Document in any court referred to in paragraph (a) of this subsection. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. (c) Each party hereto irrevocably
consents to service of process in the manner provided for notices in subsection
10.8. Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law. 10.17 Waiver of
Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.17 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court. 10.18 Confidentiality. Each Lender
shall hold all non-public information obtained pursuant to the requirements of
this Agreement in accordance with such Lender’s customary procedures for
handling confidential information of this nature, it being understood and agreed
by Company that in any event a Lender may make disclosures (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
and legal counsel and other advisors who are engaged in evaluating, approving,
negotiating, structuring or administering this Agreement (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential on substantially the same terms as provided herein), (b) to the
extent requested by any Government Authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise



--------------------------------------------------------------------------------



 
[exhibit101106.jpg]
100 of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this subsection 10.18,
to (i) any pledgee under subsection 10.10, any Eligible Assignee of or
participant in, or any prospective Eligible Assignee of or Participant in, any
of its rights or obligations under this Agreement, (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of Company or (iii) any credit
insurance provider relating to obligations of Company, (g) with the consent of
Company, (h) to the extent such information (i) becomes publicly available other
than as a result of a breach of this subsection 10.18 or (ii) becomes available
to Administrative Agent or any Lender on a nonconfidential basis from a source
other than Company or a party not known by Administrative Agent or such Lender
to be subject to similar confidentiality restrictions, (i) to the National
Association of Insurance Commissioners or any other similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s or its Affiliates’ investment portfolio in connection with ratings
issued with respect to such Lender or its Affiliates and that no written or oral
communications from counsel to an Agent and no information that is or is
designated as privileged or as attorney work product may be disclosed to any
Person unless such Person is a Lender or a Participant hereunder, and (j) on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; provided that, unless specifically prohibited by applicable law,
regulation or court order, each Lender shall notify Company of any request by
any Government Authority or representative thereof (other than any such request
in connection with any examination of the financial condition of such Lender by
such Government Authority) for disclosure of any such non-public information
prior to disclosure of such information; and provided, further that in no event
shall any Lender be obligated or required to return any materials furnished by
Company or any of its Subsidiaries. In addition, upon reasonable advance notice
to Company, Administrative Agent and Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to
Administrative Agent and Lenders, and Administrative Agent or any of its
Affiliates may place customary “tombstone” advertisements relating hereto in
publications (including publications circulated in electronic form) of its
choice at its own expense (which shall be subject to review and comment by
Company prior to publication). 10.19 Counterparts; Effectiveness. This Agreement
and any amendments, waivers, consents or supplements hereto or in connection
herewith may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.



--------------------------------------------------------------------------------



 
[exhibit101107.jpg]
101 10.20 USA Patriot Act. Each Lender hereby notifies Company that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Company, which information includes the name
and address of Company and other information that will allow such Lender to
identify Company in accordance with the Act. 10.21 No Advisory or Fiduciary
Responsibility. A. In connection with all aspects of each transaction
contemplated hereby, Company acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between Company
and its Affiliates, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, and Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for Company or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of Company with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Arranger or
Lender has advised or is currently advising Company or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to Company or any of its Affiliates with respect to
the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from, and may conflict with,
those of Company and its Affiliates, and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship and (v) the
Administrative Agent, the Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and Company has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. B. Company acknowledges and agrees that each Lender,
the Arrangers and any Affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of Company, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other



--------------------------------------------------------------------------------



 
[exhibit101108.jpg]
102 Lender, the Arrangers, Company or any Affiliate of the foregoing. Each
Lender, the Arrangers and any Affiliate thereof may accept fees and other
consideration from Company or any Affiliate thereof for services in connection
with this Agreement, the Credit Facilities or otherwise without having to
account for the same to any other Lender, the Arrangers, Company or any
Affiliate of the foregoing. 10.22 Amendment and Restatement. A. On the
Restatement Closing Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety hereby. The parties hereto acknowledge
and agree that (i) this Agreement, any Notes delivered pursuant to Section 2.1E
and the other Loan Documents executed and delivered in connection herewith do
not constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Restatement Closing Date; (ii) the
“Loans” and “Obligations” (each as defined in the Existing Credit Agreement)
have not become due and payable prior to the Restatement Closing Date as a
result of the amendment and restatement of the Existing Credit Agreement; (iii)
such “Obligations” are in all respects continuing with only the terms thereof
being modified as provided in this Agreement; and (iv) upon the effectiveness of
this Agreement all loans and letters of credit outstanding under the Existing
Credit Agreement immediately before the effectiveness of this Agreement will be
part of the Loans and Letters of Credit hereunder on the terms and conditions
set forth in this Agreement. B. Notwithstanding the modifications effected by
this Agreement of the representations, warranties and covenants of the Company
and the Subsidiaries contained in the Existing Credit Agreement, each of Company
and each of its Subsidiaries acknowledges and agrees that any causes of action
or other rights created in favor of any Lender and its successors arising out of
the representations and warranties of the Company or any Subsidiary made prior
to the Restatement Closing Date and contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Credit Agreement or any other Loan Document executed in connection therewith
prior to the Restatement Closing Date shall survive the execution and delivery
of this Agreement; provided, however, that it is understood and agreed that
Company’s monetary obligations under the Existing Credit Agreement in respect of
the loans and letters of credit thereunder are now monetary obligations of
Company as evidenced by this Agreement as provided in Section 2 hereof;
provided, further, that the Obligations under the other Loan Documents shall
also continue in full force and effect. C. All indemnification obligations of
the Company and its Subsidiaries pursuant to the Existing Credit Agreement
(including any arising from a breach of the representations thereunder) shall
survive the amendment and restatement of the Existing Credit Agreement pursuant
to this Agreement. D. On and after the Restatement Closing Date, (i) each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or similar words referring to the Credit Agreement shall mean and be a
reference to this Agreement and (ii) each reference in the Loan Documents to a
“Note” shall mean and be a Note as defined in this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101109.jpg]
103 10.23 Entire Agreement. This Agreement, the Notes and the other Loan
Documents referred to herein embody the final, entire agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto. There are no unwritten oral agreements among the parties hereto.
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit101110.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. COMPANY: AMERIPRISE FINANCIAL, INC. By:/s/
James P. Hamalainen Name: James P. Hamalainen Title: Senior Vice President -
Treasurer [Signature Page to Ameriprise Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101111.jpg]
LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent, Issuing Bank and Swingline Lender By: /s/ Casey Kelly
Name: Casey Kelly Title: Vice President BANK OF AMERICA, N.A., individually and
as Syndication Agent By: /s/ Tiffany Burgess Name: Tiffany Burgess Title: Vice
President CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By: /s/ Vipul
Dhadda Name: Vipul Dhadda Title: Authorized Signatory By: /s/ Vipul Dhadda Name:
Lingzi Huang Title: Authorized Signatory HSBC BANK USA, NATIONAL ASSOCIATION, as
a Lender By: /s/ Shakil Ahmed Name: Shakil Ahmed Title: Director, Global Banking
& Markets [Signature Page to Ameriprise Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101112.jpg]
JPMORGAN CHASE BANK, N.A., as a Lender By: /s/ Kristen Murphy Name: Kristen
Murphy Title: Vice President BARCLAYS BANK PLC, as a Lender By: /s/ Christine
Aharonian Name: Christine Aharonian Title: Vice President GOLDMAN SACHS BANK
USA, as a Lender By: /s/ Rebecca Kratz Name: Rebecca Kratz Title: Authorized
Signatory CITIBANK, N.A., as a Lender By: /s/ Robert Chesley Name: Robert
Chesley Title: Vice President and Managing Director U.S. BANK NATIONAL
ASSOCIATION, as a Lender By: /s/ Chris Catucci Name: Chris Catucci Title: Vice
President, Insurance Division THE BANK OF NEW YORK MELLON, as a Lender By: /s/
Richard G. Shaw Name: Richard G. Shaw Title: Vice President [Signature Page to
Ameriprise Credit Agreement]



--------------------------------------------------------------------------------



 
[exhibit101113.jpg]
BNP PARIBAS, as a Lender By: /s/ Phil Truesdale Name: Phil Truesdale Title:
Managing Director By: /s/ Nair P. Raghu Name: Nair P. Raghu Title: Vice
President SOCIETE GENERALE, as a Lender By: /s/ William Aishton Name: William
Aishton Title: Director UBS AG, STAMFORD BRANCH, as a Lender By: /s/ Darlene
Arias Name: Darlene Arias Title: Director By: /s/ Craig Pearson Name: Craig
Pearson Title: Associate Director [Signature Page to Ameriprise Credit
Agreement]



--------------------------------------------------------------------------------



 
[exhibit101114.jpg]
EXHIBITS I FORM OF NOTICE OF REVOLVING BORROWING IA FORM OF BID REQUEST IB FORM
OF COMPETITIVE BID II FORM OF NOTICE OF CONVERSION/CONTINUATION III FORM OF
REQUEST FOR ISSUANCE IV FORM OF REVOLVING NOTE V FORM OF SWING LINE NOTE VI FORM
OF COMPLIANCE CERTIFICATE VII FORM OF ASSIGNMENT AGREEMENT VIII FORM OF U.S. TAX
COMPLIANCE CERTIFICATE



--------------------------------------------------------------------------------



 
[exhibit101115.jpg]
I-1 Notice of Revolving Borrowing EXHIBIT I [FORM OF] NOTICE OF REVOLVING
BORROWING Pursuant to that certain Amended and Restated Credit Agreement dated
as of May 1, 2015, as further amended, restated, supplemented or otherwise
modified to the date hereof (said Credit Agreement, as so amended, restated,
supplemented or otherwise modified, being the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among AMERIPRISE FINANCIAL, INC., a Delaware corporation
(“Company”), the financial institutions listed therein as Lenders (“Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”), this represents Company’s request to borrow as
follows: 1. Date of borrowing: ___________________, _________ 2. Amount of
borrowing: $___________________ 3. Lender(s): [ ] a. Lenders, in accordance with
their applicable Pro Rata Shares [ ] b. Swing Line Lender 4. Type of Loans: [ ]
a. Revolving Loans [ ] b. Swing Line Loan 5. Interest rate option: [ ] a. Base
Rate Loan(s) [ ] b. Eurodollar Rate Loans with an initial Interest Period of
____________ month(s) The proceeds of such Loans are to be deposited in
Company’s account at Administrative Agent or in such other account as may be
designated by Company from time to time. The undersigned officer, to the best of
his or her knowledge, and Company certify that: (i) The representations and
warranties contained in the Credit Agreement (other than subsection 5.4) and the
other Loan Documents are true, correct and complete in all material respects on
and as of the date hereof to the same extent as though made on and as of the
date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date; provided, that, if a representation and



--------------------------------------------------------------------------------



 
[exhibit101116.jpg]
I-2 Notice of Revolving Borrowing warranty is qualified as to materiality, with
respect to such representation and warranty the materiality qualifier set forth
above shall be disregarded for purposes of this condition; and (ii) No event has
occurred and is continuing or would result from the consummation of the
borrowing contemplated hereby that would constitute an Event of Default or a
Potential Event of Default. DATED: ___________________ AMERIPRISE FINANCIAL,
INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101117.jpg]
IA-1 Bid Request EXHIBIT IA [FORM OF] BID REQUEST Pursuant to that certain
Amended and Restated Credit Agreement dated as of May 1, 2015, as amended,
restated, supplemented or otherwise modified to the date hereof (said Credit
Agreement, as so further amended, restated, supplemented or otherwise modified,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (“Company”), the financial institutions
listed therein as Lenders (“Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Administrative Agent”), the Lenders are
invited to make Bid Loans: 1. Date of borrowing: ___________________, _________
2. Amount of borrowing: $___________________ 3. Comprised of (select one): [ ]
a. Bid Loans based on an Absolute Rate [ ] b. Bid Loans based on Eurodollar Rate
Bid Loan No. Interest Period requested Maximum principal amount requested 1
_______days/mos $ ________________ 2 _______days/mos $ ________________ 3
_______days/mos $ ________________ The Bid Borrowing requested herein complies
with the requirements of the proviso to the first sentence of subsection
2.1A(iii)(a) of the Credit Agreement. Company authorizes Administrative Agent to
deliver this Bid Request to the Lenders. Responses by the Lenders must be in
substantially the form of Exhibit IB to the Credit Agreement and must be
received by Administrative Agent by the time specified in subsection
2.1A(iii)(c) of the Credit Agreement for submitting Competitive Bids. DATED:
___________________ AMERIPRISE FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101118.jpg]
IB-1 Competitive Bid EXHIBIT IB [FORM OF] COMPETITIVE BID Reference is made to
that certain Amended and Restated Credit Agreement dated as of May 1, 2015, as
further amended, restated, supplemented or otherwise modified to the date hereof
(said Credit Agreement, as so amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”). In
response to the Bid Request dated ____________, the undersigned offers to make
the following Bid Loan(s): 1. Date of borrowing: ___________________, _________
2. Amount of borrowing: $___________________ 3. Comprised of: Bid Loan No.
Interest Period offered Bid Maximum Absolute Rate Bid or Eurodollar Margin Bid*
1 _______days/mos $ ________________ (- +) % 2 _______days/mos $
________________ (- +) % 3 _______ days/mos $ ________________ (- +) % * in
multiples of 1/100th of a basis point.



--------------------------------------------------------------------------------



 
[exhibit101119.jpg]
IB-2 Competitive Bid Contact Person: ________________ Telephone: . [LENDER] By:
Title:
******************************************************************************
THIS SECTION IS TO BE COMPLETED BY COMPANY IF IT WISHES TO ACCEPT ANY OFFERS
CONTAINED IN THIS COMPETITIVE BID: The offers made above are hereby accepted in
the amounts set forth below: Bid Loan No. Principal Amount Accepted $ $ $ DATED:
___________________ AMERIPRISE FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101120.jpg]
II-1 Notice of Conversion/Continuation EXHIBIT II [FORM OF] NOTICE OF
CONVERSION/CONTINUATION Pursuant to that certain Amended and Restated Credit
Agreement dated as of May 1, 2015, as further amended, restated, supplemented or
otherwise modified to the date hereof (said Credit Agreement, as so amended,
restated, supplemented or otherwise modified, being the “Credit Agreement”, the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among AMERIPRISE FINANCIAL, INC., a Delaware
corporation (“Company”), the financial institutions listed therein as Lenders,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”), this represents Company’s request to convert or
continue Loans as follows: 1. Date of conversion/continuation:
__________________, _______ 2. Amount of Loans being converted/continued:
$___________________ 3. Nature of conversion/continuation: [ ] a. Conversion of
Base Rate Loans to Eurodollar Rate Loans [ ] b. Conversion of Eurodollar Rate
Loans to Base Rate Loans [ ] c. Continuation of Eurodollar Rate Loans as such 4.
If Loans are being continued as or converted to Eurodollar Rate Loans, the
duration of the new Interest Period that commences on the conversion/
continuation date: _______________ month(s) In the case of a conversion to or
continuation of Eurodollar Rate Loans, the undersigned officer, to the best of
his or her knowledge, and Company certifies that no Event of Default or
Potential Event of Default has occurred and is continuing under the Credit
Agreement. DATED: ____________________ AMERIPRISE FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101121.jpg]
III-1 Request for Issuance EXHIBIT III [FORM OF] REQUEST FOR ISSUANCE Pursuant
to that certain Amended and Restated Credit Agreement dated as of May 1, 2015,
as further amended, restated, supplemented or otherwise modified to the date
hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (“Administrative Agent”), this represents
Company’s request for the issuance of a Letter of Credit by Administrative Agent
as follows: 1. Issuing Lender: Administrative Agent
[_________________________________] 2. Date of issuance of Letter of Credit:
________________, ________ 3. Face amount of Letter of Credit:
$________________________ 4. Expiration date of Letter of Credit:
________________, ________ 5. Name and address of beneficiary:
___________________________________________
___________________________________________
___________________________________________
___________________________________________ 6. Attached hereto is: [ ] the
verbatim text of such proposed Letter of Credit [ ] a description of the
proposed terms and conditions of such Letter of Credit, including a precise
description of any documents to be presented by the beneficiary which, if
presented by the beneficiary prior to the expiration date of such Letter of
Credit, would require the Issuing Lender to make payment under such Letter of
Credit. The undersigned officer, to the best of his or her knowledge, and
Company certify that: (i) The representations and warranties contained in the
Credit Agreement (other than subsection 5.4) and the other Loan Documents are
true, correct and complete in all material respects on and as of the date hereof
to the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true, correct and
complete in



--------------------------------------------------------------------------------



 
[exhibit101122.jpg]
III-2 Request for Issuance all material respects on and as of such earlier date;
provided, that, if a representation and warranty is qualified as to materiality,
with respect to such representation and warranty the materiality qualifier set
forth above shall be disregarded for purposes of this condition; and (ii) No
event has occurred and is continuing or would result from the issuance of the
Letter of Credit contemplated hereby that would constitute an Event of Default
or a Potential Event of Default. DATED: ____________________ AMERIPRISE
FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101123.jpg]
IV-1 Revolving Note EXHIBIT IV [FORM OF] REVOLVING NOTE AMERIPRISE FINANCIAL,
INC. $_____________________1 ______________________2 [Issuance date] FOR VALUE
RECEIVED, AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”),
promises to pay to ________________3 (“Payee”) or its registered assigns, the
lesser of (x) _______________________4 ($[____________________1]) and (y) the
unpaid principal amount of all advances made by Payee to Company as Revolving
Loans under the Credit Agreement referred to below. The principal amount of this
Note shall be payable on the dates and in the amounts specified in the Credit
Agreement. Company also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Amended and
Restated Credit Agreement dated as of May 1, 2015 by and among Company, the
financial institutions listed therein as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (said Credit Agreement, as it may be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined). This Note is one of
Company’s “Revolving Notes” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are to be repaid. All payments of principal and
interest in respect of this Note shall be made in lawful money of the United
States of America in same day funds at the Funding and Payment Office or at such
other place as shall be designated in writing for such purpose in accordance
with the terms of the Credit Agreement. Unless and until an Assignment Agreement
effecting the assignment or transfer of this Note shall have been accepted by
Administrative Agent and recorded in the Register as provided in the Credit
Agreement, Company and Administrative Agent shall be entitled to deem and treat
Payee as the owner and holder of this Note and the Loans evidenced hereby. Payee
hereby agrees, by its acceptance hereof, that before disposing of this Note or
any part hereof it will make a notation hereon of all principal payments
previously made hereunder and of the date to which interest hereon has been
paid; provided, however, that the failure to make a notation of any payment made
on this Note shall not limit or otherwise affect the obligations of Company
hereunder with respect to payments of principal of or interest on this Note. 1
Insert amount of Lender’s Revolving Loan Commitment in numbers. 2 Insert place
of delivery of Note. 3 Insert Lender’s name in capital letters. 4 Insert amount
of Lender’s Revolving Loan Commitment in words.



--------------------------------------------------------------------------------



 
[exhibit101124.jpg]
IV-2 Revolving Note Whenever any payment on this Note shall be stated to be due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Note. This Note is subject to
mandatory prepayment as provided in the Credit Agreement and to prepayment at
the option of Company as provided in the Credit Agreement. THIS NOTE AND THE
RIGHTS AND OBLIGATIONS OF COMPANY AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Upon the
occurrence of an Event of Default, the unpaid balance of the principal amount of
this Note, together with all accrued and unpaid interest thereon, may become, or
may be declared to be, due and payable in the manner, upon the conditions and
with the effect provided in the Credit Agreement. The terms of this Note are
subject to amendment only in the manner provided in the Credit Agreement. This
Note is subject to restrictions on transfer or assignment as provided in the
Credit Agreement. No reference herein to the Credit Agreement and no provision
of this Note or the Credit Agreement shall alter or impair the obligations of
Company, which are absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
prescribed herein and in the Credit Agreement. Company promises to pay all costs
and expenses, including reasonable and documented attorneys’ fees, all as
provided in the Credit Agreement, incurred in the collection and enforcement of
this Note. Company and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder. [Remainder of page intentionally left
blank.]



--------------------------------------------------------------------------------



 
[exhibit101125.jpg]
IV-3 Revolving Note IN WITNESS WHEREOF, Company has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above. AMERIPRISE FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101126.jpg]
IV-4 Revolving Note TRANSACTIONS ON REVOLVING NOTE Date Type of Loan Made This
Date Amount of Loan Made This Date Amount of Principal Paid This Date
Outstanding Principal Balance This Date Notation Made By



--------------------------------------------------------------------------------



 
[exhibit101127.jpg]
V-1 Swing Line Note EXHIBIT V [FORM OF] SWING LINE NOTE AMERIPRISE FINANCIAL,
INC. $_____________________1 ______________________2 [Issuance date] FOR VALUE
RECEIVED, AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”),
promises to pay to _______________________ (“Payee”) or its registered assigns,
the lesser of (x) _______________________3 ($[________________________1]) and
(y) the unpaid principal amount of all advances made by Payee to Company as
Swing Line Loans under the Credit Agreement referred to below. The principal
amount of this Note shall be payable on the dates and in the amounts specified
in the Credit Agreement. Company also promises to pay interest on the unpaid
principal amount hereof, until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit Agreement dated as of May 1, 2015 by and among Company, the
financial institutions listed therein as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (said Credit Agreement, as it may be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Credit Agreement”, the terms defined therein and not otherwise
defined herein being used herein as therein defined). This Note is Company’s
“Swing Line Note” and is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Swing Line Loans evidenced
hereby were made and are to be repaid. All payments of principal and interest in
respect of this Note shall be made in lawful money of the United States of
America in same day funds at the Funding and Payment Office or at such other
place as shall be designated in writing for such purpose in accordance with the
terms of the Credit Agreement. Whenever any payment on this Note shall be stated
to be due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of the payment of interest on this Note. This Note is subject to
mandatory prepayment as provided in the Credit Agreement and to prepayment at
the option of Company as provided in the Credit Agreement. 1 Insert amount of
Swing Line Lender’s Swing Line Commitment in numbers. 2 Insert place of delivery
of Note. 3 Insert amount of Swing Line Lender’s Swing Line Commitment in words.



--------------------------------------------------------------------------------



 
[exhibit101128.jpg]
V-2 Swing Line Note THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF COMPANY AND
PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. Upon the occurrence of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement. The terms of this Note are subject to amendment only in the
manner provided in the Credit Agreement. This Note is subject to restrictions on
transfer or assignment as provided in the Credit Agreement. No reference herein
to the Credit Agreement and no provision of this Note or the Credit Agreement
shall alter or impair the obligations of Company, which are absolute and
unconditional, to pay the principal of and interest on this Note at the place,
at the respective times, and in the currency prescribed herein and in the Credit
Agreement. Company promises to pay all costs and expenses, including reasonable
and documented attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Note. Company and any
endorsers of this Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand and notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder. [Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 
[exhibit101129.jpg]
V-3 Swing Line Note IN WITNESS WHEREOF, Company has caused this Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
and at the place first written above. AMERIPRISE FINANCIAL, INC. By: Title:



--------------------------------------------------------------------------------



 
[exhibit101130.jpg]
V-4 Swing Line Note TRANSACTIONS ON SWING LINE NOTE Date Amount of Loan Made
This Date Amount of Principal Paid This Date Amount of Principal Paid This Date
Outstanding Principal Balance This Date Notation Made By



--------------------------------------------------------------------------------



 
[exhibit101131.jpg]
VI-1 Compliance Certificate EXHIBIT VI [FORM OF] COMPLIANCE CERTIFICATE THE
UNDERSIGNED HEREBY CERTIFY THAT: (1) We are the duly elected [Title] and [Title]
of Ameriprise Financial, Inc., a Delaware corporation (“Company”); (2) We have
reviewed the terms of that certain Amended and Restated Credit Agreement dated
as of May 1, 2015, as further amended, restated, supplemented or otherwise
modified to the date hereof (said Credit Agreement, as so amended, restated,
supplemented or otherwise modified, being the “Credit Agreement”, the terms
defined therein and not otherwise defined in this Certificate (including
Attachment No. 1 annexed hereto and made a part hereof) being used in this
Certificate as therein defined), by and among Company, the financial
institutions listed therein as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, and we have made, or have caused to be
made under our supervision, a review in reasonable detail of the transactions
and condition of Company and its Subsidiaries during the accounting period
covered by the attached financial statements; (3) The examination described in
paragraph (2) above did not disclose, and we have no knowledge of, the existence
of any condition or event which constitutes an Event of Default or Potential
Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate [, except as
set forth below]. [Set forth [below] [in a separate attachment to this
Certificate] are all exceptions to paragraph (3) above listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which Company has taken, is taking, or proposes to take with respect to
each such condition or event: ].



--------------------------------------------------------------------------------



 
[exhibit101132.jpg]
VI-2 Compliance Certificate The foregoing certifications, together with the
computations set forth in Attachment No. 1 annexed hereto and made a part hereof
and the financial statements delivered with this Certificate in support hereof,
are made and delivered this __________ day of _____________, ____ pursuant to
subsection 6.1(iv) of the Credit Agreement. AMERIPRISE FINANCIAL, INC. By:
Title: By: Title:



--------------------------------------------------------------------------------



 
[exhibit101133.jpg]
VI-3 Compliance Certificate ATTACHMENT NO. 1 TO COMPLIANCE CERTIFICATE This
Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of ____________, ____ and pertains to the period from ____________,
____ to ____________, ____. Subsection references herein relate to subsections
of the Credit Agreement. A. Minimum Consolidated Net Worth (as of _____________,
____) 1. Total Equity: $___________ 2. Equity of non-controlling interests:
$___________ 3. Appropriate Retained Earnings of VIEs: $___________ 4.
Unrealized Gains/Losses relating to ASC 320: $___________ 5. Consolidated Net
Worth (1-2-3-4): $___________ 6. Minimum amount permitted under subsection 7.4B:
$5,328,000,000 Compliance (Yes/No) __________ B. Maximum Leverage Ratio (as of
_____________, ____) 7. indebtedness of Company and its Subsidiaries:
$___________ 8. Debt securities issued by VIEs which are non-recourse to the
Company and its Subsidiaries: $___________ 9 . Repurchase agreements:
$___________ 10. Obligations owing to any FHLB secured by pledged assets:
$___________ 11. Obligations owing to any FRB secured by pledges of
mortgage-backed securities $___________ 12. derivatives transactions entered
into in the ordinary course of business for the purpose of asset and liability
management $___________ 13. portion of obligations with respect to leases that
would have been classified as operating leases as defined in ASC 840 that are
properly classified as a liability on a balance sheet in conformity with GAAP
$___________ 14. Consolidated Total Debt (7-8-9-10-11-12-13): $___________ 15.
Consolidated Total Capitalization (5+14): $___________ 16. Consolidated Leverage
Ratio (14/15): ____% 17. Maximum Consolidated Leverage Ratio permitted under
subsection 7.4A: 40% Compliance (Yes/No) __________



--------------------------------------------------------------------------------



 
[exhibit101134.jpg]
EXHIBIT VII [FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and
Assumption Agreement (the “Assignment”) is dated as of the Effective Date set
forth below and is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full. For
an agreed consideration, the Assignor hereby irrevocably sells and assigns to
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and swingline loans)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________ [and
is an Affiliate/Approved Fund8] 3. Company: Ameriprise Financial, Inc. 4.
Administrative Agent: Wells Fargo Bank, National Association, as administrative
agent under the Credit Agreement 5. Credit Agreement Amended and Restated Credit
Agreement dated as of May 1, 2015 among Company, the Lenders parties thereto,
Wells Fargo Bank, National Association, as Administrative Agent, and the other
agents parties thereto 8 Select as applicable.



--------------------------------------------------------------------------------



 
[exhibit101135.jpg]
6. Assigned Interest: Facility Assigned Aggregate Amount of Commitment/Loans for
all Lenders Amount of Commitment/Loans Assigned Percentage Assigned of
Commitment/Loans9 Revolving Loan Commitment $_____________ $_____________
__________% Effective Date: _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.] The terms set forth in this Assignment are
hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE [NAME OF
ASSIGNEE] By: Title: Consented to and Accepted: WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent By: Title: [Consented to:] AMERIPRISE
FINANCIAL, INC. By: Title: 9 Set forth, to at least 9 decimals, as a percentage
of the Commitment/Loans of all Lenders thereunder.



--------------------------------------------------------------------------------



 
[exhibit101136.jpg]
ANNEX 1 AMERIPRISE FINANCIAL, INC. STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of Company, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2 Assignee. The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 6.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision, and (v) if it is a Non-US Lender, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the



--------------------------------------------------------------------------------



 
[exhibit101137.jpg]
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.10 3. General Provisions. This Assignment shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. 10 Administrative Agent should consider whether this method conforms
to its systems. In some circumstances, the following alternative language may be
appropriate: “From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.”



--------------------------------------------------------------------------------



 
[exhibit101138.jpg]
EXHIBIT VIII-A FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Amended and Restated Credit Agreement dated as of May 1, 2015, as
further amended, restated, supplemented or otherwise modified to the date hereof
(said Credit Agreement, as so amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”). Pursuant
to the provisions of Section 2.7B of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Internal
Revenue Code. The undersigned has furnished the Administrative Agent and the
Company with a certificate of its non-U.S. Person status on IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By: Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibit101139.jpg]
EXHIBIT VIII-B FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
made to that certain Amended and Restated Credit Agreement dated as of May 1,
2015, as further amended, restated, supplemented or otherwise modified to the
date hereof (said Credit Agreement, as so amended, restated, supplemented or
otherwise modified, being the “Credit Agreement”, the terms defined therein and
not otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”). Pursuant
to the provisions of Section 2.7B of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Internal Revenue Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. [NAME OF PARTICIPANT] By: Name: Title:
Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibit101140.jpg]
EXHIBIT VIII-C FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to
that certain Amended and Restated Credit Agreement dated as of May 1, 2015, as
further amended, restated, supplemented or otherwise modified to the date hereof
(said Credit Agreement, as so amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”). Pursuant
to the provisions of Section 2.7B of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Internal Revenue Code. The undersigned has furnished its participating Lender
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT] By:
Name: Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibit101141.jpg]
EXHIBIT VIII-D FORM OF U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is made to that
certain Amended and Restated Credit Agreement dated as of May 1, 2015, as
further amended, restated, supplemented or otherwise modified to the date hereof
(said Credit Agreement, as so amended, restated, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), the financial
institutions listed therein as Lenders (“Lenders”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”). Pursuant
to the provisions of Section 2.7B of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Company within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Internal Revenue Code. The undersigned has furnished the Administrative
Agent and the Company with IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF LENDER] By: Name:



--------------------------------------------------------------------------------



 
[exhibit101142.jpg]
Title: Date: ________ __, 20[ ]



--------------------------------------------------------------------------------



 
[exhibit101143.jpg]
SCHEDULE 1.1 SIGNIFICANT SUBSIDIARIES Subsidiary Name Jurisdiction of
Incorporation Ameriprise Certificate Company Delaware AMPF Holding Corporation
Michigan American Enterprise Investment Services Inc. Minnesota Ameriprise
Financial Services, Inc. Delaware IDS Property Casualty Insurance Company
Wisconsin Columbia Management Investment Advisors, LLC Minnesota RiverSource
Life Insurance Company Minnesota RiverSource Life Insurance Co. of New York New
York Threadneedle Asset Management Holdings Sarl Luxembourg TAM UK Holdings
Limited United Kingdom Threadneedle Pensions Ltd. United Kingdom



--------------------------------------------------------------------------------



 
[exhibit101144.jpg]
SCHEDULE 1.2 EXISTING LETTERS OF CREDIT Wells Fargo LC Ref. # Amount Expiry Date
Beneficiary NZS583227 $950,000 10/15/2015 Sentry Insurance NZS568906 $300,000
10/15/2015 Travelers Indemnity Co.



--------------------------------------------------------------------------------



 
[exhibit101145.jpg]
SCHEDULE 2.1 LENDERS’ COMMITMENTS AND PRO RATA SHARES Lender Commitment Pro Rata
Share Wells Fargo Bank, National Association $57,500,000 11.5% Bank of America,
N.A. $57,500,000 11.5% Citibank, N.A. $42,500,000 8.5% Credit Suisse AG Cayman
Islands Branch $42,500,000 8.5% HSBC Bank USA, National Association $42,500,000
8.5% JPMorgan Chase Bank, N.A. $42,500,000 8.5% The Bank of New York Mellon
$35,000,000 7.0% Barclays Bank PLC $35,000,000 7.0% Goldman Sachs Bank USA
$35,000,000 7.0% U.S. Bank National Association $35,000,000 7.0% BNP Paribas
$25,000,000 5.0% Societe Generale $25,000,000 5.0% UBS AG, Stamford Branch
$25,000,000 5.0% Total $500,000,000 100%



--------------------------------------------------------------------------------



 
[exhibit101146.jpg]
SCHEDULE 5.6 LITIGATION In October 2011, a putative class action lawsuit
entitled Roger Krueger, et al. vs. Ameriprise Financial, et al. was filed in the
United States District Court for the District of Minnesota against the Company,
certain of its present or former employees and directors, as well as certain
fiduciary committees on behalf of participants and beneficiaries of the
Ameriprise Financial 401(k) Plan. The alleged class period is from October 1,
2005 to the present. The action alleges that Ameriprise breached fiduciary
duties under ERISA, by selecting and retaining primarily proprietary mutual
funds with allegedly poor performance histories, higher expenses relative to
other investment options and improper fees paid to Ameriprise Financial or its
subsidiaries. On March 26, 2015, the parties submitted to the Court for approval
a settlement in the amount of $27.5 million that would result in full and final
dismissal of all claims. On April 6, 2015, the Court preliminarily approved the
settlement, and set a final approval hearing for July 13, 2015. The settlement,
net of insurance recovery, has no impact to the Company’s consolidated results
of operations. In September 2011, the California Department of Insurance (“CA
DOI”) issued an Order to Show Cause administrative action against RiverSource
Life Insurance Company alleging that certain claims handling practices reviewed
in a 2007-2008 market conduct exam did not comply with applicable law. In August
2014, RiverSource Life Insurance Company and the CA DOI reached an agreement in
principle to settle all pending allegations for $800,000, with the exception of
a single allegation related to certain coverage determinations made under long
term care insurance policies issued between 1989-1992. An administrative hearing
on this remaining allegation concluded in November 2014, and in April 2015 a
decision was issued by the California Insurance Commissioner resolving the
matter in favor of RiverSource Life Insurance Company, finding no violations of
the California Insurance Code and no penalties warranted against RiverSource
Life Insurance Company. In November 2014, a lawsuit was filed against the
Company’s London-based asset management affiliate in England’s High Court of
Justice Commercial Court, entitled Otkritie Capital International Ltd and JSC
Otkritie Holding v. Threadneedle Asset Management Ltd. and Threadneedle
Management Services Ltd. (“Threadneedle Defendants”). Claimants allege that the
Threadneedle Defendants should be held liable for the wrongful acts of one of
its former employees, who in February 2014 was held jointly and severally liable
with several other parties for conspiracy and dishonest assistance in connection
with a fraud perpetrated against Claimants in 2011. Claimants allege they were
harmed by that fraud in the amount of $120 million. The Threadneedle Defendants
have applied to the Court for an Order dismissing the proceedings as an abuse of
process of the court, with a hearing on the application set for June 10, 2015.
The



--------------------------------------------------------------------------------



 
[exhibit101147.jpg]
Company cannot reasonably estimate the range of loss, if any, that may result
from this matter due to the early procedural status of the case, the number of
parties involved, and the failure to allege any specific, evidence based
damages.



--------------------------------------------------------------------------------



 
[exhibit101148.jpg]
SCHEDULE 7.1 CERTAIN EXISTING LIENS UCC Financing Statements filed against
Company Jurisdiction Secured Party Filing No. Filing Date Lien Description
Delaware Secretary of State General Electric Capital Corporation 52997824
Continuation 2010 2270910 09/28/05 06/29/10 True Lease: Precautionary filing to
perfect Red Line Air, LLC's interest in Gulf Stream Model G-IV, FAA Reg No.
677RWand (2) Rolls Royce Engines, together with all other property essential and
appropriate to the operation of the Aircraft Delaware Secretary of State Cisco
Systems Capital Corporation 2008 0364248 Continuation 2013 0357583 01/30/08
01/28/13 Lease: all right, title and interest, now existing and hereafter
arising in and to: all Equipment in connection with any Master Agmt; all
insurance, warranty, claims and rights to payment arising out of such Equipment;
all books, records and proceeds relating to the foregoing. Equipment shall be
defined as routers, router components, other computer networking and
telecommunications equipment and other equipment manufactured by Cisco Systems,
Inc., together with all software and substitutions. Some or all of the
transactions that are subject to this financing statement may be intended to be
true leases, to which extent this filings is intended as a precautionary filing
Delaware Secretary of State Canon Solutions America, Inc. 2013 0498072 02/06/13
Specific Equipment covered under Equipment Purchase, Maintenance & Software
License Schedule #500978- 9719 to Master Agmt #500978 Delaware Secretary of
State U.S. Bank Equipment Finance 2013 3893907 10/03/13 (2) IRC5240 Copiers
together with all replacements and all proceeds



--------------------------------------------------------------------------------



 
[exhibit101149.jpg]
Jurisdiction Secured Party Filing No. Filing Date Lien Description Delaware
Secretary of State J.P. Morgan Securities LLC 2014 2658482 07/07/14 All of the
following property, whether now or hereafter existing, in which the debtor now
or hereafter has any rights: All monies, securities, Contracts, precious metals,
warehouse receipts (including any goods or commodities represented tehreby) or
other property, together with, in each case, all proceeds of the sale thereof
("property"), now or at any future time represented by an entry on or standing
to the credit of Debtor's Account, or held by, to the order or under the
direction or control of Secured Party or any exchange or clearing organization
through which transactions on Debtor's behalf are executed or cleared UCC
Financing Statements filed against Ameriprise Certificate Company Jurisdiction
Secured Party Filing No. Filing Date Lien Description Delaware Secretary of
State J.P. Morgan Securities LLC 2014 2663243 07/07/14 All of the following
property, whether now or hereafter existing, in which the debtor now or
hereafter has any rights: All monies, securities, Contracts, precious metals,
warehouse receipts (including any goods or commodities represented tehreby) or
other property, together with, in each case, all proceeds of the sale thereof
("property"), now or at any future time represented by an entry on or standing
to the credit of Debtor's Account, or held by, to the order or under the
direction or control of Secured Party or any exchange or clearing organization
through which transactions on Debtor's behalf are executed or cleared



--------------------------------------------------------------------------------



 
[exhibit101150.jpg]
UCC Financing Statements filed against Ameriprise Financial Services, Inc.
Jurisdiction Secured Party Filing No. Filing Date Lien Description Delaware
Secretary of State Bankers Leasing Company 2010 1824758 05/25/10 Lease: 1 KM
Bizhub B280 Color Copier with accessories Delaware Secretary of State Bankers
Leasing Company 2011 0247570 01/22/11 Lease: (1) Sharp MX4100N Copier Delaware
Secretary of State U.S. Bancorp Business Equipment Finance Group 2011 1256695
04/05/11 Informational Filing: (1) Copier Model MX-3100N with Copier Accessory
Delaware Secretary of State OCE Financial Services, Inc. 2011 2566902 07/05/11
Lease: (1) Model IRADVC2030B ImageRunner Advance with all peripherals Delaware
Secretary of State GFC Leasing, a division of Gordon Flesch Co., Inc. 2012
0953614 03/12/12 IR1730IF HHC05836/W9163 Delaware Secretary of State GFC
Leasing, a division of Gordon Flesch Co., Inc. 2013 4280385 10/31/13 Equipment
and all accessories as per Lease Schedule #432255-M75075: Canon iR ADV C5240
Delaware Secretary of State GFC Leasing, a division of Gordon Flesch Co., Inc.
2015 0792126 02/25/15 Equipment and all accessories as per Lease Schedule
#435479-M85985: Canon iR ADV 400iF



--------------------------------------------------------------------------------



 
[exhibit101151.jpg]
UCC Financing Statements filed against IDS Property Casualty Insurance Company
Jurisdiction Secured Party Filing No. Filing Date Lien Description Wisconsin
Department of Financial Institutions Associated Bank N.A., United Leasing
Associates of America, Ltd. 60007649430 Continuation 110003848225 05/18/06
03/31/11 (1) Sharp AR-M550N Copier (Lease) Wisconsin Department of Financial
Institutions Associated Bank N.A., United Leasing Associates of America, Ltd.,
United Properties Investment Partners I, Ltd, Financial Servicing USA, Inc.,
First National Bank of Hartford 120003381823 Amendment 120007205317 Amendment
120008234118 Amendment 140001332413 Amendment 150002713316 03/14/12 05/29/12
06/18/12 01/30/14 03/04/15 All Equipment Included on Leases dated 3/7/12. Sharp
Copiers located in De Pere, WI and Phoenix, AZ Wisconsin Department of Financial
Institutions United Properties Investment Partners I, Ltd., Leasing Services,
LLC, Financial Servicing USA, Inc. 130014451217 Amendment 140001332009 11/05/13
01/30/14 All Equipment Included on Lease #40061386 dated 9/27/13 (1) Sharp MX-
3640N Copier with Paperstand, Pedestal and Finisher State Tax Liens filed
against J. & W. Seligman & Co. Jurisdiction Secured Party Filing No. Filing Date
Lien Description New York Department of State New York State Department of State
E-007008156- W001-8 12/01/11 Tax warrant notice in the amount of $101,734.34



--------------------------------------------------------------------------------



 
[exhibit101152.jpg]
UCC Financing Statements filed against RiverSource Life Insurance Company of New
York Jurisdiction Secured Party Filing No. Filing Date Lien Description New York
Department of State J.P. Morgan Securities LLC 2014- 07075716633 07/07/14 All of
the following property, whether now or hereafter existing, in which the debtor
now or hereafter has any rights: All monies, securities, Contracts, precious
metals, warehouse receipts (including any goods or commodities represented
tehreby) or other property, together with, in each case, all proceeds of the
sale thereof ("property"), now or at any future time represented by an entry on
or standing to the credit of Debtor's Account, or held by, to the order or under
the direction or control of Secured Party or any exchange or clearing
organization through which transactions on Debtor's behalf are executed or
cleared State Tax Liens filed against RiverSource Life Insurance Company of New
York Jurisdiction Secured Party Filing No. Filing Date Lien Description New York
Department of State New York Department of State E-015947383- W004-4 03/17/10
Tax Warrant Notice in the amount of $5,325.20; Satisfied date 7/29/10 Albany
County, New York Commissioner of Taxation and Finance E-015947383- W005-8
09/17/13 Tax Warrant Notice in the amount of $34,012.49



--------------------------------------------------------------------------------



 
[exhibit101153.jpg]
UCC Financing Statements filed against RiverSource Life Insurance Company
Jurisdiction Secured Party Filing No. Filing Date Lien Description Minnesota
Secretary of State Federal Home Loan Bank of Des Moines 200915419645
Continuation 20133483428 03/23/09 02/12/13 All investment property, instruments,
general intangible and deposit accounts which Debtor now owne or hereafter
acquires, or in which the Debtor now or hereafter acquires an interest, and any
and all replacements and proceeds thereof, including, without limitation, the
following: Federal Home Loan Bank of Des Moines stock; funds on deposit with the
Secured Party; promissory notes and other negotiable and non- negotiable
instruments and all related collateral guarantees and other supporting
obligations, including, but not limited to, mortgages, deeds of trust and other
real property security interests and liens; securities and obligations issued,
insured or guaranteed by the US government and any of its agencies; Privately
issued mortgage-backed securities, collateralized mortgage obligations, real
estate mortgage investment conduit(s), or regulated investment companies
Minnesota Secretary of State J.P. Morgan Securities LLC 201437178548 07/07/14
All of the following property, whether now or hereafter existing, in which the
debtor now or hereafter has any rights: All monies, securities, Contracts,
precious metals, warehouse receipts (including any goods or commodities
represented tehreby) or other property, together with, in each case, all
proceeds of the sale thereof ("property"), now or at any future time represented
by an entry on or standing to the credit of Debtor's Account, or held by, to the
order or under the direction or control of Secured Party or any exchange or
clearing organization through which transactions on Debtor's behalf are executed
or cleared State Tax Liens filed against Riversource Fund Distributors, Inc.



--------------------------------------------------------------------------------



 
[exhibit101154.jpg]
Jurisdiction Secured Party Filing No. Filing Date Lien Description New York
Department of State New York Department of State E-003529008- W003-3 01/27/10
Tax Warrant Notice in the amount of $329.87 New York Department of State New
York Department of State E-003259008- W004-7 Release 05/02/12 05/02/12 Tax
Warrant Notice in the amount of $949.56 New York County, New York NY State Dept
of Taxation and Finance E0035290080003 Release E0035290080003 01/26/10 09/21/10
Tax Warrant Notice in the amount of $329.87 New York County, New York NY State
Dept of Taxation and Finance E0035290080004 Release 002976800 04/28/12 02/28/15
Tax Warrant Notice in the amount of $949.56



--------------------------------------------------------------------------------



 
[exhibit101155.jpg]
SCHEDULE 10.8 NOTICE ADDRESSES If to Company: Ameriprise Financial, Inc. 22
Ameriprise Financial Center Minneapolis, MN 55474 Attention: James L. Hamalainen
Telephone: 612-671-8019 Facsimile: 612-630-3546 Email: jim.hamalainen@ampf.com
with a copy to: Ameriprise Financial, Inc. 1099 Ameriprise Financial Center
Minneapolis, MN 55474 Attention: David H. Weiser, Esq. Telephone: 612-671-1788
Facsimile: 866-678-0081 Email: david.h.weiser@ampf.com If to Administrative
Agent, Swing Line Lender or Issuing Lender: Wells Fargo Bank, N.A. 1525 W WT
Harris Blvd. MAC DI109-019 Charlotte, NC 28226 Attention: Stefani Scott
Telephone: 704-590-2912 Facsimile: 704-715-0017 Email:
stefani.scott@wellsfargo.com Wells Fargo Corporate Banking 90 South 7th Street
Minneapolis, MN 55402 MAC N9305-075 Attention: Casey P. Kelly Telephone:
612-316-1357 Facsimile: 612-667-7251 Email: casey.p.kelly@wellsfargo.com



--------------------------------------------------------------------------------



 